Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 1 of 146




                   EXHIBIT A
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 2 of 146



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

   KEVIN FRIEDMAN, VIJAY PATEL,
   JONATHAN SCHOEFF, MICHAEL SCHOEFF,
   and GEORGE SKAFF,

          Plaintiffs,

   v.                                                              Case No.: 0:19-cv-62481-PCH

   DAVID HAMMER; MITCHELL HAMMER;
   GHEN SUGIMOTO; DIANE SUGIMOTO;
   TRC FUNDING GROUP NO. 1, LLC; and
   SMART LEGAL SOLUTIONS, LLC

         Defendants.
   __________________________________________/

                                  FIRST AMENDED COMPLAINT

          Plaintiffs, Kevin Friedman, Vijay Patel, Jonathan Schoeff, Michael Schoeff, and George

   Skaff (collectively “Plaintiffs”), bring this action against Defendants, Mitchell A. Hammer,

   David E. Hammer, Diane Sugimoto, Ghen Sugimoto, TRC Funding Group No. 1, LLC, and

   Smart Legal Solutions, LLC (collectively “Defendants”) and allege:

                                        Parties and Jurisdiction

          1.      This is an action for damages against Defendants for violation of Section 10(b) of

   the Securities and Exchange Act of 1934, 15 U.S.C. § 77 and Rule 10b-5 promulgated by the

   United States Securities and Exchange Commission, codified at 17 C.F.R. section 240.10b-5,

   violation of the Florida Securities and Investor Protection Act, Fla. Stat. § 517.301, Fraudulent

   Inducement, and Negligent Misrepresentation.

          2.      Plaintiff Kevin Friedman is a citizen of Georgia.

          3.      Plaintiff Vijay Patel is a citizen of Florida.

          4.      Plaintiff Jonathan Schoeff is a citizen of Colorado.


                                                     1
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 3 of 146



          5.        Plaintiff Michael Schoeff is a citizen of Ohio.

          6.        Plaintiff George Skaff is a citizen of Ohio.

          7.        Defendant Mitchell A. Hammer is a citizen of Florida.

          8.        Defendant David E. Hammer is a citizen of Florida.

          9.        Defendant Diane Sugimoto is a citizen of Florida.

          10.       Defendant Ghen Sugimoto is a citizen of Florida.

          11.       Defendant TRC Funding Group No. 1, LLC (“TRC Funding”) is a limited liability

   company formed under the laws of Florida. Upon information and belief, the members of TRC

   Funding are Hammer Capital Group, LLC and Taisho Investments, LLC, which are both limited

   liability companies formed under the laws of Florida. Upon information and belief, the member

   of Hammer Capital Group, LLC is Defendant David Hammer. Upon information and belief, the

   member of Taisho Investments, LLC is Defendant Ghen Sugimoto. Therefore, Defendant TRC

   Funding is a citizen of Florida. Defendant TRC Funding’s principal address is 1000 Corporate

   Drive, Suite 610, Ft. Lauderdale, Florida 33334. It may be served at its registered agent for

   service of process, Mitchell Hammer, at 1000 Corporate Drive, Suite 610, Ft. Lauderdale,

   Florida 33334.

          12.       Defendant Smart Legal Solutions, LLC (“Smart Legal”) is a limited liability

   company formed under the laws of Florida. Upon information and belief, the members of Smart

   Legal are Defendants David Hammer and Ghen Sugimoto. Therefore, Defendant Smart Legal is

   a citizen of Florida. Defendant Smart Legal’s principal address is 1000 Corporate Drive, Suite

   610, Ft. Lauderdale, Florida 33334. It may be served at its registered agent for service of

   process, Mitchell Hammer, at 1000 Corporate Drive, Suite 610, Ft. Lauderdale, Florida 33334.




                                                      2
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 4 of 146



           13.      This Court has subject matter jurisdiction over Plaintiffs’ claims pursuant to 28

   U.S.C. § 1331, based upon Plaintiffs’ claims under the Securities and Exchange Act of 1934, 15

   U.S.C. § 78, Rule 10b-5, 17 C.F.R. § 240.10b-5. Federal courts have exclusive jurisdiction over

   violations of the Securities and Exchange Act of 1934. 15 U.S.C. § 78aa.

           14.      This Court has pendant jurisdiction over the state law claims pursuant to 28

   U.S.C. § 1367.

           15.      Personal jurisdiction is proper over the Defendants because they reside in the

   State of Florida and a substantial part of the events giving rise to this controversy occurred in

   Florida.

           16.      Venue is proper in the Southern District of Florida under 28 U.S.C. § 1391(b)(2)

   because the acts and omissions giving rise to the claims alleged herein occurred in this judicial

   district.

           17.      In connection with the acts alleged in this Complaint, Defendants used or caused

   to be used the means and instrumentalities of interstate commerce, including but not limited to

   email, mail and interstate telephone communications.

                                  Allegations Applicable to All Counts

           18.      Defendants engaged in a plan, scheme, and course of conduct, pursuant to which

   they knowingly engaged in acts, transactions and business practices which operated to defraud

   and deceive Plaintiffs. As set forth herein, Defendants made various untrue statements of

   material facts and omitted to state other material facts which, had those facts been disclosed,

   would have revealed the fraud being committed by Defendants.

           19.      In or about January, 2017, Defendant Ghen Sugimoto approached Plaintiff Kevin

   Friedman with an “investment opportunity” which he claimed was “guaranteed.” A few days




                                                    3
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 5 of 146



   later, Plaintiff Kevin Friedman spoke with Defendant Diane Sugimoto about the “opportunity,”

   who reiterated the statements made by Ghen Sugimoto. These two Defendants, along with

   Mitchell Hammer, on numerous occasions represented that the investment had “zero risk,” and

   Plaintiff Kevin Friedman relied upon said representations.       Defendant Ghen Sugimoto was

   Plaintiff Kevin Friedman’s childhood friend, and Defendant Diane Sugimoto is Ghen Sugimoto’s

   mother. Plaintiff Kevin Friedman had known Defendants Ghen Sugimoto and Diane Sugimoto

   almost his entire life, and had the utmost trust in their representations that the investment was

   “zero risk” Plaintiff Kevin Friedman considered Defendant Ghen Sugimoto one of his best

   friends.   In reasonable reliance on Defendants’ representations, Plaintiff Kevin Friedman

   informed the other plaintiffs of the investment opportunity. Ghen and Diane represented they had

   multiple millions of dollars of their own funds invested in the existing cases. Further, they stated

   they had sold a previous group of cases to the Akin Mears law firm for $40 million and these

   new cases were worth tens of millions of dollars. Further, they stated there was no chance that

   they would not be able to meet their commitment to payback the investors’ capitol as promised at

   the year mark from investing with absolute certainty.

          20.     Defendants David Hammer, Mitchell Hammer, Diane Sugimoto and Ghen

   Sugimoto represented to Plaintiffs that their investment would fund litigation of products liability

   cases for clients of attorney Lonny Bramzon (“Bramzon”) and his law firm, Bramzon &

   Associates Specialty Litigation, LLC (“BASL”). Plaintiff Kevin Friedman has also known

   Bramzon since childhood and was a close friend with Bramzon. Bramzon told Plaintiff Kevin

   Friedman that he strongly believed in this business model and that Bramzon’s brother, also an

   attorney, had reviewed and vouched for the legality of the business model.            Additionally,




                                                    4
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 6 of 146



   Bramzon and Defendant Diane Sugimoto assured Plaintiff Kevin Friedman that the Plaintiffs had

   hired outside attorneys to review the business model, and that they approved of the model.

           21.     Defendants David Hammer, Mitchell Hammer, Diane Sugimoto and Ghen

   Sugimoto represented to Plaintiffs that BASL had a docket of approximately 12,500 transvaginal

   mesh cases and 2,500 other cases, including but not limited to Xarelto, Pradaxa, Risperdal, IVC

   blood clot filter, Talc Powder, Invokana, and Benicar, thousands of which were in various stages

   of the settlement process for its clients.

           22.     Defendants David Hammer, Mitchell Hammer, Diane Sugimoto, and Ghen

   Sugimoto further represented to Plaintiffs that tens of millions of dollars in settlement proceeds

   from these thousands of products liability cases would be available and would be utilized to pay

   back Plaintiffs’ initial investment in a year, which would more than double their investments

   within 2 to 3 years. Defendants repeatedly informed Plaintiffs that this was a “zero risk”

   investment.

           23.     Defendants’ representations were false.       Defendants intentionally failed to

   disclose the true nature and character of the investment, including but not limited to inflating the

   number of viable cases from which the settlement proceeds would be paid, and the speed with

   which the cases would resolve.

           24.     In or about September 2016, just months before Plaintiffs were defrauded into

   investing several million dollars, unbeknownst to Plaintiffs, Defendant Mitchell Hammer

   recognized that their “operation” of obtaining settlement proceeds was not stable, that they were

   in significant debt and that they needed “capital” to continue the “operation.”

           25.     To facilitate Defendants’ fraudulent investment scheme, on or about January 1,

   2017, Defendants David Hammer and Ghen Sugimoto formed Defendants Smart Legal, and TRC




                                                    5
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 7 of 146



   Funding, both of which are Florida limited liability companies. Defendants David Hammer and

   Ghen Sugimoto are the managers of Smart Legal and TRC Funding.

          26.    Due to the instability of the operation and their need of capital, Defendants

   induced Plaintiffs, through their misrepresentations of the true nature and character of the

   investments, to invest in TRC Funding.

          27.    Defendant Smart Legal prepared a private placement memorandum, attached as

   Exhibit 1, which offered preferred units of membership in Defendant TRC Funding in exchange

   for cash investment. Indeed, it appears as though Defendants prepared multiple version of the

   Private Placement Memorandum for different Plaintiffs and others. All versions of the Private

   Placement Memorandum stated, in part, that TRC Funding was “offering investors an

   opportunity to purchase up to three hundred (300) Preferred Units for three million U.S. dollars

   (US $3,000,000) in the aggregate which they will purchase for ten thousand U.S. dollars (US

   $10,000) per Preferred Unit.”

          28.    Defendants David Hammer, Mitchell Hammer, Diane Sugimoto and Ghen

   Sugimoto, in their own self-interests and on behalf of Defendants Smart Legal and TRC

   Funding, represented to Plaintiffs that settlement proceeds from the thousands of products

   liability cases would be available to redeem the preferred units of membership in TRC Funding

   (and thereby provide Plaintiffs with a return on their investment), according to schedules set

   forth in the private placement memorandum. The first group of Units was to be redeemed by

   TRC Funding “no later than twelve (12) months and one (1) day from the date the investor’s

   subscription is accepted by the Company.”

          29.    Defendants David Hammer, Mitchell Hammer, Diane Sugimoto and Ghen

   Sugimoto, in their own self-interests and on behalf of Defendants Smart Legal and TRC




                                                  6
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 8 of 146



   Funding, represented to Plaintiffs that their investment would go toward processing and funding

   the products liability cases to obtain settlement proceeds, and that TRC Funding was part of a

   group of several affiliate companies (the “Group”), many of which were Smart Legal’s

   subsidiaries, that had combined their efforts and resources to become one of the largest providers

   of legal case processing and plaintiff support services.

            30.     The private placement memorandum specifically represented that the “net

   proceeds realized from this Offering will be used by the Company for working capital and to

   finance the administrative and case management costs of plaintiffs’ mass tort cases.” This was

   false.

            31.     Despite their awareness that the “operation” was not stable, Defendants David

   Hammer, Mitchell Hammer, Diane Sugimoto and Ghen Sugimoto, in their own self-interests and

   on behalf of Defendants Smart Legal and TRC Funding, falsely represented to Plaintiffs that

   investment in TRC Funding would generate substantial returns based on the Group’s detailed

   plans for using the capital to develop and prove thousands of products liability cases using,

   among other things, the Group’s marketing strategies, technology platforms, vendor

   relationships, processes for case management, and fee agreements with BASL and its co-counsel

   for the cases.

            32.     Defendants David Hammer, Mitchell Hammer, Diane Sugimoto and Ghen

   Sugimoto, in their own self-interests and on behalf of Defendants Smart Legal and TRC

   Funding, falsely represented to Plaintiffs that the Group had developed a system for vetting

   products liability cases and generating an internal rate of return of more than 240% within 12

   months.




                                                    7
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 9 of 146



          33.     Defendants David Hammer, Mitchell Hammer, Diane Sugimoto and Ghen

   Sugimoto, in their own self-interests and on behalf of Defendants Smart Legal and TRC

   Funding, represented to Plaintiffs that Defendant David Hammer earned a Juris Doctorate and

   Master of Laws in Taxation from University of Florida and that his four years of law practice led

   him to a career in business. Defendants failed to disclose that in Defendant David Hammer’s four

   years of law practice he was once reprimanded, twice suspended, and ultimately disbarred by the

   Florida Bar.

          34.     Defendants David Hammer, Mitchell Hammer, Diane Sugimoto and Ghen

   Sugimoto, in their own self-interests and on behalf of Defendants Smart Legal and TRC

   Funding, failed to disclose to Plaintiffs at the time of their investments that Defendant David

   Hammer’s father, Defendant Mitch Hammer, had been criminally convicted of violating

   securities laws and would be involved in the management of TRC Funding.

          35.     Defendants David Hammer, Mitchell Hammer, Diane Sugimoto and Ghen

   Sugimoto, in their own self-interests and on behalf of Defendants Smart Legal and TRC

   Funding, falsely represented to Plaintiffs that TRC had no private or institutionalized debts, and

   failed to disclose to Plaintiffs that TRC Funding’s assets were encumbered by more than $8

   million of indebtedness. As a result of this indebtedness, Defendants were forced to sell the

   proceeds of over 4000 cases (which defendants represented would be used to redeem Plaintiffs’

   investment) to pay down the debt.

          36.     Defendants David Hammer, Mitchell Hammer, Diane Sugimoto and Ghen

   Sugimoto, in their own self-interests and on behalf of Defendants Smart Legal and TRC

   Funding, failed to disclose to Plaintiffs that a former vendor’s claims against TRC Funding

   would affect TRC Funding’s ability to perform its financial obligations and make the payments




                                                   8
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 10 of 146



   required to redeem the preferred units of membership in TRC Funding according to the

   schedules set forth in the private placement memorandum.

          37.     Defendants David Hammer, Mitchell Hammer, Diane Sugimoto and Ghen

   Sugimoto, in their own self-interests and on behalf of Defendants Smart Legal and TRC

   Funding, participated in numerous telephone conferences with one or more of the Plaintiffs to

   promote their investment in TRC Funding. However, Defendants repeatedly assured Plaintiffs

   that the investments were “zero risk.”

          38.     During these telephone conferences, Defendants David Hammer, Mitchell

   Hammer, Diane Sugimoto and Ghen Sugimoto, in their own self-interests and on behalf of

   Defendants Smart Legal and TRC Funding, made misrepresentations and omissions, and

   concealed material information about the nature of the investment, including the number of

   viable cases that would generate settlement funds, the amounts of settlement funds available.

          39.     Defendants David Hammer, Mitchell Hammer, Diane Sugimoto and Ghen

   Sugimoto, in their own self-interests and on behalf of Defendants Smart Legal and TRC

   Funding, further made misrepresentations regarding and TRC Funding and the circumstances

   relating to TRC Funding’s ability to perform its financial obligations and make the payments

   required to redeem the preferred units of membership in TRC Funding.

          40.     Defendants knew or should have known that all of the foregoing representations

   were false and that all of the foregoing omissions were material to Plaintiffs’ decision to

   purchase preferred units of membership in TRC Funding.

          41.     The private placement memorandum, on page fifteen (15) purports to outline

   certain “risk factors” associated with the investment.      While the language in the private

   placement memorandum may have suggested that the investment carried some risk, it did not




                                                   9
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 11 of 146



   warn or inform the Plaintiffs that the entire scheme was fraudulent. As part of their fraudulent

   scheme, Defendants repeatedly represented to Plaintiffs that there was “zero” risk associated

   with the investment.

          42.     Defendants intended for Plaintiffs to rely, and knew that Plaintiffs would rely, on

   the representations and omissions made by Defendants. Defendants David Hammer, Mitchell

   Hammer, Diane Sugimoto and Ghen Sugimoto, in their own self-interests and on behalf of

   Defendants Smart Legal and TRC Funding, made such misrepresentations with the intention to

   induce Plaintiffs into purchasing millions of dollars of preferred units in TRC Funding, which

   they had formed to facilitate the scheme.

          43.     Plaintiffs relied on the foregoing representations, and were not aware of the

   foregoing omissions, when Plaintiffs accepted the offering in the private placement

   memorandum and purchased preferred units of membership in TRC Funding in 2017, as follows:

                     a. Plaintiff Kevin Friedman: $875,000.00 ($250,000.00 in February 2017;

                          $600,000.00 in April 2017; and $25,000.00 in August 2017);

                     b. Plaintiff Vijay Patel: $1,000,000.00 ($500,000.00 in September 2017 and

                          $500,000.00 in January 2018);

                     c. Plaintiff George Skaff: $100,000.00 (in September 2017);

                     d. Plaintiff Michael Schoeff: $750,000.00 ($500,000.00 in February 2017

                          and $250,000.00 in August 2017)

                     e. Plaintiff Jonathan Schoeff: $400,000.00 ($250,000.00 in January 2017 and

                          $150,000.00 in August 2017)

          44.     During or about the time of their initial investments, in reliance on the

   misrepresentations of the Defendants, Plaintiffs entered into Subscription Agreements to




                                                  10
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 12 of 146



   purchase the units of TRC Funding. The Subscription Agreements were signed on behalf of

   TRC Funding by Defendant Ghen Sugimoto and David Hammer, as managers of the company.

          45.     During or about February of 2017, Bramzon, acting as the sole manager and

   stakeholder of BASL, entered into a Guaranty in which BASL agreed to perform all of TRC

   Funding’s financial obligations to each Plaintiff to the same extent and with the same force and

   effect as if BASL was the issuer of the private placement memorandum for TRC Funding. Mr.

   Bramzon entered into a second Guaranty on or about April 2017. True and correct copies of

   these Guarantees are attached hereto as Exhibit 2.

          46.     During or around April, 2017, Defendant Mitchell Hammer, individually, entered

   into a Guaranty in which Mitchell Hammer agreed to perform all of TRC Funding’s financial

   obligations to Plaintiff Kevin Friedman to the same extent and with the same force and effect as

   if Mitchell Hammer was the issuer of the private placement memorandum for TRC Funding.

   Such was done by defendant Mitchell Hammer to induce a subsequent investment from Plaintiff

   Kevin Friedman, said total investment of Plaintiff Kevin Friedman being $875,000. A true and

   correct copy of the Guaranty is attached hereto as Exhibit 3.

          47.     During or around August 2017, defendants Ghen Sugimoto, Mitchell Hammer

   and David Hammer, joint and severally, entered into a Guaranty in which they assumed full

   responsibility for financial performance by TRC Funding under the Private Placement

   Memorandum and Michael Schoeff’s Subscription Agreement, to redeem the Units purchased by

   Michael Schoeff for four hundred thousand dollars ($400,000.00). A true and correct copy of the

   Guaranty is attached hereto as Exhibit 4. This Guaranty was expressly given “in order to induce

   Michael Schoeff . . . to enter into that certain Private Placement Memorandum dated January 31,

   2017 with TRC Funding Group No. 1. LLC. . .”




                                                  11
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 13 of 146



          48.     During or around August 2017, defendants Ghen Sugimoto, Mitchell Hammer

   and David Hammer, joint and severally, entered into a Guaranty in which they assumed full

   responsibility for financial performance by TRC Funding under the Private Placement

   Memorandum and George Skaff’s Subscription Agreement, to redeem the Units purchased by

   George Skaff for one hundred thousand dollars ($100,000.00). A true and correct copy of the

   Guaranty is attached hereto as Exhibit 5. This Guaranty was expressly given “in order to induce

   George Skaff . . . to enter into that certain Private Placement Memorandum dated January 31,

   2017 with TRC Funding Group No. 1. LLC. . .”

          49.     Under the Guarantees, Ghen Sugimoto, Mitchell Hammer and David Hammer

   expressly agreed to pay Michael Schoeff and George Skaff “all expenses” arising out of any

   action, litigation or proceeding to enforce the terms of the Guaranty, including but not limited to

   court costs and all attorneys’ fees incurred by Michael Schoeff or George Skaff. Under the

   Guarantees, Ghen Sugimoto, Mitchell Hammer and David Hammer were required to notify

   Michael Schoeff and George Skaff within thirty (30) business days if TRC Funding raised

   additional capital, if repayment of the subsequently raised capital would have a payment

   preference or priority of any kind. . .”

          50.     Bramzon and BASL, and Ghen Sugimoto, Mitchell Hammer and David Hammer

   provided Plaintiffs with the Guarantees and private placement memorandum to induce Plaintiffs’

   investment and obtain funding for litigation of products liability cases for clients of Bramzon and

   BASL. Defendants both intended for Plaintiffs to rely, and knew that Plaintiffs would rely, on

   the false representations made therein. The Guarantees were to further falsely reassure Plaintiffs

   that the investment was “zero risk.”




                                                   12
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 14 of 146



          51.     Defendants Ghen Sugimoto, Mitchell Hammer and David Hammer, along with

   BASL, never intended to abide by their Guarantees. Indeed, Defendant Mitchell Hammer knew

   that he was “over-extended” on guarantees, and that investors would have to get in line to collect

   based on the Guaranty.

          52.     TRC Funding has failed and refused to perform its financial obligations to

   Plaintiffs and has not made any of the payments required to redeem the preferred units of

   membership in TRC Funding according to the schedules set forth in the private placement

   memorandum.

          53.     BASL and Defendants Ghen Sugimoto, Mitchell Hammer and David Hammer

   have failed to perform all of their financial obligations to Plaintiffs and have not made any of the

   payments required to redeem the preferred units of membership in TRC Funding according to

   schedules set forth in the private placement memorandum.

          54.     During or around the spring of 2017, after investing in TRC Funding, Plaintiff

   Kevin Friedman learned that Defendant David Hammer had been disbarred after only four years

   of practicing law, and that Defendant Mitchell Hammer had been convicted of violating

   securities laws. Plaintiff Kevin Friedman confronted Defendants Diane Sugimoto and Ghen

   Sugimoto, along with Bramzon, who repeatedly assured him that Defendants David and Mitchell

   Hammer were “great people” who had made mistakes in the past, and that their pasts did not

   impact the investment. Plaintiff Kevin Friedman thereafter had a phone call with Defendant

   Mitchell Hammer, who once again reassured Plaintiff Kevin Friedman that his past would not

   impact the investment. Plaintiff Kevin Friedman was assured by the individual defendants that

   he could expect trust and confidence in the integrity of Defendants David Hammer and Mitchell




                                                   13
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 15 of 146



   Hammer. Plaintiffs Michael Schoeff, Jonathan Schoeff, George Skaff, and Vijay Patel were not

   aware of these conversations Plaintiff Kevin Friedman had with the individual defendants.

          55.     The criminal and unethical backgrounds of Defendants David Hammer and

   Mitchell Hammer were material facts that would have substantially impacted Plaintiffs’ decision

   to invest in TRC Funding, especially given that the criminal conduct involved securities fraud.

          56.     After their misrepresentations induced Plaintiffs to invest in TRC Funding,

   Defendants David Hammer, Mitchell Hammer, Diane Sugimoto and Ghen Sugimoto, in their

   own self-interests and on behalf of Defendants Smart Legal and TRC Funding, continued to

   misrepresent TRC Funding’s ability to redeem the units as set forth in the private placement

   memorandum. Defendants repeatedly misrepresented the status of the settlements and failed to

   disclose other debts owed by TRC Funding. Defendants repeatedly and falsely assured Plaintiffs

   that they would receive a return on their investments as promised and as set forth in the private

   placement memorandum. Due to the fraudulent concealment of the true nature of the investment

   in TRC Funding by Defendants David Hammer, Mitchell Hammer, Diane Sugimoto and Ghen

   Sugimoto, for their own self-interests and on behalf of Defendants TRC Funding and Smart

   Legal, Plaintiffs did not know the true facts and had no reason to believe otherwise.

          57.     Defendants’ representations were false, as they never intended to return any of the

   Plaintiffs’ investments.

          58.     Rather, Defendants David Hammer, Mitchell Hammer, Diane Sugimoto and Ghen

   Sugimoto, in their own self-interests and on behalf of Defendants Smart Legal and TRC

   Funding, have used the Plaintiffs’ investments in TRC Funding to, among other things: (1) fund

   a number of other companies owned by the Defendants; (2) fund BASL; (3) make deposits into




                                                   14
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 16 of 146



   various members Defendants’ personal accounts; and (4) make deposits into various personal

   and business accounts unrelated and unaffiliated with the Defendants or Bramzon and BASL.

                                             Count I
                                 Violation of Section 10(b) of the
            1934 Securities and Exchange Act and Rule 10b-5 (17 C.F.R. § 240.10B-5)

          59.     Plaintiffs reallege paragraphs 1– 58.

          60.     This is a claim for damages against Defendants for violation of Section 10(b) of

   the 1934 Securities and Exchange Act, 15 U.S.C. § 77 and Rule 10b-5, codified at 17 C.F.R.

   section 240.10b-5.

          61.     Defendants employed a fraudulent scheme whereby their misrepresentations and

   omissions of material facts to Plaintiffs relating to the private placement memorandum, the

   Guarantees, and TRC Funding induced Plaintiffs to invest more than $3 million in TRC Funding.

          62.     As set forth in paragraphs 18-53 above, in relation to the sale of securities,

   Defendants used means or instrumentalities of interstate commerce, including but not limited to

   the mails and telephone communications, to engage in acts, practices or courses of business

   which operated as a fraud and deceit upon Plaintiffs.

          63.     Defendants’ intentional misrepresentations included, but were not limited to: (1)

   that BASL had a docket of approximately 15,000 cases; (2) that settlement proceeds from these

   cases would be available to redeem the preferred units of membership in TRC Funding within

   one year; (3) that investment in TRC Funding would generate substantial returns on Plaintiffs’

   investments; (4) that the Group had developed a system to generate a return of more than 240%

   on Plaintiffs’ investments within 12 months; (5) that Plaintiffs’ investments in TRC Funding

   would be used to fund litigation of products liability cases for clients of Bramzon and BASL; (6)

   they would guarantee that TRC Funding would redeem the units as set forth in the private




                                                   15
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 17 of 146



   placement memorandum and that the Plaintiffs would otherwise be paid back; and (7) that the

   cases would generate tens of millions of dollars in the next year, the same to be realized by

   Plaintiffs

           64.    Defendants’ intentional material omissions included, but were not limited to: (1)

   that Defendant David Hammer had been disbarred; (2) that Defendant Mitchell Hammer had

   been criminally convicted of violating securities laws and would be involved in the management

   of TRC Funding; (3) that TRC Funding’s assets were substantially encumbered; and (4) that a

   former vendor’s claims against TRC Funding would materially affect TRC Funding’s ability to

   perform its financial obligations.

           65.    Defendants’ material representations to Plaintiffs were untrue, and Defendants’

   omissions of material facts were necessary so that Defendants’ misrepresentations to Plaintiffs

   appeared to be not misleading.

           66.    The Defendants’ untrue statements of material facts and omissions alleged herein

   were made with the intention of inducing, and did thereby induce, Plaintiffs to purchase the units

   of TRC Funding.

           67.    Defendants knew that Plaintiffs relied upon their material misrepresentations and

   omissions in making the decision to invest millions of dollars in TRC Funding.

           68.    In reasonable reliance on Defendants’ misrepresentations and omissions,

   Plaintiffs invested over three million dollars ($3,000,000.00) in units of TRC Funding in 2017

   and 2018, as follows:

                      a. Plaintiff Kevin Friedman: $875,000.00

                      b. Plaintiff Vijay Patel: $1,000,000.00

                      c. Plaintiff George Skaff: $100,000.00




                                                  16
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 18 of 146



                      d. Plaintiff Michael Schoeff: $750,000.00

                      e. Plaintiff Jonathan Schoeff: $400,000.00

          69.      The securities (i.e., the units of TRC Funding) that are the subject of the private

   offering memorandum and the Subscription Agreements were not registered under the 1933

   Federal Securities Act.

          70.      Plaintiffs would not have agreed to purchase the securities and invest in TRC

   Funding but for Defendants’ misleading statements and failure to disclose material facts.

          71.      Defendants’ material misstatements and omissions were committed with scienter,

   as Defendants knew their scheme was unstable and they needed capital. Defendants repeatedly

   and intentionally misrepresented the true nature of the investment to Plaintiffs, to induce them to

   invest so that Defendants could use the investment funds for their own personal uses as alleged

   above. Defendants’ scienter is further demonstrated by Defendants’ concealment of their fraud,

   and repeated assurances that the investment was “zero risk.”

          72.      As a direct and proximate result of Defendants’ intentional wrongful conduct,

   Plaintiffs suffered damages in connection with the purchase of preferred membership interests in

   TRC Funding.

          73.      Defendants’ conduct was willful, malicious, oppressive, and/or reckless, and was

   of such nature that punitive damages should be imposed in an amount commensurate with

   the wrongful acts alleged herein.

                WHEREFORE, Plaintiffs demand judgment against Defendants, jointly and

   severally, for damages, including punitive damages, attorneys’ fees, costs and any further relief

   this Court deems proper.




                                                   17
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 19 of 146



                                           Count II
                               Violation of Section 20(a) of the
                      1934 Securities and Exchange Act (15 U.S.C. § 78t)
       (Against David Hammer, Mitchell Hammer, Ghen Sugimoto, and Diane Sugimoto)

          74.      Plaintiffs re-allege paragraphs 1– 58 and Count I as it relates to Defendants TRC

   Funding Group No. 1, LLC and Smart Legal Solutions, LLC (paragraphs 59 – 73).

          75.      This is a claim for damages against the individual Defendants, David Hammer,

   Mitchell Hammer, Ghen Sugimoto, and Diane Sugimoto, for violation of Section 20(a) of the

   1934 Securities and Exchange Act, 15 U.S.C. § 78t.

          76.      This claim is brought in the alternative to Count I against the individual

   Defendants, David Hammer, Mitchell Hammer, Ghen Sugimoto, and Diane Sugimoto, to the

   extent those individual defendants are not liable under Count I as primary violators of the

   Exchange Act.

          77.      Defendants TRC Funding Group No. 1, LLC and/or Smart Legal Solutions, LLC

   violated Section 10(b) of the 1934 Securities and Exchange Act of 1934 and Rule 10b-5 as set

   forth in Count I, which is incorporated herein as to those two corporate defendants.

          78.      The individual Defendants, David Hammer, Mitchell Hammer, Ghen Sugimoto,

   and Diane Sugimoto, had the power to control –– and did control –– the general business affairs

   of TRC Funding, Smart Legal Solutions, LLC, and all affiliates and subsidiaries.

          79.      The individual Defendants, David Hammer, Mitchell Hammer, Ghen Sugimoto,

   and Diane Sugimoto, had the requisite power to directly and/or indirectly control or influence all

   representations, including the false representations identified herein, made to Plaintiffs in order

   to induce their investments.




                                                   18
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 20 of 146



          80.     As a direct and proximate result of the individual Defendants’ intentional

   wrongful conduct, Plaintiffs suffered damages in connection with the purchase of preferred

   membership interests in TRC Funding.

          81.     Defendants’ conduct was willful, malicious, oppressive, and/or reckless, and was

   of such nature that punitive damages should be imposed in an amount commensurate with

   the wrongful acts alleged herein.

          WHEREFORE, Plaintiffs demand judgment against each of the individual Defendants,

   including David Hammer, Mitchell Hammer, Ghen Sugimoto, and Diane Sugimoto, jointly and

   severally, for damages, including punitive damages, attorneys’ fees, costs and any further relief

   this Court deems proper.

                                              Count III
                     Violation of the Florida Securities Investor Protection Act,
                                   Section 517.301, Florida Statutes

          82.     Plaintiffs reallege paragraphs 1-58.

          83.     This is a claim for damages against Defendants for violation of Florida’s

   Securities and Investor Protection Act, Section 517.301, Florida Statues.

          84.     Defendants employed a fraudulent scheme whereby their misrepresentations and

   omissions of material facts to Plaintiffs relating to the offer and sale of securities (i.e. the Units

   of TRC Funding as set forth in the private placement memorandum) induced Plaintiffs to invest

   more than $3 million in TRC Funding. Defendants owed Plaintiffs a duty to ensure that full and

   fair disclosures were made in connection with the securities offered to Plaintiffs in the private

   placement memorandum.

          85.     Defendants’ intentional misrepresentations included, but were not limited to: (1)

   that BASL had a docket of approximately 15,000 cases; (2) that settlement proceeds from these




                                                    19
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 21 of 146



   cases would be available to redeem the preferred units of membership in TRC Funding within

   one year; (3) that investment in TRC Funding would generate substantial returns on Plaintiffs’

   investments; (4) that the Group had developed a system to generate a return of more than 240%

   on Plaintiffs’ investments within 12 months; (5) that Plaintiffs’ investments in TRC Funding

   would be used to fund litigation of products liability cases for clients of Bramzon and BASL; and

   (6) they would guarantee that TRC Funding would redeem the units as set forth in the private

   placement memorandum, and that the Plaintiffs would otherwise be paid back; and (7) that the

   cases would generate tens of millions of dollars in the next year, the same to be realized by

   Plaintiffs

           86.    Defendants’ intentional material omissions included, but were not limited to: (1)

   that Defendant David Hammer had been disbarred; (2) that Defendant Mitch Hammer had been

   criminally convicted of violating securities laws and would be involved in the management of

   TRC Funding; (3) that TRC Funding’s assets were substantially encumbered; and (4) that a

   former vendor’s claims against TRC Funding would materially affect TRC Funding’s ability to

   perform its financial obligations.

           87.    Defendants’ material representations to Plaintiffs were untrue, and Defendants’

   concealment of material facts were necessary so that Defendants’ misrepresentations to Plaintiffs

   appeared to be not misleading.

           88.    The Defendants’ untrue statements of material facts and omissions alleged herein

   were made with the intention of inducing, and did thereby induce, Plaintiffs to purchase the units

   of TRC Funding.

           89.    Defendants knew that Plaintiffs relied upon their material misrepresentations and

   omissions in making the decision to invest millions of dollars in TRC Funding.




                                                  20
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 22 of 146



          90.     In reasonable reliance on Defendants’ misrepresentations and concealment,

   Plaintiffs invested over three million dollars ($3,000,000.00) in units of TRC Funding in 2017

   and 2018, as follows:

                      a. Plaintiff Kevin Friedman: $875,000.00

                      b. Plaintiff Vijay Patel: $1,000,000.00

                      c. Plaintiff George Skaff: $100,000.00

                      d. Plaintiff Michael Schoeff: $750,000.00

                      e. Plaintiff Jonathan Schoeff: $400,000.00

          91.     Plaintiffs would not have agreed to purchase the securities and invest in TRC

   Funding but for Defendants’ misleading statements and failure to disclose material facts.

          92.     Defendants’ material misstatements and omissions were committed with scienter,

   as Defendants knew their scheme was unstable and they needed capital. Defendants repeatedly

   and intentionally misrepresented the true nature of the investment to Plaintiffs, to induce them to

   invest so that Defendants could use the investment funds for their own personal uses as alleged

   above. Defendants’ scienter is further demonstrated by Defendants’ concealment of their fraud,

   and repeated assurances that the investment was “zero risk.”

          93.     As a direct and proximate result of Defendants’ wrongful conduct and violations

   of section 517.301, Plaintiffs suffered damages in connection with the purchase of preferred

   membership interests in TRC Funding. As alleged herein, each defendant personally participated

   in the fraudulent sale of units in TRC Funding to Plaintiffs, and therefore defendants are jointly

   and severally liable to Plaintiffs pursuant to section 517.211(2).

          94.     Plaintiffs are entitled to recover prevailing party attorney fees under section

   517.211(6), Florida Statutes.




                                                    21
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 23 of 146



          95.      Defendants’ conduct was willful, malicious, oppressive, and/or reckless, and was

   of such nature that punitive damages should be imposed in an amount commensurate with

   the wrongful acts alleged herein.

          WHEREFORE, Plaintiffs demand judgment against Defendants, jointly and severally, for

   damages, including punitive damages, attorneys’ fees, costs and any further relief this Court

   deems proper.

                                              Count IV
                                       Fraud in the Inducement

          96.      Plaintiffs reallege paragraphs 1–58.

          97.      As set forth above, Defendants employed a fraudulent scheme whereby their

   misrepresentations and omissions of material facts to Plaintiffs relating to the offer and sale of

   the Units of TRC Funding as set forth in the private placement memorandum induced Plaintiffs

   to invest more than $3 million in TRC Funding.         Defendants owed Plaintiffs a duty to ensure

   that full and fair disclosures were made in connection with the securities offered to Plaintiffs in

   the private placement memorandum.

          98.      Defendants’ intentional misrepresentations included, but were not limited to: (1)

   that BASL had a docket of approximately 15,000 cases; (2) that settlement proceeds from these

   cases would be available to redeem the preferred units of membership in TRC Funding within

   one year; (3) that investment in TRC Funding would generate substantial returns on Plaintiffs’

   investments; (4) that the Group had developed a system to generate a return of more than 240%

   on Plaintiffs’ investments within 12 months; (5) that Plaintiffs’ investments in TRC Funding

   would be used to fund litigation of products liability cases for clients of Bramzon and BASL; (6)

   they would guarantee that TRC Funding would redeem the units as set forth in the private

   placement memorandum, and that the Plaintiffs would otherwise be paid back; and (7) that the



                                                   22
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 24 of 146



   cases would generate tens of millions of dollars in the next year, the same to be realized by

   Plaintiffs.

           99.    Defendants’ intentional material omissions included, but were not limited to: (1)

   that Defendant David Hammer had been disbarred; (2) that Defendant Mitch Hammer had been

   criminally convicted of violating securities laws and would be involved in the management of

   TRC Funding; (3) that TRC Funding’s assets were substantially encumbered; and (4) that a

   former vendor’s claims against TRC Funding would affect TRC Funding’s ability to perform its

   financial obligations.

           100.   Defendants’ material representations to Plaintiffs were untrue, and Defendants’

   omissions of material facts were necessary so that Defendants’ misrepresentations to Plaintiffs

   appeared to be not misleading.

           101.   The Defendants’ untrue statements of material facts and omissions/concealment

   alleged herein regarding the true nature of the investment were made with the intention of

   inducing, and did thereby induce, Plaintiffs to purchase the units of TRC Funding. Defendants

   then used use the investment funds for their own personal uses as alleged above.

           102.   Defendants knew that Plaintiffs relied upon their material misrepresentations and

   omissions in making the decision to invest millions of dollars in TRC Funding.

           103.   In reasonable reliance on Defendants’ misrepresentations and concealment,

   Plaintiffs invested over three million dollars ($3,000,000.00) in units of TRC Funding in 2017

   and 2018, as follows:

                      a. Plaintiff Kevin Friedman: $875,000.00

                      b. Plaintiff Vijay Patel: $1,000,000.00

                      c. Plaintiff George Skaff: $100,000.00




                                                  23
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 25 of 146



                      d. Plaintiff Michael Schoeff: $750,000.00

                      e. Plaintiff Jonathan Schoeff: $400,000.00

          104.     Plaintiffs would not have agreed to purchase the securities and invest in TRC

   Funding if Plaintiffs had been aware of the lack of truthfulness in Defendants’ misleading

   statements and failure to disclose material facts.

          105.     Due to Plaintiffs’ reliance on Defendants’ representations and omissions,

   Plaintiffs have suffered damages.

          106.     Defendants’ conduct was willful, malicious, oppressive, and/or reckless, and was

   of such nature that punitive damages should be imposed in an amount commensurate with

   the wrongful acts alleged herein.

          WHEREFORE, Plaintiffs demand judgment against Defendants, jointly and severally, for

   damages, including punitive damages, attorneys’ fees, costs and any further relief this Court

   deems proper.

                                                 Count V
                                       Negligent Misrepresentation

          107.     Plaintiffs reallege paragraphs 1-58.

          108.     As set forth above, Defendants employed a fraudulent scheme whereby their

   misrepresentations and omissions of material facts to Plaintiffs relating to the offer and sale of

   the Units of TRC Funding as set forth in the private placement memorandum induced Plaintiffs

   to invest more than $3 million in TRC Funding.         Defendants owed Plaintiffs a duty to ensure

   that full and fair disclosures were made in connection with the securities offered to Plaintiffs in

   the private placement memorandum.

          109.     Defendants’ intentional and/or negligent misrepresentations included, but were

   not limited to: (1) that BASL had a docket of approximately 15,000 cases; (2) that settlement



                                                    24
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 26 of 146



   proceeds from these cases would be available to redeem the preferred units of membership in

   TRC Funding within one year; (3) that investment in TRC Funding would generate substantial

   returns on Plaintiffs’ investments; (4) that the Group had developed a system to generate a return

   of more than 240% on Plaintiffs’ investments within 12 months; (5) that Plaintiffs’ investments

   in TRC Funding would be used to fund litigation of products liability cases for clients of

   Bramzon and BASL; (6) they would guarantee that TRC Funding would redeem the units as set

   forth in the private placement memorandum, and that the Plaintiffs would otherwise be paid

   back; and (7) that the cases would generate tens of millions of dollars in the next year, the same

   to be realized by Plaintiffs.

           110.    Defendants’ intentional and/or negligent material omissions included, but were

   not limited to: (1) that Defendant David Hammer had been disbarred; (2) that Defendant Mitch

   Hammer had been criminally convicted of violating securities laws and would be involved in the

   management of TRC Funding; (3) that TRC Funding’s assets were substantially encumbered;

   and (4) that a former vendor’s claims against TRC Funding would affect TRC Funding’s ability

   to perform its financial obligations.

           111.    Defendants knew or should have known that their material representations to

   Plaintiffs were untrue, and Defendants’ omissions of material facts were necessary so that

   Defendants’ misrepresentations to Plaintiffs appeared not to be misleading.

           112.    The Defendants’ untrue statements of material facts and concealment alleged

   herein regarding the true nature of the investment were made with Defendants’ knowledge of

   their falsity, or under circumstances in which Defendants ought to have known of their falsity.

   Defendants intended to induce, and did thereby induce, Plaintiffs to purchase the units of TRC




                                                  25
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 27 of 146



   Funding. Defendants then used use the investment funds for their own personal uses as alleged

   above.

            113.   Defendants knew that Plaintiffs relied upon their material misrepresentations and

   omissions in making the decision to invest millions of dollars in TRC Funding.

            114.   In reliance on Defendants’ misrepresentations and concealment, Plaintiffs

   invested over three million dollars ($3,000,000.00) in units of TRC Funding in 2017 and 2018,

   as follows:

                      a. Plaintiff Kevin Friedman: $875,000.00

                      b. Plaintiff Vijay Patel: $1,000,000.00

                      c. Plaintiff George Skaff: $100,000.00

                      d. Plaintiff Michael Schoeff: $750,000.00

                      e. Plaintiff Jonathan Schoeff: $400,000.00

            115.   Plaintiffs would not have agreed to purchase the securities and invest in TRC

   Funding if Plaintiffs had been aware of the lack of truthfulness in Defendants’ misleading

   statements and failure to disclose material facts.

            116.   Due to Plaintiffs’ reliance on Defendants’ negligent representations and

   omissions, Plaintiffs have suffered damages.

            117.   Defendants’ conduct was willful, malicious, oppressive, and/or reckless, and was

   of such nature that punitive damages should be imposed in an amount commensurate with

   the wrongful acts alleged herein.

            WHEREFORE, Plaintiffs demand judgment against Defendants, jointly and severally, for

   damages, including punitive damages, attorneys’ fees, costs and any further relief this Court

   deems proper.




                                                    26
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 28 of 146



                                              Count VI
                    Breach of Guaranty (on behalf of Plaintiff Kevin Friedman against
                                     Defendant Mitchell Hammer)

             118.     Plaintiffs reallege paragraphs 1-58.

             119.     In consideration for Kevin Friedman’s investment in TRC Funding, Defendant

   Mitchell Hammer personally guaranteed TRC Funding’s performance to Kevin Friedman under

   the private placement memorandum.

             120.     Defendant Mitchell Hammer breached the Guaranty by failing to guarantee TRC

   Funding’s performance.

             121.     As a result of Defendant Mitchell Hammer’s breach of the Guaranty, Plaintiff

   Kevin Friedman has suffered damages.

             WHEREFORE, Plaintiff Kevin Friedman demands judgment against Defendant Mitchell

   Hammer for damages, interest, costs, attorney fees, and any further relief this Court deems

   proper.

                                              Count VII
                    Breach of Guaranty (on behalf of Plaintiff Michael Schoeff against
                    Defendants Ghen Sugimoto, Mitchell Hammer and David Hammer)

             122.     Plaintiffs reallege paragraphs 1-58.

             123.     In consideration for Michael Schoeff’s investment in TRC Funding, Defendants

   Ghen Sugimoto, Mitchell Hammer and David Hammer personally guaranteed and assumed full

   responsibility for TRC Funding’s performance to Michael Schoeff under the private placement

   memorandum under the terms set forth in the Guaranty.

             124.     Under the Guaranty, Ghen Sugimoto, Mitchell Hammer and David Hammer

   further agreed to pay all expenses, including attorneys’ fees and court costs, arising out of any

   action, litigation or proceeding instituted to enforce the terms and conditions of the Guaranty.




                                                       27
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 29 of 146



          125.     Defendants Ghen Sugimoto, Mitchell Hammer and David Hammer breached the

   Guaranty by failing to notify Michael Schoeff of additional debt incurred by TRC Funding, and

   by failing to guarantee TRC Funding’s performance.

          126.     As a result of Defendants’ breach of the Guaranty, Plaintiff Michael Schoeff has

   suffered damages.

          127.     Under the Guaranty, Defendants Ghen Sugimoto, Mitchell Hammer and David

   Hammer agreed to pay Michael Schoeff “all expenses” arising out of any action, litigation or

   proceeding to enforce the terms of the Guaranty, including but not limited to court costs and all

   attorneys’ fees incurred by Michael Schoeff.

          WHEREFORE, Plaintiff Michael Schoeff demands judgment against Defendants Ghen

   Sugimoto, Mitchell Hammer and David Hammer for damages, interest, costs, attorney fees, and

   any further relief this Court deems proper.

                                          Count VIII
                  Breach of Guaranty (on behalf of Plaintiff George Skaff against
                 Defendants Ghen Sugimoto, Mitchell Hammer and David Hammer)

          128.     Plaintiffs reallege paragraphs 1-58.

          129.     In consideration for George Skafff’s investment in TRC Funding, Defendants

   Ghen Sugimoto, Mitchell Hammer and David Hammer personally guaranteed and assumed full

   responsibility for TRC Funding’s performance to George Skaff under the private placement

   memorandum under the terms set forth in the Guaranty.

          130.     Under the Guaranty, Defendants Ghen Sugimoto, Mitchell Hammer and David

   Hammer further agreed to pay all expenses, including attorneys’ fees and court costs, arising out

   of any action, litigation or proceeding instituted to enforce the terms and conditions of the

   Guaranty.




                                                    28
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 30 of 146



          131.    Defendants Ghen Sugimoto, Mitchell Hammer and David Hammer breached the

   Guaranty by failing to notify George Skaff of additional debt incurred by TRC Funding, and by

   failing to guarantee TRC Funding’s performance.

          132.    As a result of Defendants’ breach of the Guaranty, Plaintiff George Skaff has

   suffered damages.

          133.    Under the Guaranty, Defendants Ghen Sugimoto, Mitchell Hammer and David

   Hammer agreed to pay George Skaff “all expenses” arising out of any action, litigation or

   proceeding to enforce the terms of the Guaranty, including but not limited to court costs and all

   attorneys’ fees incurred by George Skaff.

          WHEREFORE, Plaintiff George Skaff demands judgment against Defendants Ghen

   Sugimoto, Mitchell Hammer and David Hammer for damages, interest, costs, attorney fees, and

   any further relief this Court deems proper.

          WHEREFORE, Plaintiffs demand judgment against Defendants, jointly and severally, for

   compensatory damages, attorney’s fees, costs and any further relief this Court deems proper.

                                                  Count IX
                                                 Accounting

          134.    Plaintiffs reallege paragraphs 1–58.

          135.    As set forth above, the transactions between Plaintiffs and Defendants in the offer

   and sale of Units in TRC Funding are complex because they involve numerous individuals,

   entities and accounts, and involve the diversion of Plaintiffs’ investment funds. As further

   alleged above, Defendants have not used Plaintiffs’ investment to fund product liability litigation

   as represented, but have diverted the funds to various accounts and entities, to pay other debts or

   for their personal use.




                                                    29
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 31 of 146



          136.      Plaintiffs are not aware of and have no way of verifying where their investment

   funds were diverted. Plaintiffs are without an adequate remedy at law and require an equitable

   accounting from Defendants as payments, disbursements and/or distributions of their invested

   funds. Plaintiffs are further entitled to an accounting as to Defendants’ possession, use, and

   conversion of all monies invested in TRC Funding by Plaintiffs, and to determine where their

   investment funds were diverted.

          WHEREFORE, Plaintiffs respectfully request an Order of this Court requiring a full

   equitable accounting as to their investment funds, and other such relief as the Court deems just

   and necessary.

                                             Prayer for Relief

          WHEREFORE, Plaintiffs respectfully request that this Court:

          (a)       Enter Judgment for Plaintiffs and against Defendants as to each Count of this

                    Amended Complaint;

          (b)       Award Plaintiffs actual, incidental and consequential damages in an amount to be

                    proven at trial;

          (c)       Award Plaintiffs punitive damages against the Defendants;

          (d)       Award all reasonable costs incurred by Plaintiffs in connection with this Action,

                    including attorneys’ fees pursuant to applicable law;

          (e)       Order an equitable accounting of all funds invested by Plaintiffs into TRC

                    Funding; and

          (f)       Award such other relief as the Court deems just and proper.


                                         Demand for Jury Trial

          Plaintiffs demand trial by jury on all issues so triable.


                                                    30
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 32 of 146



                                          WEINBERG, WHEELER,
                                          HUDGINS, GUNN & DIAL, LLC


                                          /s/A aron M .C ohn
                                          Aaron M. Cohn
                                          Florida Bar No. 95552
                                          David I. Matthews, ad mitted pro hac vice
                                          2601 South Bayshore Dr., Suite 1500
                                          Miami, FL 33133
                                          Ph. (305) 455-9500
                                          Fax (305) 455-9501
                                          acohn@wwhgd.com
                                          dmatthews@wwhgd.com

                                          A ttorney forK evin Fried man,V ijay P atel,
                                          Jonathan Schoeff,M ichaelSchoeff and
                                          George Skaff




                                        31
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 33 of 146




                     EXHIBIT 1
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 34 of 146



                                                    Guaranty



   April 17, 2017

   Ladies and Gentlemen:

           Reference is made to the Private Placement Memorandum and the Exhibits, dated January 31,
   2017 (“Memorandum”), issued by TRC Funding Group No. 1 LLC (“TRC”) to prospective investors, and
   which is attached hereto as Exhibit “A”.

            Effective from the date hereof, the undersigned, Mitchell Hammer, on behalf of Key Legal
   Services LLC (“KLS”), as its Chief Executive Officer, hereby asserts that BASL elects to be a “Guarantor” of
   the faithful performance of the financial commitments and obligations by TRC Funding Group No. 1 LLC
   to each investor who subscribes and purchases Preferred Series A Units, Preferred Series A-IRO Units,
   Preferred Series B Units and/or Preferred Series C Units (“Investor”) pursuant to the terms set forth in
   the Memorandum and corresponding accepted Subscription Agreements with each Investor.

           BASL confirms that it currently has a docket of approximately 12,500 transvaginal cases and
   2,500 other cases, including but not limited to Xarelto, Pradaxa, Risperdahl, IVC blood clot filter, Talc
   Powder, Invokana and Benicar, thousands of which are currently in various stages of the settlement
   process for its clients.

           Without limiting the generality of the foregoing, BASL hereby agrees to perform all the
   obligations of a Guarantor to TRC’s financial obligations to each Investor, to the same extent and with
   the same force and effect as if the undersigned were the issuer of the Memorandum and accepted each
   Investor’s Subscription Agreement.

           The undersigned acknowledges that this Guaranty shall be effective upon its execution and
   delivery by the undersigned to TRC. Further, it shall not be necessary for Guarantor to execute this
   Agreement for each Investor that receives a copy of this Guaranty. This Agreement shall be construed in
   accordance with and governed by the laws of the State of Florida.

                                                              Very truly yours,



                                                              Mitchell Hammer
                                                              Chief Executive Officer
                                                              Key Legal Services LLC
                                                              1000 Corporate Drive
                                                              Suite 500
                                                              Fort Lauderdale, FL 33334




                                                         1
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 35 of 146




                                      EXHIBIT “A”




          PRIVATE PLACEMENT MEMORANDUM
                TRC FUNDING GROUP NO.1 LLC
                               Effective January 26, 2017




                                           2
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 36 of 146



   Table of Contents
   The Company .......................................................................................................................................... 4
   Business of the Company ........................................................................................................................ 4
   The Industry and History of Mass Torts ................................................................................................... 5
   Multi-District Litigation (MDL) .............................................................................................................. 6
   The Group’s History - Law Firm Headquarters, LLC ............................................................................. 10
   Law Firm Headquarters, LLC Financial Statements ............................................................................... 11
   Facilities………………………………………………………………………………………………….. 11
   Management……………………………………………………………………………………………….12
   Risk Factors .......................................................................................................................................... 14
   Use of Proceeds ..................................................................................................................................... 16
   The Offering.......................................................................................................................................... 16
   EXHIBIT A: SUBSCRIPTION AGREEMENT (U.S. INVESTORS) ..................................................... 19
   EXHIBIT B: SUBSCRIPTION AGREEMENT (FOREIGN INVESTORS) ........................................... 25
   INVESTMENT REPRESENTATION LETTER (FOREIGN INVESTORS) .......................................... 33
   EXHIBIT C: PURCHASER QUESTIONNAIRE................................................................................... 37
   EXHIBIT D: SHAREHOLDER/MEMBER AGREEMENT .................................................................. 41




                                                                               3
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 37 of 146



   The following is a summary of certain information contained in this Confidential Private Placement
   Memorandum (“the Memorandum”), dated January 24, 2017 and is qualified in its entirety by the more
   detailed information appearing in additional documents. Each prospective investor is urged to read this
   Memorandum in its entirety.

   The Company
   TRC Funding Group No. 1 LLC (the “Company”) is organized in the state of Florida, United States of
   America effective January 1, 2017. The offices of the Company are located at 1000 Corporate Drive, Suite
   500, Fort Lauderdale, FL 33334. The Company’s telephone number is (954) 280-0386.

   Business of the Company
   The Company is in the business of funding, with investors’ capital, the costs of the plaintiffs’ case
   management, medical record retrieval and nurse review in mass tort cases, including transvaginal mesh,
   Xarelto, Pradaxa, Risperdal, IVC blood clot filter, Invokana, Benicar, talc powder and others, until those
   cases are brought to resolution, which saves plaintiffs’ law firms and their providers from advancing those
   funds.


   When the cases settle, the law firm will receive the settlement amount of funds from the manufacturer.
   From those settlement funds, the law firm(s) will pay to the plaintiffs sixty percent (60%) less amounts due
   for “recoverable costs” (e.g. medical records case management, retrieval and review costs) including all
   amounts due to the Company. After subtracting the recoverable cost amount due to the Company from each
   case resolution, the law firm(s) will pay the Company those amounts. The remaining forty percent (40%)
   of the settlement amount will be split between the law firms which co-counsel each case. Notwithstanding,
   the legal fee percentage splits could be modified from sixty percent (60%) to the plaintiff and forty percent
   (40%) to the law firms for any number of reasons.


   The Company is offering investors an opportunity to purchase up to three hundred (300) Preferred Units
   for three million U.S. dollars (US$3,000,000) in the aggregate which they will purchase for ten thousand
   U.S. dollars (US$10,000) per Preferred Unit.
   The three hundred (300) Preferred Units will be offered as follows:
            (i)    fifty (50) Preferred Series A Units which will be redeemed by the Company for twenty
                   thousand U.S. dollars (US$20,000) no later than twelve (12) months and one (1) day from
                   the date the investor’s subscription is accepted by the Company;
            (ii)   one hundred fifty (150) Preferred Series A-IRO (interest roll-over) Units which will be
                   redeemed by the Company for twenty thousand U.S. dollars (US$20,000) no later than

                                                        4
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 38 of 146



                    twelve (12) months and one (1) day from the date the investor’s subscription is accepted
                    by the Company. At the time of redemption, the Company shall distribute ten thousand
                    U.S. dollars (US$10,000) to the investor and then shall roll over the return amount of ten
                    thousand U.S. dollars (US$10,000) per Unit into the equivalent of either Preferred Series
                    B Units or Preferred Series C Units, as the investor shall determine and advise the Company
                    in writing no later than twenty (20) days prior to the redemption date;
           (iii)    fifty (50) Preferred Series B Units which will be redeemed by the Company for twenty
                    thousand U.S. dollars (US$20,000) no later than twenty-four (24) months from the date the
                    investor’s subscription is accepted by the Company. In addition, investors who purchase
                    Preferred Series B Units will receive semi-annual payments of interest calculated at
                    eighteen percent (18%) per annum, commencing six (6) months from the date the investor’s
                    subscription is accepted by the Company;
           (iv)     fifty (50) Preferred Series C Units which will be redeemed by the Company for twenty
                    thousand U.S. dollars (US$20,000) no later than thirty-six (36) months from the date the
                    investor’s subscription is accepted by the Company. In addition, investors who purchase
                    Preferred Series C Units will receive quarterly payments of interest calculated at twenty-
                    four percent (24%) per annum, commencing six (6) months from the date the investor’s
                    subscription is accepted by the Company.
   Subject to availability of Preferred Series A, A-IRO, B and C Units and acceptance by the Company,
   investors may purchase any quantity of Preferred Series A, A-IRO, B or C Units or any combination thereof.


   The Company may, in its sole and absolute discretion, elect to increase the Offering for investors to
   purchase up to five hundred (500) Preferred Units, in any combination of Preferred Series A, A-IRO, B and
   C Units, for five million U.S. dollars (US$5,000,000). (See “The Offering” below.)

   The Industry and History of Mass Torts
   A mass tort happens when a number of cases from asbestos to tobacco to pharmaceutical products are
   consolidated in a single court with multiple named plaintiffs and defendants and evidence is shared between
   the cases in both state and federal courts.


   Mass tort claims find their origins as far back to the late 1960’s and early 1970’s, when lawyers represented
   passengers in plane crashes against a myriad of defendants including manufacturers, suppliers and the
   airline companies themselves. Due to the complexity of mass tort litigation, it is an area of the law which




                                                        5
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 39 of 146



   requires attorneys to handle several major issues simultaneously. Mass tort litigation is a growing area of
   the law, which shows no signs of slowing down in the near future.


   Perhaps the most notable and well-known mass tort cases involved asbestos litigation which have their
   genesis in the 1970’s. Due to the endless list of asbestos-containing products and a large number of
   companies involved in the manufacturing and distribution of these products, asbestos personal injury
   litigation seemed to be practically unlimited.


   Today, mass tort product liability litigation spans a wide range of mass tort product liability litigation for a
   broad spectrum of health products including contraceptives and hormone therapies, surgical mesh, diabetes
   medications, defibrillators, antidepressants, orthopedic implants, diet drugs, vaccines, over-the-counter
   medicines, heart valves, bone screws, latex gloves, biologics and many others with over 16 million lawsuits
   filed in the United States every year and millions of others not filed but settled.


   The pain and suffering these faulty medical devices and pharmaceuticals can cause is almost unimaginable.
   People who have been harmed by these devices have a right to seek compensation for their injuries. The
   Group (defined below; see “Other Affiliated Entities Critical to the Company’s Business.”) plays an
   important role in assisting law firms to obtain that compensation.


   Implanted medical devices, such as pacemakers, hip replacements, pain pumps, and transvaginal mesh have
   revolutionized the way medicine is practiced. Countless Americans have had medical devices implanted
   directly into their bodies. However, when these medical devices fail, the potential for harm is significant.
   Patients are faced with the choice of additional, painful surgeries to remove and replace the implanted
   device or the uncertainty of living with a defective device inside their bodies. The Group provides services
   to highly experienced lawyers from across the U.S. with proven track records as sophisticated litigators
   with a wide range of experience in matters primarily helping women, though some involve men, to resolve
   complex disputes in litigation focused on pharmaceuticals and medical devices.

   Multi-District Litigation (MDL)
   Due to the significant volume of mass tort cases, they are often organized as a Multi-District Litigation
   (“MDL”). An MDL is a provision of the U.S. Code (28 U.S.C. section 1407(a)) that permits the pre-trial
   proceedings in different legal actions to be consolidated. The chief requirements for MDL designation are:
   the different actions must share one or more alleged events, circumstances or characteristics to be resolved
   at trial, the consolidation must promote convenience for the involved parties and witnesses and the


                                                          6
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 40 of 146



   consolidation must promote justice and efficiency by eliminating overlapping or duplicative discovery. An
   MDL differs from a class action lawsuit.


           “Class action lawsuits form when individuals harmed by a drug or device combine cases
           into a single lawsuit. Multidistrict litigation cases occur when a panel transfers individual
           cases to a single court, but the cases are not combined into a single lawsuit.”
           (https://www.drugwatch.com/class-action-lawsuits-vs-multidistrict-litigation-mdl/)


   Other Affiliated Entities Critical to the Company’s Business
   Several affiliated entities – Smart Legal Solutions LLC, Law Firm Headquarters LLC, Key Legal Services
   LLC and The Record Company, LLC (collectively the “Group”) --- have combined their efforts and
   resources to become one of the largest service providers offering a broad range of legal case processing and
   plaintiff support services including, but not limited to client intake and retainer procurement, case
   management, medical record retrieval and nurse review to law firms involved in the mass tort industry.


   Law Firm Headquarters LLC (“LFHQ”) a Nevada limited liability company formed on December 19,
   2014, has been a pre-eminent legal marketing and support organization that has provided unique and
   comprehensive services including direct response advertising, coupled with legal support services, while
   employing a top-of-class technology platform for a group of highly reputable and experienced attorneys
   engaged in mass tort cases. (See below “The Group’s History.”) LFHQ developed a case docket of
   approximately 14,000 transvaginal mesh cases for law firms which sold their areas of practice for
   approximately $40 million, which netted LFHQ with a $17 million profit for calendar year 2015, for the
   administrative and case management services it rendered those law firms. Effective January 1, 2017, the
   majority stake in LFHQ subject to further due diligence may be acquired by Key Legal Services, LLC (See
   “Key Legal Services, LLC” and “Financial Statements” below).


   Key Legal Services, LLC (“KLS”), a District of Columbia limited liability company formed on August
   1, 2016, enters into a Fee Services Agreement with law firms and indirectly with their co-counsel to provide
   services including new client intake processing and retainer procurement, followed by case management
   and medical record retrieval, culminating in nurse review and a medical record proof packet which the law
   firm(s) may use for settlement discussions with defendant manufacturers. Currently, KLS has entered into
   a Fee Service Agreement with Bramzon & Associates Specialty Litigation LLC (“BASL”) and other law
   firms (“Law Firms”) to further develop and prove up to approximately 12,600 transvaginal mesh cases
   and an assorted 2,500 cases of Xarelto, Pradaxa, Risperdal, IVC Blood Clot filter and others.

                                                        7
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 41 of 146




   Smart Legal Solutions LLC (“SLS”), a Florida limited liability company formed on January 17, 2017, is
   the parent company of Key Legal Services LLC, The Record Company LLC and TRC Funding Group No.
   1 LLC.


   Notwithstanding the breadth of services included in the Fee Services Agreement, KLS focuses on its core
   competency – communication with contracted Law Firms and client support services. In addition, KLS has
   outsourced the case management, medical record retrieval and nurse review functions and by contracting
   with its affiliate The Record Company LLC (see below) for those services. However, the Law Firm is
   contractually required to pay KLS and KLS is contractually required to pay The Record Company for
   services rendered regardless of whether plaintiffs’ cases are resolved favorably.


   To further grow its business, KLS has reached an agreement to acquire the controlling membership stake
   in LFHQ, effective January 1, 2017 for cash and a promissory note subject to due diligence and
   documentation. Following the acquisition, LFHQ will be a majority-owned subsidiary of KLS.


   KLS projects to intake and manage a range of cases during the years of 2017, 2018 and 2019 as set forth in
   the table below. Depending on the case type and the amount of work requested by the law firm(s), KLS
   could generate revenues ranging from $1,000 to $5,000 per case which would be paid by the Law Firm(s)
   as marketing/intake contributions. These revenues typically exclude costs for case management, medical
   record retrieval and nurse review, which collectively are “recoverable costs” from the client portion of case
   settlements.




    Calendar Projected              Projected          Projected Revenues              Projected Revenues
    Year          No of Cases –     No of Cases –      based on Low End of             based on High End of
                  Low End of        High End of        Quantity Range                  Quantity Range
                  Range             Range
    2017          25,000            50,000             $25,000,000 to                  $50,000,000 to
                                                       $125,000,000                    $250,000,000
    2018          25,000            75,000             $25,000,000 to                  $75,000,000 to
                                                       $75,000,000                     $375,000,000
    2019          25,000            100,000            $25,000,000 to                  $100,000,000 to
                                                       $100,000,000                    $500,000,000

                                                        8
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 42 of 146




   The Record Company, LLC, a Florida limited liability company formed on August 5, 2016, entered into
   an exclusive Services Agreement with Key Legal Services, LLC, an affiliate, to provide case management,
   medical record retrieval and nurse review services which culminate in a medical record proof packets that
   KLS can provide to the law firm(s) which they may use for settlement discussions with defendant
   manufacturers.


   On December 19, 2016, TRC finalized an agreement with KCC Class Action Services, LLC, a
   Computershare Limited company, which is a publicly traded company on the Australian Stock Exchange
   (“KCC”) whereby KCC will provide TRC with mass tort administration services which may include intake
   and data management, retainer procurement, client data collection, document processing and review,
   preparation of Plaintiff Fact Sheets, lien resolution, medical records review and related administrative
   services for thousands of cases, though the maximum number of cases has not yet been determined. The
   agreement requires TRC to pay KCC for its services within thirty (30) days of when cases resolve, which
   depending on the mass tort case type, could be up to four (4) years from the date KCC services are rendered
   if the resolution is favorable; otherwise, TRC must pay KCC a substantially reduced fee for disqualified
   cases. On average, the TRC cost for KCC services is approximately two thousand U.S. dollars (US$2,000),
   which includes the cost of case administration and financing. For every 1,000 cases for which KCC provides
   its services, TRC saves approximately $2,000,000 of vendor and financing costs and does not have to charge
   KLS.


   In addition to its relationship with KCC, TRC has a network of vendors that provide case management,
   medical record retrieval and nurse review services. Currently, TRC is typically required to pay these
   vendors within 30-90 days from invoice date with a few offering extended terms. Terms vary by vendor.
   On average, the TRC cost of the non-KCC vendor services is approximately one thousand U.S. dollars
   (US$1,000). For every 1,000 cases for which non-KCC vendors provide their services, TRC pays those
   vendors and charge KLS approximately $1,000,000.


   Based on its recent agreement with TRC, the Company may advance to TRC, in $1,000 increments, up to
   five million U.S. dollars (US$5,000,000) to finance the administrative and case management costs for those
   proven cases by TRC. When the Company finances the administrative and case management costs, TRC
   shall secure the Company with a collateral interest in those recoverable costs from the clients’ settlements.
   At resolution, the Company shall receive two thousand U.S. dollars (US$2,000) or more per case as the



                                                        9
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 43 of 146



   total recoverable costs including financing charges. This arrangement, not unlike the KCC agreement, could
   save TRC and KLS millions of dollars.


   The table below depicts the projected range of the number of cases for 2017, 2018 and 2019, each of which
   may require three or more medical records. In addition, the table indicates the amount of capital, based on
   one thousand U.S. dollars (US$1,000) per case to fund the low and high end of the range of projected cases
   for each year.


    Calendar Projected               Projected     Capital Required to Fund       Capital Required to Fund
    Year            No of Cases      No of Cases   The Record Company             The Record Company
                    –                – High End    Costs @Low End of              Costs @High End of
                    Low End of       of Range      Quantity Range (at             Quantity Range(at
                    Range                          $1,000/case)                   $1,000/case)
    2017                    25,000        50,000                   $25,000,000                    $50,000,000
    2018                    25,000        75,000                   $25,000,000                    $75,000,000
    2019                    25,000       100,000                   $25,000,000                   $100,000,000


   Clearly, the Group lacks sufficient internal capital to fund the volume of business it seeks to achieve during
   the three year period and thus, the reason that The Record Company LLC contracted with the Company to
   finance the administrative and case management costs of the mass tort cases. Even if all of the five hundred
   (500) Preferred Units in this Offering are purchased by investors providing the Company increases the size
   of the Offering from three hundred (300) Preferred Units, the five million U.S. dollars raised will only fund
   the administrative and case management costs for five thousand (5,000) of TRC’s caseload of more than
   12,600 transvaginal mesh cases and 2,500 assorted other case types.

   The Group’s History - Law Firm Headquarters, LLC
   DETAILED RESULTS FOR INITIAL TRANSVAGINAL MESH (“TVM”) DOCKET
   DEVELOPED FROM JULY 2014 THROUGH MAY 2015
   5 MM e
    LFHQ developed a docket of 14,147 TVM Clients for four law firms over a 12-month process (July
       2014 through May 2015)
    LFHQ funded the development of the 14,147 TVM case docket with $7.4MM equity and $8.9MM in
       collateralized debt



                                                         10
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 44 of 146



    Following six weeks of due diligence with a staff of 25 contract attorneys, the law firms for which
       LFHQ developed the 14,147 cases, sold this docket to a nationally recognized law firm at a
       considerable multiple of cost – approximately $40MM
    These contract attorneys reviewed the Retainer Agreement, contact information, and medical record
       case history for each of the 14,147 clients and made telephonic contact with 70% of the clients. As a
       result of their due diligence, they accepted 96.4% of the cases.




   Summary Results of Initial TVM Docket Transaction
    Generated Cases: 14,147
    Accepted Cases: 13,643
    Accepted Rate: 96.4%
    Cost of Acquisition / Case: $1,175
    Sale Price / Case: $2,900
    Total Sale Price: $39.5 MM
    Total Cost of Acquisition: $16.3 MM
    Debt: $ 8.9 MM
    Equity: $ 7.4 MM
    IRR (within 12 months): 240%+ 7


   LFHQ reinvested the majority of its profits from the initial transvaginal mesh transaction described above
   into the services it provided the law firms. Though LFHQ is no longer providing services to the law firm(s)
   LFHQ has substantial accounts receivable due from the law firm(s). In mid-2016, the Law Firm(s)
   contracted with KLS to provide administrative and case management services for those cases which LFHQ
   did not complete and which had not been delivered to the Law Firms ready for settlement.



   Law Firm Headquarters, LLC Financial Statements
   LFHQ’s Income Statement, as prepared by management, for the calendar year 2015 and for the period July
   1, 2014 (inception) through December 31, 2014 are below:
                             INCOME STATEMENT (ALL FIGURES IN USD)
                                      For the period Jan 1, 2015             For the period Jul 1, 2014
                                         through Dec 31, 2015             (inception) through Dec 31, 2014


                                                        11
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 45 of 146



    Ordinary Income/Expense
             Income – Legal Svcs.                        57,546,500                                 14,820,500
             Cost of Goods Sold                          34,097,119                                  5,711,455
    Gross Profit                                         23,449,381                                  9,109,045
    Expenses
    Administrative                                           474,159                                   286,853
    Occupancy                                                562,397                                    24,658
    Labor                                                  4,430,983                                 1,451,814
    Sales Expense                                            188,532                                   229,120
    Total Expense                                          5,560,656                                 1,992,445
    Net Ordinary Income                                  17,788,725                                  7,703,900
    Other Income/Expense                                   (227,442)                                         ---
    Net Income                                           17,561,283                                  7,116,600


   KLS and TRC have been in operation for less than twelve months. As such, no financial information on
   these entities is available.


   Financing
   As of the date of this Offering, the Group finances itself with internal funds –i.e. $17MM of net income in
   calendar 2015 (see “Financial Statements” above) from the sale of the first TVM docket and, as such, does
   not have any private or institutional financing of any kind. Note, however, that LFHQ borrowed
   approximately ten million U.S. dollars (US$10,000,000) to finance the initial transvaginal mesh docket.
   The borrowed money was repaid as agreed.


   Despite the Group’s outstanding results, growth is limited by its capital constraints. If The Record Company
   LLC charges KLS approximately $1,000 per case for its administrative and case management services, and
   if financing costs needed to carry these costs until the case settles is an additional $1,000, that means that
   every 1,000 cases requires two million U.S. dollars (US$2,000,000) of funding; thus ten thousand (10,000)
   cases requires twenty million U.S. dollars (US$20,000,000).


   Notwithstanding, the Company and/or any of the companies within the Group may, at any time, elect to
   seek private or institutional financing to finance its respective operations and growth.


   Facilities

                                                        12
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 46 of 146



   The Group including the Company, operates temporarily from offices located at 1000 Corporate Drive,
   Suite 500, Fort Lauderdale, FL 33334 until its new corporate headquarters (i.e. to be known as Suite 610 in
   the same building) is constructed by the landlord for approximately 5,700 square feet. The Group will pay
   the Landlord a monthly rental of approximately ten thousand U.S. dollars (US$10,000) per month
   commencing on February 1, 2017 and then gradually increasing to approximately thirteen thousand U.S.
   dollars (US$13,000) per month over the four (4) year term. The Company will not be charged any rent for
   use of the Group’s offices.


   Employees
   The Company has no employees.


   Management
   The following table sets forth certain information concerning the executive officers and directors of the
   Company:
   Name                                     Age                                       Title
   Ghen Sugimoto                            36                                        Manager
   David Hammer                             34                                        Manager


   Ghen Sugimoto co-founded the Company and serves as a co-Manager. Mr. Sugimoto is the beneficial
   owner of 37.5% of KLS, TRC and the Company through his ownership in Smart Legal Solutions LLC.


   An engineer by training, a change agent by design, Ghen Sugimoto brings an analytical mind and tactical
   skillset to his role as Chief Operating Officer of The Record Company and Key Legal Services where he
   works closely with the executive team to design and implement effective strategies. Mr. Sugimoto has been
   instrumental in the development and management of over 30,000 mass tort claimants over a twenty-four
   month period. In addition to general operations, he has led business development and marketing efforts to
   broaden the law firm client base.
   Mr. Sugimoto brings a decade of experience in building call center and direct marketing driven business
   operations, having held executive leadership positions across several dynamic industries, including: Chief
   Marketing Officer of ExpertPlanet, an innovative business process outsourcing firm serving client’s such
   as eBay, PayPal, Nestle, Zumba, and Beachbody; Vice President of Marketing at iCan Benefit Group, a
   national consumer health insurance provider that he helped form and grow to $87 million in top-line revenue
   within three years; as well as, SVP and founding member of InteractiveMD, an early leader in telehealth.



                                                       13
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 47 of 146



   Additionally, Mr. Sugimoto has diversified his skills by consulting in private industry and Florida
   International University, where he served as an advisory board member.


   The early portion of Mr. Sugimoto’s career as a biomedical manufacturing and quality assurance engineer
   at Cordis, a Johnson & Johnson subsidiary, helped shape his understanding of highly regulated work
   environments. He holds a Six Sigma Black Belt certification.


   David Hammer co-founded the Company and serves as manager. Mr. Hammer is a beneficial owner of
   Hammer Capital Group LLC which owns sixty-two and one-half percent (62.5%) of the Company. In
   addition, Hammer Capital Group LLC beneficially owns 62.5% of KLS, TRC, and the Company through
   Smart Legal Solutions LLC. Separately, Mr. Hammer is co-founder of Elevant Solutions LLC, which
   provides accounting, human resource and data management services to the Group. Elevant Solutions LLC
   is also 62.5% owned by Hammer Capital Group LLC


   Mr. Hammer earned a Bachelor of Science in Business Administration, with a major in Computer Science,
   from the University of Florida in 2002. In addition, Mr. Hammer earned his Juris Doctorate and Master of
   Laws in Taxation degrees from the University of Florida in 2005 and 2006 respectively, and he operated a
   law practice for four years. His law practice led him to a career in business, during which he served as an
   officer and director of private and public companies in North America, Europe, and Australia.


   In 2012, Mr. Hammer joined Big Mouth Local, an Internet advertising and marketing firm, and currently
   serves as its Chief Information Officer. While at Big Mouth Local, Mr. Hammer identified a burgeoning
   need for custom cloud-based rapidly deployed database development. Then, Mr. Hammer identified and
   mastered the technology to fill that need, and built a team of talented and experienced database and web
   developers who have formed the core of Biz Data Systems Inc. when he formed that company.


   Mr. Hammer has over 25 years programming experience, and has been programming in Microsoft Access
   for 20 years.


   Remuneration of Key Management
   The Managers have been elected by the Company to serve for a term of five (5) years expiring on
   December 31, 2021. The Managers shall receive an annual base consultancy fee of thirty thousand U.S.
   dollars (US$30,000) which shall be accrued and only paid by the Company after any redemption of
   investors’ Preferred Units that is due, shall have been redeemed. In addition, Managers will each receive

                                                       14
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 48 of 146



   additional compensation based on a performance incentive equal to ten percent (10%) of earnings in
   excess of the investors’ return.




   Risk Factors
   Investment in the securities offered hereby are speculative, involves a high degree of risk and should only
   be considered by those persons able to afford a loss of their investment. The following factors should be
   carefully considered in evaluating the Company and its business before purchasing the Units being offered
   hereby.


   1. Limited Operating History. The Company, which was organized in the state of Florida effective
       January 1, 2017, has limited operating history. The Company’s operations are subject to all risks
       inherent in the assumption of the operations of existing enterprises comprising the Group or otherwise.
       No assurance can be given that the Group or any companies comprising the Group will be able to
       continue operations; and accordingly, the stakeholders may lose all or a substantial portion of their
       investment.


   2. Lack of Arm’s Length Contractual Relationships. The Company has entered into an agreement with
       The Record Company LLC. From time to time, the Company may decide to enter into, alter or modify
       this or other agreements with affiliates or its principals. Though such contractual relationships are
       intended to be commercially reasonable transactions, they may not be the result of arm’s length
       negotiations.


   3. Limited Transferability of Securities. The transferability of the shares of the Company’s capital stock
       offered herein is severely restricted. This is no public trading market for such Units as of the date of
       this Memorandum. It is highly unlikely the public market will develop for such shares at any time in
       the future. As a result, holders of such Units may not be able to liquidate their investment or use the
       Units as collateral for loans in the event of an emergency or for any other reason. The Company will
       not be required to repurchase or redeem any Units. An investment in the company is a non-liquid
       investment. Each person acquiring a Unit will be represent to represent that he or she is purchasing it
       for his or her own account, for investment, and not with a view for resale or distribution. None of the


                                                       15
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 49 of 146



       Units, or the underlying units of capital stock, have been registered under the Securities Act of 1933,
       and therefore cannot be sold unless they are subsequently registered under the Securities Act of 1933
       or in the opinion of the company’s counsel, an exemption of such registration is available and with the
       consent of the Company. A restrictive legend reflecting the foregoing will appear on the certificates for
       the Units.


   4. Conflict of Interest. To the extent that management is engaged in other business activities, they may
       have possible conflicts of time and of interest in diverting opportunities to other companies, entities, or
       persons with which they are or may be associated or have an interest, rather than spending time with
       and diverting such opportunities to the Company. No assurance can be given that such potential
       conflicts of interest will not cause the Company to lose potential opportunities. In such event, the terms
       of such opportunities may not be the result of arm’s length negotiations.


   5. Arbitrary Determination of Offering Prices. The offering price for the units underlying the Preferred
       Units offered hereunder has been determined solely by the management of the Company and does not
       bear any relationship to book value, anticipated earnings or any other recognizable criteria of value.
       The offering price set forth herein should not be considered an indication of the actual or anticipated
       value of the Units.


   6. Cases May Not Favorably Resolve. The Company is effectively investing money into The Record
       Company LLC which has already or will perform mass tort administrative services for plaintiffs’ cases.
       Despite the information garnered from plaintiffs’ medical records, for any of many reasons, the law
       firm(s) may not settle the plaintiffs’ cases. These reasons may include, but are not limited to (i)
       defendants going bankrupt or out of business, (ii) settlement terms may not be agreed, (iii) the
       administrative services performed may not be timely or accurately and/or (iv) uncured defaults by Law
       Firms in any agreement to which they are a party that could adversely impact the favorable resolution
       of the plaintiffs’ case. If the plaintiffs’ cases do not settle, the investors’ may not recover their
       investment in whole or in part.


   7. Insufficient Funds to Redeem Preferred Units. For any of several reasons, the Company may not
       have sufficient funds to redeem all of the Units when required.


   8. Statute of Limitations (SOL) issues can exist in certain TVM or other types of cases at this stage.
       Given that the SOL date of any given case can be effected by several factors including FDA warning

                                                         16
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 50 of 146



       dates, adverse event dates, as well as other considerations, it is extremely important that we continue
       to monitor developments in the overall litigation.


   9. Liabilities of TVM or other case claims could exceed small manufacturers’ assets. There is a
       chance that the liabilities created from TVM claims could exceed some of the smaller defendant
       manufacturers' assets. If this were to occur, these smaller manufacturers could declare bankruptcy. If
       any defendant declared bankruptcy, its assets would be liquidated to satisfy its liabilities, and any
       shortfall could adversely affect the average settlement values for that defendant.

   Use of Proceeds
   The Company’s estimate of the net proceeds to be realized from the sale of Units offered hereby will total
   a maximum of three million U.S. dollars (US$3,000,000) (unless the Company elects to increase the
   Offering to five million U.S. dollars (US$5,000,000)) before deducting for approximately twenty-five
   thousand U.S. dollars (US$25,000) of expenses incurred in conjunction with this Offering assuming no
   commissions are paid to licensed broker dealers. The net proceeds realized from this Offering will be used
   by the Company for working capital and to finance the administrative and case management costs of
   plaintiffs’ mass tort cases. See “Business of the Company.”

   The Offering
   Description of the Offering
   The Company is offering investors the opportunity to purchase up to a maximum of three hundred (300)
   units for an aggregate of three million U.S. dollars (US$3,000,000), with a minimum purchase of one (1)
   unit. Each unit consists of ten (10) Series A, A-IRO, B or C - Redeemable Preferred Units, at a
   purchase price of Ten Thousand U.S. Dollars (US$10,000.00) (“Preferred Unit” or “Unit”).


   The three hundred (300) Preferred Units will be offered as follows:
           (i)     fifty (50) Preferred Series A Units which will be redeemed by the Company for twenty
                   thousand U.S. dollars (US$20,000) no later than twelve (12) months and one (1) day from
                   the date the investor’s subscription is accepted by the Company;
           (ii)    one hundred fifty (150) Preferred Series A-IRO (interest roll-over) Units which will be
                   redeemed by the Company for twenty thousand U.S. dollars (US$20,000) no later than
                   twelve (12) months and one (1) day from the date the investor’s subscription is accepted
                   by the Company. At the time of redemption, the Company shall distribute ten thousand
                   U.S. dollars (US$10,000) to the investor and then shall roll over the return amount of ten
                   thousand U.S. dollars (US$10,000) per Unit into the equivalent of either Preferred Series

                                                        17
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 51 of 146



                      B Units or Preferred Series C Units, as the investor shall determine and advise the Company
                      in writing no later than twenty (20) days prior to the redemption date;


              (iii)   fifty (50) Preferred Series B Units which will be redeemed by the Company for twenty
                      thousand U.S. dollars (US$20,000) no later than twenty-four (24) months from the date the
                      investor’s subscription is accepted by the Company. In addition, investors who purchase
                      Preferred Series B Units will receive semi-annual payments of interest calculated at
                      eighteen percent (18%) per annum, commencing six (6) months from the date the investor’s
                      subscription is accepted by the Company;
              (iv)    fifty (50) Preferred Series C Units which will be redeemed by the Company for twenty
                      thousand U.S. dollars (US$20,000) no later than thirty-six (36) months from the date the
                      investor’s subscription is accepted by the Company. In addition, investors who purchase
                      Preferred Series C Units will receive quarterly payments of interest calculated at twenty-
                      four percent (24%) per annum, commencing six (6) months from the date the investor’s
                      subscription is accepted by the Company.
   Subject to availability of Preferred Series A, A-IRO, B and C Units and acceptance by the Company,
   investors may purchase any quantity of Preferred Series A, A-IRO, B or C Units or any combination thereof.


   The Company may, in its sole and absolute discretion, elect to increase the Offering for investors to
   purchase up to five hundred (500) Preferred Units for five million U.S. dollars (US$5,000,000). The
   redemption of the Preferred Units have a priority over any other redemption or distribution of profits
   to common stakeholders. Nonetheless, the Preferred Units do not have voting rights.


   The one hundred percent (100%) return offered investors herein is in contrast of the Company’s
   contemplated program which provides a yield of a 100% return on capital over four (4) years --- i.e.
   approximately twenty-five percent (25%) per year. However, despite the Company’s contemplated typical
   four (4) year program, the Company is offering investors the opportunity to finance administrative and case
   management costs for transvaginal mesh cases which the Company believes will resolve within the next 12
   to 18 months. Because of this projected timeline, investors may realize a substantially greater return on
   capital.


   For every ten thousand U.S. dollars (US$10,000) invested in the Company by investors, the Company will
   invest the same amount in TRC to cover the administrative and case management costs for ten (10)
   transvaginal mesh cases. Therefore, if investors purchase the three hundred (300) Preferred Units offered

                                                          18
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 52 of 146



   herein by the Company, the Company will invest those funds in TRC which will cover two thousand (2,000)
   cases of the approximate 12,600 transvaginal mesh cases and 2,500 assorted other case types in the Law
   Firms’ current docket for which TRC provides administrative and case management services.


   In the event that all of the three hundred (300) Units are purchased by one or more investors, the Company
   will receive three million U.S. dollars (US$3,000,000) before deducting expenses. In the event, investors
   purchase all of the available Units, the Company shall be required to redeem those Preferred Units for six
   million U.S. dollars (US$6,000,000). If the Company elects to increase the Offering for investors to
   purchase a maximum of five hundred (500) Preferred Units, the Company would receive five million U.S.
   dollars (US$5,000,000) before deducting expenses and be required to redeem those Preferred Units for ten
   million U.S. dollars (US$10,000,000).


   The Units are being offered by the Company. There will be no commission, compensation or other
   remuneration for the sales activities to anyone. However, the Company reserves the right to compensate
   any licensed broker-dealer for efforts resulting in the sale of one or more Preferred Units. A licensed broker
   dealer shall receive an eight percent (8%) commission in the event his or her efforts result in the sale of any
   number of Units.


   Each prospective investor will be admitted as a stakeholder of the Company as soon as reasonably
   practicable after the Company has determined whether a prospective investor qualifies to invest in the
   Company. It is anticipated that this determination will be made within a maximum of ten (10) days from
   the date that the Company receives each investor’s Subscription Agreement and Purchaser Questionnaire.
   Subscriptions are subject to acceptance by the Company and may be rejected, in whole or in part, in its sole
   and absolute discretion. In the event that any subscription is not accepted by the Company, all funds
   associated with that subscription, will be promptly returned, without interest, to the respective subscriber.


   The shares of the Company’s underlying the Units may be transferred only in accordance with the terms of
   the Shareholders Agreement. The Company has a right of first refusal with respect to all transfers of
   Preferred Units purchased in this Offering, except with respect to transfer to a stakeholder’s spouse or lineal
   descendant.


   A subscriber who wishes to invest in the Company must deliver the following completed and signed
   items to the Company:
   (a) Subscription Agreement (see Exhibit “A” for U.S. investors);

                                                         19
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 53 of 146



   (b) Subscription Agreement (see Exhibit “B” for foreign investors);
   (c) Purchaser Questionnaire (see Exhibit “C”);
   (d) Operating Agreement (see Exhibit “D”);
   (e) A wire transfer or check payable to “TRC Funding Group No. 1 LLC.” for the full amount of the
       Units to be purchased.


   Rescission Right
   Section 517.061(12) of the Florida Investor Protection Act grants each Investor the absolute and
   unqualified right to cancel and void his or her purchase of the securities described herein, and to receive
   back without forfeiture or penalty of any kind, all sums paid or delivered to the Company (the “Rescission
   Right”). The Rescission Right must be exercised within three (3) days after the later of (i) receipt of this
   Memorandum or (ii) the first tender of consideration made by a prospective investor to the Company. See
   “Subscription Agreement” – Exhibit “A”.




   EXHIBIT A: SUBSCRIPTION AGREEMENT (U.S. INVESTORS)
   TRC FUNDING GROUP NO. 1 LLC


   Mr. Ghen Sugimoto, Manager
   Mr. David Hammer, Manager
   TRC Funding Group No. 1 LLC
   1000 Corporate Drive
   Suite 500
   Fort Lauderdale, FL 33334


   Dear Mr. Sugimoto and Mr. Hammer:


           1. The undersigned hereby offers to subscribe for the following securities (the “Securities”) of
               TRC Funding Group No. 1 LLC, a Florida limited liability company (the “Company”) for a
               price of
               US$ ___________, for the purchase of:
                   ___________ Preferred Series A Units, each of which consists of ten (10) of the
                   Company’s preferred units (the “Preferred Units”) at a price of ten thousand U.S. dollars



                                                        20
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 54 of 146



                (US$10,000), redeemable no later than twelve (12) months and one (1) day from the date
                the subscription is accepted by the Company;
                ___________ Preferred Series A-IRO (interest roll-over) Units which will be redeemed by
                the Company for twenty thousand U.S. dollars (US$20,000) no later than twelve (12)
                months and one (1) day from the date the investor’s subscription is accepted by the
                Company. At the time of redemption, the Company shall distribute ten thousand U.S.
                dollars (US$10,000) to the investor and then shall roll over the return amount of ten
                thousand U.S. dollars (US$10,000) per Unit into the equivalent of either Preferred Series
                B Units or Preferred Series C Units, as described herein, as the investor shall determine
                and advise the Company in writing no later than twenty (20) days prior to the redemption
                date;


                ___________ Preferred Series B Units, each of which consists of ten (10) of the
                Company’s Preferred Units at a price of ten thousand U.S. dollars (US$10,000),
                redeemable for twenty thousand U.S. dollars (US$20,000) no later than twenty-four (24)
                months from the date the subscription is accepted by the Company; plus semi-annual
                payments of interest calculated at eighteen percent (18%) per annum, commencing six (6)
                months from the date the investor’s subscription is accepted by the Company;
                ____________ Preferred Series C Units, each of which consists of ten (10) of the
                Company’s Preferred Units at a price of ten thousand U.S. dollars (US$10,000),
                redeemable for twenty thousand U.S. dollars (US$20,000) no later than thirty-six (36)
                months from the date the subscription is accepted by the Company; plus quarterly payments
                of interest calculated at twenty-four percent (24%) per annum, commencing six (6) months
                from the date the investor’s subscription is accepted by the Company.




         2. All funds received from the undersigned will be deposited by the Company into its operating
            bank account at Chase Bank N.A. I understand that the Company will have the right to
            immediately use any funds it receives from investors who are accepted into this offering.
         WIRE INSTRUCTIONS:
                Bank:           Chase Bank N.A.
                                5305 Ehrlich Road
                                Tampa, FL 33625
                Routing No:     267084131

                                                    21
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 55 of 146



                Account Name: TRC Funding Group No. 1 LLC
                                  1000 Corporate Drive, Suite 500
                                  Fort Lauderdale, FL 33334
                Account No.:      102975528


         3. This Offering will expire on March 31, 2017 unless otherwise extended by the Company.


         4. To induce the Company to accept this subscription, the undersigned hereby represents and
            warrants that:
                a. The information provided to the Company in the questionnaire accompanying this
                     subscription, or previously furnished by the undersigned to the Company, and any
                     other information provided to the Company by the undersigned, is true and correct in
                     all respects as of the date hereof (or, if there have been any changes in such information
                     since the date that such information was furnished to the Company, the undersigned
                     has advised the Company in writing of such changes).
                b. The address set forth below is the true residence of the undersigned, and he has no
                     present intention of becoming a resident of any other state or jurisdiction.
                c. The undersigned has received and reviewed carefully the Memorandum which was
                     previously furnished to the undersigned by the Company and of which this agreement
                     is an exhibit.
                d. The undersigned has examined or has had an opportunity to examine before the date
                     hereof such information concerning the Company and the offering of the Securities
                     hereby subscribed as is (i) relevant to this transaction, and (ii) possessed by the
                     Company or can be acquired by it without unreasonable effort or expense.
                e. The undersigned has had an opportunity to ask questions of and receive answers from
                     a person or persons acting on behalf of the Company, concerning the terms and
                     conditions of this investment, and all such questions have been answered to the full
                     satisfaction of the undersigned.
                f.   The undersigned has such knowledge and experience in financial and business matters
                     that he (or they together) are capable of evaluating the merits and risks of an investment
                     in the Company.
                g. The undersigned does not intend or anticipate that this investment be a source of
                     income, and the undersigned is able to bear the substantial economic risks of the



                                                        22
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 56 of 146



                        investment in the Company being made by the undersigned and at the present time
                        could afford a complete loss of such investment.
                   h. The undersigned has adequate means of providing for his current needs and possible
                        personal contingences and he has no need for liquidity of his investment in the
                        Company and has either (i) individual income of more than Two Hundred Thousand
                        ($200,000) Dollars in each of the two (2) most recent years, or joint income of more
                        than Three Hundred Thousand ($300,000) Dollars when income of spouse is taken into
                        account, and reasonably expects to reach the same income level in the current year; (ii)
                        net worth, or joint net worth with spouse, which at the time of his investment exceeds
                        One Million U.S. Dollars (US$1,000,000).
                   i.   The undersigned understands that the Securities subscribed for hereby have not been
                        registered under the Securities Act of 1933 and are sold in reliance on an exemption
                        thereunder for intrastate sales, have not been approved or disapproved by the Securities
                        and Exchange Commission or by any other Federal or state agency. A RESALE OF
                        THE SECURITIES SUBSCRIBED FOR HEREUNDER CANNOT OCCUR
                        UNLESS REGISTERED UNDER THE SECURITIES ACT OF 1933 OR UNLESS
                        AN EXEPTION FOR SUCH RESALE EXISTS.
                   j.   The undersigned is a full-time Florida resident or resident of such other state as the
                        Company may extend this Offering into, and is acquiring his Securities hereunder for
                        his own account for investment purposes only and not with a view to the sale or other
                        distribution thereof, in whole or in part.
                   k. The undersigned understands that:
                             i. The Securities are speculative and involve a certain degree of risk.
                            ii. The Company has a very limited financial and operating history.
                           iii. There are substantial restrictions on the transferability of the Securities
                                subscribed for hereunder, and purchasers of the Securities have no rights to
                                require the Securities to be registered under the Securities Act of 1933; there
                                will be no public market for the Securities; and, accordingly, it may not be
                                possible for him to liquidate his investment in the Company.


   The foregoing representations and warranties are true and accurate as of the date hereof.


   EACH RESIDENT OF FLORIDA WHO SUBSCRIBES FOR SECURITIES HEREUNDER HAS THE
   RIGHT, PURSUANT TO SECTION 517.061(11) OF THE STATUTES OF FLORIDA, TO WITHDRAW

                                                         23
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 57 of 146



   HIS SUBSCRIPTION AND RECEIVE A FULL REFUND OF ALL ONIES PAID WITHIN THREE (3)
   DAYS AFTER RECEIPT OF THE DISCLOSURE LETTER OR WITHIN THREE (3) DAYS AFTER
   THE FIRST TENDER OF MONEY OR OTHER CONSIDERATION FOR SECURITIES SUBSCRIBED
   TO HEREUNDER TO THE COMPANY OR AN AGENT OF THE COMPANY, WHICHEVER
   OCCURS LATER.


         5. The undersigned acknowledges that he understands the meaning and legal consequences of the
             representations and warranties contained in Paragraph 4 hereof, and he hereby agrees to
             indemnify and hold harmless the Company from and against any and all loss, damage or
             liability due to or arising out of a breach of any representation or warranty of the undersigned,
             whether contained in the Questionnaire or this Subscription Agreement. Notwithstanding any
             of the representations, warranties, acknowledgments or agreements made herein by the
             undersigned, the undersigned does not thereby or in any other manner waive any rights granted
             to him under Federal or State securities laws.


         6. It is understood that this offer to subscribe is not binding on the Company until the Company
             accepts it, which acceptance is at the sole discretion of the company, by executing this
             Subscription Agreement where indicated. If any portion of the offer to subscribe is not
             accepted, the Company shall return to the undersigned on a pro rata basis any monies received
             by it that are not applied to the accepted portion of the offer to subscribe to Securities. The
             Subscription Agreement shall be null and void if the company does not accept it on or before
             March 31, 2017 unless such date is extended by the Company. If such acceptance is not timely
             secured, the Company shall return to the undersigned any and all monies received without
             interest, and without deduction for any costs, and the Company and the undersigned shall have
             no further obligation to each other hereunder.


         7. (a) This subscription is not transferable or assignable by the undersigned.
             (b) All notices or other communications to be given or made hereunder shall be in writing and
             shall be delivered personally or mailed, by registered or certified mail, return receipt requested,
             postage prepared, or by rpost.com (certified email) at the relevant address set forth herein, or
             at such other address as shall have been furnished to the Company by notice from the scriber
             or to the Company at:


                                             TRC Funding Group No. 1 LLC

                                                      24
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 58 of 146



                                                  1000 Corporate Drive
                                                           Suite 500
                                             Fort Lauderdale, FL 33334 USA


              or at such other address as shall have been furnished to the subscriber by notice from the
              Company.


   IN WITNESS HEREOF, the undersigned has executed this Subscription Agreement this ___ day of
   _________, 201_ .


                                                             PURCHASER:


                                                             ___________________________________
                                                             ___________________________________
                                                             (Signature(s)


                                                             (Please print information below exactly as you
                                                             wish it to appear in the records of the Company.)


                                                             ____________________________________
                                                             ____________________________________
                                                             Name and capacity in which subscription is
                                                             made.


                                                             ADDRESS:


                                                             _____________________________________
                                                             Number and Street


                                                             _____________________________________
                                                             City            State           Zip Code


                                                             _____________________________________
                                                             Social Security Number of Individual – OR –

                                                      25
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 59 of 146



                                                        Other Taxpayer Identification Number


                                                        _____________________________________
                                                        _____________________________________
                                                        Address for notices different from above


   The foregoing subscription is hereby accepted by the Company this ____ day of _____________, 201__.


                                                        TRC Funding Group No. 1 LLC


   By: ____________________________________
   Ghen Sugimoto, Manager


   By: ____________________________________
   David Hammer, Manager




   EXHIBIT B: SUBSCRIPTION AGREEMENT (FOREIGN INVESTORS)
   TRC FUNDING GROUP NO. 1 LLC


   THIS SUBSCRIPTION AGREEMENT dated as of the _____ day of _______________,
   201__, BETWEEN:




                                                   26
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 60 of 146



   TRC FUNDING GROUP No. 1 LLC, a Florida (U.S.A.) limited liability company with an address at
   1000 Corporate Drive, Suite 500, Fort Lauderdale, FL 33334 U.S.A., (the “Issuer”)


   AND:




   Name of Purchaser




    Mailing Address
    (the “Investor”)


   WITNESS THAT WHEREAS:


   A. The Issuer is subject to the regulatory jurisdiction of the U.S. Securities and Exchange Commission
       and any other securities commission of any State of the United States in which the shares of the Issuer
       are offered (collectively the “Commissions”).


   B. The Investor has agreed to purchase shares of stock of the Issuer, expressed as “Units” in accordance
       with the terms and conditions set forth herein.


   NOW THEREFORE, in consideration of the foregoing and the mutual covenants and agreements herein
   contained, the parties agree as follows:




   1. PURCHASE AND SALE OF UNITS


   1.1 The Investor hereby subscribes for and pays for in accordance with the terms of this Agreement:
       ___________ Preferred Series A Units, each of which consists of ten (10) of the Company’s preferred
       units (the “Preferred Units”) at a price of ten thousand U.S. dollars (US$10,000), redeemable no later
       than twelve (12) months and one (1) day from the date the subscription is accepted by the Company;


                                                         27
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 61 of 146



       ___________ Preferred Series A-IRO (interest roll-over) Units which will be redeemed by the
       Company for twenty thousand U.S. dollars (US$20,000) no later than twelve (12) months and one (1)
       day from the date the investor’s subscription is accepted by the Company. At the time of redemption,
       the Company shall distribute ten thousand U.S. dollars (US$10,000) to the investor and then shall roll
       over the return amount of ten thousand U.S. dollars (US$10,000) per Unit into the equivalent of either
       Preferred Series B Units or Preferred Series C Units, as the investor shall determine and advise the
       Company in writing no later than twenty (20) days prior to the redemption date;


       ___________ Preferred Series B Units, each of which consists of ten (10) of the Company’s Preferred
       Units at a price of ten thousand U.S. dollars (US$10,000), redeemable for twenty thousand U.S. dollars
       (US$20,0000 no later than twenty-four (24) months from the date the subscription is accepted by the
       Company; plus semi-annual payments of interest calculated at eighteen percent (18%) per annum,
       commencing six (6) months from the date the investor’s subscription is accepted by the Company;
       ____________ Preferred Series C Units, each of which consists of ten (10) of the Company’s Preferred
       Units at a price of ten thousand U.S. dollars (US$10,000), redeemable for twenty thousand U.S. dollars
       (US$20,000) no later than thirty-six (36) months from the date the subscription is accepted by the
       Company; plus quarterly payments of interest calculated at twenty-four percent (24%) per annum,
       commencing six (6) months from the date the investor’s subscription is accepted by the Company.




   1.2 The Investor: _________________ shall deliver, or, ______________ Has delivered, the sum of U.S.
       $_______________ to the Issuer.
                   WIRE INSTRUCTIONS:
                   Bank:           Chase Bank N.A.
                                   5305 Ehrlich Road
                                   Tampa, FL 33625
                   SWIFT Code: CHASUS33
                   Routing No:     267084131
                   Account Name: TRC Funding Group No. 1 LLC
                                   1000 Corporate Drive, Suite 500
                                   Fort Lauderdale, FL 33334
                   Account No.:    102975528




                                                       28
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 62 of 146



   1.3 Subscriptions delivered to the Issuer are not subject to revocation by the Investor. The Investor
       acknowledges and agrees that this Agreement shall not be binding on the Issuer until this Agreement,
       along with all other requisite documents and funds, have been delivered to 1000 Corporate Drive, Suite
       500, Fort Lauderdale, FL 33334 U.S.A. and the Issuer has accepted the Agreement upon satisfying
       itself that all applicable securities laws have been compiled with, and that, if applicable, the Investor is
       a sophisticated purchaser or accredited investor.


   2. REPRESENTATION AND WARRANTIES


   2.1 The Investor represents and warrants to the Issuer that:


       (a) the Investor is purchasing the Units/Shares as principal and not on behalf of any third party;


       (b) the Investor knows that the Units/Shares are being acquired pursuant to exemptions under the
           United States Securities Act of 1933, as amended (the “Securities Act”);


       (c) the Investor is not a “U.S. Person” as defined in Regulation S of the Securities Act and is not
           acquiring the Units/Shares for the account or benefit of a U.S. Person;


       (d) the Investor is acquiring the Units/Shares in an “offshore transaction” as defined by Rule 902(h)
           of Regulation S; and


       (e) the Investor is not acquiring the Units/Shares as a result of any information about the affairs of
           the Issuer that is not generally known to the public other than knowledge of this particular
           transaction.


   2.2 The Issuer represents and warrants to the Investor that:


       (a) the Issuer is a corporation duly incorporated and in good standing under the laws of the State of
           Florida; and


       (b) this Agreement has been duly authorized by the necessary corporate action on the part of the Issuer
           and it constitutes a valid obligation of the Issuer duly binding upon it and enforceable in accordance
           with its terms.

                                                         29
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 63 of 146




   3. COVENANTS


   The Investor covenants with the Issuer to execute and deliver such further documents and do all such further
   acts and things as may be necessary to comply with the Commissions’ requirements for this private
   placement and to carry out the intent of this Agreement.


   4. SECURITIES LAW MATTERS


   4.1 The Investor is aware of an acknowledges to and agrees with the Issuer as follows:


       (a) the Units/Shares have not been and will not be registered under the Securities Act in reliance on
           the exemptions under the Act;


       (b) the holder thereof, by purchasing such securities agrees for the benefit of the Issuer that such
           Units/Shares may be offered, sold, pledged or otherwise transferred only (i) in accordance with the
           provisions of Regulation S and Rule 144 (if applicable) under the Securities Act, (ii) pursuant to
           registration under the Securities Act or (iii) pursuant to an available exemption from the
           registration requirements of the Securities Act;


       (c) the holder will not engage in hedging transactions with regard to the Units/Shares unless in
           compliance with the Securities Act;


       (d) any person to whom any of the Units/Shares, or any interest therein, are transferred will, in turn,
           be subject to applicable retransfer restrictions; the Investor fully comprehends that the Issuer is
           relying to a material degree on the representations, warranties and agreements contained herein
           and in his or her Investment Representation Letter and Investor Questionnaire submitted to the
           Company, and with such realization, authorizes the Issuer to act as it may see fit in full reliance
           hereon, including the placement on the certificates or other documents evidencing the
           Units/Shares of the following legend and any legends required by any applicable state securities
           laws:



                                                        30
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 64 of 146



                         THE UNITS/SHARES REPRESENTED BY THIS CERTIFICATE ARE
                         RESTRICTED SECURITIES AS THAT TERMS IS DEFINED IN RULE 144
                         OF THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) AND
                         HAVE NOT BEEN REGISTERED UNDER THE ACT. THEY MAY NOT BE
                         OFFERED FOR SALE, SOLD OR TRANSFERRED UNLESS SO
                         REGISTERED, IN ACCORDANCE WITH REGULATION S AND RULE
                         144 UNDER THE ACT OR AN EXEMPTION FROM THE REGISTRATION
                         REQUIREMENTS          OF      THE   ACT      IS     AVAILABLE.        HEDGING
                         TRANSACTIONS WITH REGARD TO THESE SHARES MAY NOT BE
                         CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT. THE ISSUER
                         MAY REQUIRE AN OPINION OF COUNSEL SKILLED IN SECURITIES
                         MATTERS AND OTHER EVIDENCE OF COMPLIANCE WITH THE ACT
                         PRIOR TO PERMITTING A TRANSFER OF THESE SHARES.


                         BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS THAT
                         IT IS NOT A U.S. PERSON AND IS ACQUIRING THE SECURITIES IN AN
                         OFFSHORE TRANSACTION, (2) AGREES THAT IT WILL NOT RESELL
                         OR     OTHERWISE           TRANSFER        THE       SECURITIES        EXCEPT
                         (A) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
                         UNDER THE ACT, (B) IN ACCORDANCE WITH THE PROVISIONS OF
                         REGULATION S AND RULE 144 (C) PURSUANT TO ANY OTHER
                         EXEMPTION        FROM         REGISTRATION         UNDER    THE       ACT   (IF
                         AVAILABLE), (3) AGREES IT WILL NOT CONDUCT ANY HEDGING
                         TRANSACTIONS          INVOLVING        THE        SECURITIES    UNLESS      IN
                         COMPLIANCE WITH THE ACT, AND (4) AGREES THAT IT WILL GIVE
                         TO EACH PERSON TO WHOM THE SECURITIES ARE TRANSFERRED
                         A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. AS
                         USED HEREIN, THE TERMS “OFFSHORE TRANSACTION,” “UNITED
                         STATES” AND “U.S. PERSON” HAVE THE MEANINGS GIVEN TO
                         THEM BY REGULATION S UNDER THE ACT.


               The Investor fully comprehends that the Issuer is relying to a material degree on the
               representations, warranties and agreements contained herein and in his or her



                                                  31
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 65 of 146



       (f) the Investor agrees that the Issuer may require than none of the Units/Shares or any interest therein
           may be sold, transferred or otherwise disposed of unless registered under the Securities Act,
           without his or her having first presented to the Issuer or its counsel a written opinion of counsel
           experienced in securities law matters indicating that the proposed disposition will not be in
           violation of any of the registration provisions of the Securities Act and the rules and regulations
           promulgated thereunder, and the Company will refuse to register any transfer of the Shares not
           made in accordance with the provisions of Regulation S, pursuant to registration under the
           Securities Act or pursuant to an exemption from registration; and


       (g) the Investor acknowledges that the foregoing is not a complete statement of the law applicable to
           resale of the Units/Shares, but merely an outline of some of the more salient features. For legal
           advice in these matters, the Investor will continue to rely on its own legal counsel as the Investor
           has throughout this transaction concerning the purchase of the Units/Shares.


   5. INDEMNIFICATION


   5.1 The Investor hereby indemnifies and holds harmless the Issuer and its officers, directors,
       shareholders, agents, employees, attorneys, successors, and assigns from and against all damages,
       losses, costs, liabilities, and expenses (including costs of investigation, defense, and attorneys’ fees)
       incurred by reason of the failure of the Investor to fulfill any of the Investor’s obligations hereunder
       or by reason of any breach or inaccuracy of any of the representations or warranties made by the
       Investor herein.


   6. GENERAL


   6.1 This Agreement is subject to the approval of such regulatory authorities that have jurisdiction over the
       Issuer, including all Commissions.


   6.2 Neither the Investor nor the Issuer may assign all or any part of his, her or its interest in or to this
       Agreement without the written consent of the other and any purported assignment without such consent
       will be void.


   6.3 This Agreement is to be governed and interpreted according to the laws of the State of Florida without
       regard to conflict of laws or principles.

                                                         32
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 66 of 146




   6.4 This Agreement shall inure to the benefit of and be binding upon the parties and their successors,
         personal representatives and permitted assigns.


   6.5 Time is of the essence of this Agreement.


   6.6 The parties to this Agreement may amend this Agreement only in writing.


   6.7 The parties to the Agreement will execute and deliver such investor questionnaires, documents,
         transfers, assurances, share certificates and procedures necessary for the purposes of giving effect to or
         perfecting the transactions contemplated by this Agreement.


   6.8 All notice or other communications given or made hereunder shall be in writing and shall be delivered
         or mailed by registered or certified mail, return receipt requested, postage prepaid, to the address given
         above, and such notice will be deemed to be given on the date of receipt.


   IN WITNESS WHEREOF the parties hereto have hereunder set their hands as of the date first state above.


   TRC FUNDING GROUP NO. 1 LLC

   BY:
                                                                                                    , MANAGER




                                                           33
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 67 of 146


   If Investor is an individual:



   Name of Investor                                     Signature of Investor



   Name of Witness                                      Signature of Witness



   Address of Investor



   Occupation




    OR


    If Investor is a corporation, trust or other
    entity:



    Name of Corporation

    By:
    Name:



    Title:




                                                   34
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 68 of 146



   INVESTMENT REPRESENTATION LETTER (FOREIGN INVESTORS)


   TRC FUNDING GROUP NO. 1 LLC
   1000 CORPORATE DRIVE
   SUITE 500
   FORT LAUDERDALE, FL 33334 U.S.A.


   Attention: Mr. Sugimoto and Mr. Hammer


   Gentlemen and Ladies:


   The undersigned proposes to acquire “Units” issued by TRC Funding Group No. 1 LLC, a Florida limited
   liability company. The Unit price is U.S. $10,000.00. Each Preferred Unit consists of ten (10) shares of
   Series A, Series A-IRO, Series B or Series C Preferred Units.


   The undersigned understands that the Units will be issued to the undersigned without registration under the
   Securities Act of 1933, as amended (the “Securities Act”), or qualification under any state securities laws.


   As an inducement for the Company to complete the sale and issuance of the Units to the undersigned, the
   undersigned hereby agrees, represents and warrants to the Company as follows:


       a. The undersigned is not a “U.S. Person” and is not acquiring the Units for the account or benefit of
            a U.S. Person. “U.S. Person” is defined in Regulation S under the Securities Act;


       b. The undersigned is acquiring the Units in an “offshore transaction” as defined by Rule 902(h) of
            Regulation S under the Securities Act;


       c.   The undersigned may resell any Shares acquired only in accordance with the provisions of
            Regulation S under the Securities Act, pursuant to registration under the Securities Act or pursuant
            to an available exemption from the registration requirements of the Securities Act;


       d. The undersigned will not engage in hedging transactions with regard to the Units unless in
            compliance with the Securities Act;



                                                        35
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 69 of 146



      e.   The undersigned is an experienced investor, having had prior experience with investments in
           companies of similar risk to the Company;


      f.   The undersigned, either alone or with his professional advisors, if any, has such knowledge and
           experience in financial and business matters that he is capable of evaluating the merits and risks of
           the proposed purchase of the Units/Shares and the investment in the Company;


      g. The undersigned understands that the acquisition of the Preferred Units/Shares involves substantial
           risk and the undersigned has carefully analyzed and is aware of all of the risk factors related to the
           ownership of the Shares and has the ability to bear the economic risk of his proposed investment
           in the Company, and the undersigned can hold the Shares indefinitely and could afford a complete
           loss on the Shares;


      h. The undersigned has obtained and reviewed all information about the Company that he desires and
           which he feels is necessary to enable him to recognize and evaluate the merits and risks of his
           purchase of the Units and investment in the company and the undersigned has had a reasonable
           opportunity to ask questions of and receive answers from the Company’s officers, or a person or
           persons acting on their behalf, concerning the Company and the Shares and all such questions have
           been answered to the undersigned’s full satisfaction;


      i.   The undersigned has relied on his own tax and legal advisor and his own investment counselor
           with respect to the income tax and investment considerations of ownership of the Units;


      j.   Solicitation of an offer to acquire the Units was directly communicated to the undersigned and any
           Purchaser Representative(s) that the undersigned may have. At no time was the undersigned
           presented with or solicited by or through any leaflet, public promotional meeting, circular,
           newspaper or magazine article, radio or television advertisement or any other form of general
           advertising in connection with such communicated offer; and


      k. The Units and Warrants are being acquired and will be held by the undersigned for personal
           investment and the undersigned has no present intention of distributing any of the Units or any
           interest therein to others.




                                                        36
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 70 of 146



   The undersigned acknowledges that the offer and sale of the Units has not been registered under the
   Securities Act, or qualified under the securities law of any state, and that the Units thus are not freely
   tradable. The undersigned further acknowledges and agrees as follows:


       1. All of the information contained in the Investor Questionnaire being delivered by the undersigned
            to the Company simultaneously herewith is complete and correct; and the undersigned understands
            that in determining that exemptions from the registration and qualification provisions of the
            Securities Act and any applicable state securities laws, the Company is relying in part upon the
            presentations, warranties and agreements made by the undersigned herein and in the Investor
            Questionnaire referred to above; and


       2. The undersigned hereby indemnifies and agrees to hold the Company, and each of its officers,
            directors, employees and agents, harmless from and against any and all damages suffered and
            liabilities incurred (including costs of investigation, defense and attorneys’ fees) by reason of or
            arising out of any inaccuracy in the agreements, representations, and warranties which the
            undersigned has made herein.


   The undersigned understands that the foregoing is not intended to be a complete statement of the law
   applicable to resale of the Shares, but merely an outline of some of the more salient features. For legal
   advice in these matters, the undersigned will rely on his or her own legal counsel concerning his purchase
   of the Units.


   Dated:


   Very truly yours,

   If Investor is an individual:



   Signature                                                                     Name (please print)
   If Investor is a corporation, trust or other entity:



   Name of Entity




                                                          37
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 71 of 146



   Address of Entity


   By:
   Name:

   Title:




                                        38
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 72 of 146



   EXHIBIT C: PURCHASER QUESTIONNAIRE
   TRC FUNDING GROUP NO. 1 LLC


   It is important for TRC Funding Group No. 1 LLC (the “Company”) to determine potential purchasers’
   qualifications and suitability for investing in this type of offering. Each purchaser must be qualified, prior
   to making an offer to invest, as to his ability to evaluate the merits and risks of the investment and his
   capacity to bear the economic risk. Prior to investment, the Company must determine that the investor or
   his representative in fact is capable of evaluating the merits and risks of the prospective investment. The
   Company requires that this Questionnaire be completed by each potential purchaser prior to the time that a
   sale is made. All information will be kept confidential and will, unless compelled by subpoena or other
   proceedings, be disclosed only to the Company, its counsel, and other necessary persons.


           1. Name: __________________________________________________ Age ______
           2. Residence Address: ___________________________________________________
                                     ___________________________________________________
           3. Business Address: ___________________________________________________
                                     ___________________________________________________
           4. Telephone No.:         ___________________________________________________
           5. Marital Status:        ___________________________________________________
           6. Social Security No.: ___________________________________________________
           7. Occupation:___________________________________________________
           8. Employer & Position: __________________________________________________
                    How long there? ___________________________________________________
           9.   Other business connections (service on Board of Directors, etc.)
                                     ____________________________________________________
                                     ____________________________________________________
                                     ____________________________________________________
                                     ____________________________________________________
                                     ____________________________________________________
           10. Educational background (Specify name of college and degree obtained, if any)
                                     ____________________________________________________
                                     ____________________________________________________
           11. Do you presently own securities or other types of investments? Yes___ No ___
                If yes, describe your principle investments (type, value, etc.)

                                                         39
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 73 of 146



                                  ____________________________________________________
                                  ____________________________________________________
                                  ____________________________________________________
                                  ____________________________________________________
         12. What is your investment objective in investing in the Preferred Units of TRC Funding Group
             #1 LLC (the “Preferred Units”) (i.e. income, appreciation, etc.)?
                                  ____________________________________________________
                                  ____________________________________________________
                                  ____________________________________________________
                                  ____________________________________________________
         13. Have you ever invested in a private placement before? ___ Yes ___ No
             If yes, describe these investments (identify type, date, location, objective, etc.)
                                  ____________________________________________________
                                  ____________________________________________________
                                  ____________________________________________________
         14. Do you understand the nature of the investment and feel that you have sufficient knowledge
             about the Company’s proposed business to evaluate the risks associated with investment in
             the Company? ____ Yes ____ No
         15. How did you first learn of the availability of investment in the Company?
                                  ____________________________________________________
                                  ____________________________________________________
                                  ____________________________________________________
         16. Have you been furnished a copy of the Memorandum dated January 1, 2017?
                                  ___ Yes ___ No
         17. Do you understand that the Preferred Units are to be purchased for your personal investment
             only, that the investment is illiquid, and that you will not be able to resell the Preferred Units
             which you purchase unless you do so in an exempt transaction or unless the Preferred Units
             are registered under the Federal Securities Act of 1933 and applicable state securities acts?
                                  ____ Yes ____ No
             If you are not purchasing the Preferred Units for yourself, for whom are you purchasing
             them?                ____________________________________________________




         18. During the following years, my household gross income was: <check one for each year>

                                                      40
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 74 of 146



                                          2014    2015     2016    2017 (Projected)
                 (in U.S. Dollars)
                 0-$100,000               ____    _____ _____ _____
                 $100,001-$200,000        ____    _____ _____ _____
                 $200,001-$300,000        ____    _____ _____ _____
                 Over $300,000            ____    _____ _____ _____
         19. Current, my net worth (not including investment in the Company) is: <check one> (in U.S.
             Dollars)
                 0-$500,000               _____
                 $ 500,001 to 1,000,000 _____
                 $1,000,001 to 1,500,000 _____
                 $1,500,001 to 2,000,000 _____
                 Over $2,000,000          _____
         20. Do you understand that there is no guarantee of any financial return on this investment and
             that you run the risk of losing your entire investment?
                                          ____ Yes ____ No
         21. Have you been afforded the opportunity to inspect the Company’s legal documents and other
             records and to ask questions of a representative of the Company regarding this investment,
             the Company and the Company’s proposed operations, and the Company’s method of doing
             business?
                                          ___ Yes ____ No
             If so, have you received satisfactory answers to your questions?
                                          ____ Yes ____ No
         22. Are all of the answers which you have provided to the questions above true and correct to the
             best of your knowledge?
                                          ____ Yes ____ No


   Date: _____________________                                     _____________________________
                                                                   Signature of Investor #1
                                                                   _____________________________
                                                                   Printed Name of Investor




                                                     41
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 75 of 146



                                                  _____________________________
                                                  Signature of Investor #2
                                                  _____________________________
                                                  Printed Name of Investor




                                        42
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 76 of 146



   EXHIBIT D: OPERATING AGREEMENT



                                  OPERATING AGREEMENT
                                                      OF
                             TRC FUNDING GROUP NO. 1 LLC




           This OPERATING AGREEMENT is entered into effective as of January 1, 2017, by and among
   the persons whose names are set forth on Exhibit “A” attached hereto, as the Members, and the Company.




                                       SECTION 1. ORGANIZATION


                     1.1    Formation. The Members hereby agree to form a limited liability company
   pursuant to the provisions of the Act, as defined in Section 2.2 hereof, and upon the terms and conditions
   set forth in this Agreement.


                1.2      Name. The name of the Company shall be TRC FUNDING GROUP NO. 1
   LLC. The name of the Company may be changed by the decision of a Majority in Interest of the Members.


                     1.3     Purpose. The purpose of the Company is to engage in any business or activity
   lawful under the laws of the State of Florida or of any other jurisdiction in which the Company has
   registered to transact business.


                     1.4    Title to Property. The title to all real and personal property owned by the Company
   shall be held in the name of the Company or in such other manner as the Managers may determine.


                   1.5      Principal Place of Business; Registered Agent. The principal place of business
   of the Company shall be at 1000 Corporate Drive, Suite 500, Fort Lauderdale, Florida 33334. The
   Managers may change the principal place of business of the Company to any other place within the State
   of Florida upon ten (10) days notice to the Members. The initial registered agent and street address in the



                                                       43
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 77 of 146



   State of Florida is and shall hereafter be that person designated as registered agent in the records of the
   Florida Department of State.


                   1.6      Term. The term of the Company shall commence upon filing the articles of
   organization (the “Articles”) in the office of the Florida Department of State, in accordance with the Act
   (the “Filing Date”) and shall continue until the Company is terminated in accordance with the terms of
   Section 13 hereof.


                    1.7     Filings.


                            (a)    The Articles shall be filed in the office of the Florida Department of State
   in accordance with the provisions of the Act. The Managers shall take any and all other actions reasonably
   necessary to perfect and maintain the status of the Company as a limited liability company under the laws
   of Florida.


                              (b)     The Managers shall cause appropriate fictitious business name and like
   statements to be filed and published for the Company for such name or names as the Company may have
   or use in any state or jurisdiction from time to time.


                              (c)     The Managers shall execute and cause to be filed such original or amended
   articles, and shall take any and all other action, as may be reasonably necessary to perfect and maintain the
   status of the Company as a limited liability company or similar entity under the laws of any state or
   jurisdiction in which the Company engages in business.


                          (d)     No Manager or Member shall file with the Florida Department of State
   any document not authorized pursuant hereto.


                    1.8     Independent Activities. The Managers and each Member may, notwithstanding
   this Agreement, engage in whatever activities they choose, whether the same are competitive with the
   Company or otherwise, without having or incurring any obligation to offer any interest in such activities to
   the Company or any Member. Neither this Agreement nor any activity undertaken pursuant hereto shall
   prevent any Member from engaging in such activities, or require any Member to permit the Company or
   any Member to participate in any such activities, and as a material part of the consideration for the execution
   of this Agreement by any Member, each Member hereby waives, relinquishes and renounces any such right
   or claim of participation.


   1.9  Initial Managers. The initial Managers of the Company shall be Ghen Sugimoto and David E.
   Hammer.

                                                         44
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 78 of 146




                    1.10 Entity Classification. The Company shall elect to be classified as a partnership
   pursuant to Section 301.7701-3 of the Regulations (or, if the Company has only one (1) Person owning a
   Transferable Interest, to be classified as a disregarded entity). The Company may elect to change its
   classification pursuant to such Regulations upon the affirmative vote of Members with the right to vote,
   holding more than seventy-five percent (75%) of the Transferable Interests then held by Members.




                                        SECTION 2. DEFINITIONS


                    2.1    “Acquiring Purchaser” means any Member and/or the Company purchasing all or
   any portion of the Transferable Interest of another Member pursuant to Section 12 hereof.


                    2.2     “Act” means the Florida Limited Liability Company Act, as set forth in Chapter
   605 of the Florida Statutes, as amended from time to time (or any corresponding provisions of succeeding
   law).


                    2.3       “Adjusted Capital Account Deficit” means, with respect to any Member or
   Transferee, the deficit balance, if any, in such Member’s or Transferee’s Capital Account as of the end of
   the relevant fiscal year, after giving effect to the following adjustments:


                            (a)     Credit to such Capital Account: (i) the amount of any unconditional
   obligation of such Member or Transferee imposed by this Agreement or by state or local law to make
   contributions to the Company; and (ii) any amounts which such Member or Transferee is obligated to
   restore or is deemed to be obligated to restore pursuant to Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the
   Regulations; and


                              (b)     Debit to such Capital Account the items described in Sections 1.704-
   1(b)(2)(ii)(d)(4), (d)(5) and (d)(6) of the Regulations.


                   The foregoing definition of Adjusted Capital Account Deficit is intended to comply with
   the provisions of Section 1.704-1(b)(2)(ii)(d) of the Regulations and shall be interpreted consistently
   therewith.


                    2.4      “Affiliate” means, with respect to any Manager or Member: (i) any Person directly
   or indirectly controlling, controlled by or under common control with such Manager or Member; (ii) any
   Person owning or controlling ten percent (10%) or more of the outstanding voting securities of such
   Manager or Member; (iii) any officer, director or general partner of such Manager or Member; or (iv) any
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 79 of 146



   Person who is an officer, director, general partner, trustee or holder of ten percent (10%) or more of the
   voting securities of any Person described in clauses (i) through (iii) of this sentence.


                    2.5     “Agreement” or “Operating Agreement” means this Operating Agreement, as
   amended from time to time. Words such as “herein,” “hereinafter,” “hereof,” “hereto,” and “hereunder,”
   refer to this Agreement as a whole, unless the context otherwise requires.


                  2.6     “Capital Account” means, with respect to any Member or Transferee, the Capital
   Account maintained for such Member or Transferee in accordance with the following provisions:


                            (a)      To each Member’s or Transferee’s Capital Account there shall be credited
   such Member’s or Transferee’s Capital Contributions, such Member’s or Transferee’s distributive share of
   Profits and items in the nature of income or gain which are specially allocated pursuant to Sections 4.3 or
   4.4 hereof, and the amount of any Company liabilities assumed by such Member or Transferee or which
   are secured by any Company Property distributed to such Member or Transferee.


                             (b)    To each Member’s or Transferee’s Capital Account there shall be debited
   the amount of cash and the Gross Asset Value of any Company Property distributed to such Member or
   Transferee pursuant to any provision of this Agreement, such Member’s or Transferee’s distributive share
   of Losses and any items in the nature of expenses or losses which are specially allocated pursuant to Section
   4.3 or 4.4 hereof, and the amount of any liabilities of such Member or Transferee assumed by the Company
   or which are secured by any property contributed by such Member or Transferee to the Company.


                             (c)     If any interest in the Company is transferred in accordance with the terms
   of this Agreement, the transferee shall succeed to the Capital Account of the transferor to the extent it relates
   to the transferred interest.


                            (d)     In determining the amount of any liability for purposes of Sections 2.3(a),
   2.3(b), 2.6(a), and 2.6(b) hereof, there shall be taken into account Code Section 752(c) and any other
   applicable provisions of the Code and Regulations.


                     The foregoing provisions and the other provisions of this Agreement relating to the
   maintenance of Capital Accounts are intended to comply with Section 1.704-1(b) of the Regulations, and
   shall be interpreted and applied in a manner consistent with such Regulations. If the Managers determine
   that it is prudent to modify the manner in which the Capital Accounts, or any debits or credits thereto, are
   computed in order to comply with such Regulations, the Managers may make such modification. The
   Managers shall adjust the amounts debited or credited to Capital Accounts with respect to (i) any property
   contributed to the Company or distributed to the Members and Transferees, and (ii) any liabilities which
   are secured by such contributed or distributed property or which are assumed by the Company or the
   Members and Transferees, if the Managers determine such adjustments are necessary or appropriate
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 80 of 146



   pursuant to Section 1.704-1(b)(2)(iv) of the Regulations. The Managers also shall make any appropriate
   modifications if unanticipated events might otherwise cause this Agreement not to comply with Section
   1.704-1(b) of the Regulations.


                    2.7    “Capital Contribution” means, with respect to any Member, the amount of money
   and the initial Gross Asset Value of any property (other than money) contributed to the Company with
   respect to the Transferable Interest held by such Member in the Company, including a Member’s initial
   Capital Contribution made pursuant to Section 3.2 hereof. “Preferred Series A Contribution,” “Preferred
   Series A-IRO Contribution,” “Preferred Series B Contribution,” “Preferred Series C Contribution,” and
   “Preferred Series D Contribution,” mean, respectively, the Capital Contributions made by any Member
   with respect to the Preferred Series A Units, Preferred Series A-IRO Units, Preferred Series B Units,
   Preferred Series C Units, or Preferred Series D Units, if any, held by such Member in the Company.


                   2.8     “Code” means the Internal Revenue Code of 1986, as amended from time to time
   (or any corresponding provisions of succeeding law).


                   2.8A     “Common Units” has the meaning set forth in Section 2.34 hereof.


                  2.9     “Company” means the limited liability company formed pursuant to this
   Agreement and the entity continuing the business of the Company in the event of dissolution as hereinafter
   provided.


                 2.10 “Company Property” means all real and personal property acquired by the
   Company and any improvements thereto, and shall include both tangible and intangible property.


                     2.11 “Depreciation” means, for each fiscal year or other period, an amount equal to the
   depreciation, amortization or other cost recovery deduction allowable with respect to an asset for such fiscal
   year or other period, except that if the Gross Asset Value of an asset differs from its adjusted basis for
   federal income tax purposes at the beginning of such fiscal year or other period, Depreciation shall be an
   amount which bears the same ratio to such beginning Gross Asset Value as the federal income tax
   depreciation, amortization or other cost recovery deduction for such year or other period bears to such
   beginning adjusted tax basis; provided, however, that if the adjusted basis for federal income tax purposes
   of an asset at the beginning of such fiscal year is zero, Depreciation shall be determined with reference to
   such beginning Gross Asset Value using any reasonable method selected by the Managers.


                   2.12     “Direct or Indirect Interest” means any of the following:


                            (a)     A Transferable Interest or any interest therein;
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 81 of 146



                              (b)     A beneficial interest in any trust that holds any Transferable Interest or any
   interest therein;


                            (c)      An interest in any partnership or limited liability company that holds any
   Transferable Interest or any interest therein;


                              (d)     Stock of any corporation that holds any Transferable Interest or any
   interest therein; or


                           (e)      A legal or beneficial interest in any Person that holds, directly or
   indirectly, any one or more of the interests described above in this Section 2.12.


                     2.13 “Family Member” means, with respect to any Member, such Member’s brothers,
   sisters, ancestors, and lineal descendants.


                       2.14   “Filing Date” has the meaning set forth in Section 1.6 hereof.


                    2.15 “Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
   for federal income tax purposes, except as follows:


                          (a)      The initial Gross Asset Value of any asset contributed by a Member to the
   Company shall be the gross fair market value of such asset on the date of contribution, as determined by
   the contributing Member and the Company.


                             (b)     The Gross Asset Value of all Company assets shall be adjusted to equal
   their respective gross fair market values, as determined by the Managers, as of the following times: (i) the
   acquisition of an additional interest in the Company by any new or existing Members in exchange for more
   than a de minimis Capital Contribution; (ii) the distribution by the Company to a Member or Transferee of
   more than a de minimis amount of Company Property or money; and (iii) the liquidation of the Company
   within the meaning of Section 1.704-1(b)(2)(ii)(g) of the Regulations; provided, however, that adjustments
   pursuant to clauses (i) and (ii) shall be made only if the Managers reasonably determine that such
   adjustments are necessary or appropriate to reflect the relative economic interests of the Members and
   Transferees and the Company.


                            (c)      The Gross Asset Value of any Company asset distributed to any Member
   or Transferee shall be the gross fair market value of such asset on the date of distribution, as determined by
   the receiving Member or Transferee and the Company.
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 82 of 146



                            (d)     The Gross Asset Value of Company assets shall be increased (or
   decreased) to reflect any adjustments to the adjusted basis of such assets pursuant to Code Section 734(b)
   or 743(b), but only to the extent that such adjustments are taken into account in determining Capital
   Accounts pursuant to Section 1.704-1(b)(2)(iv)(m) of the Regulations, and Sections 2.29 (f) and 4.3(e)
   hereof; provided, however, that Gross Asset Values shall not be adjusted pursuant to this Section 2.15(d)
   to the extent the Managers determine that an adjustment pursuant to Section 2.15(b) hereof is not necessary
   or appropriate in connection with a transaction that would otherwise result in an adjustment pursuant to this
   Section 2.15(d).


                           If the Gross Asset Value of a Company asset has been determined or adjusted
   pursuant to Section 2.15(a), 2.15(b), or 2.15(d) hereof, such Gross Asset Value shall thereafter be adjusted
   by the Depreciation taken into account with respect to such asset for purposes of computing Profits and
   Losses.


                   2.15A “Gross Receipts” means the gross cash proceeds from Company operations, net of
   returns and allowances.


                  2.16 “Majority in Interest of the Members” means Members holding more than fifty
   percent (50%) of the Common Units then held by the Members.


                    2.17 “Manager” means any Person who (i) is referred to as such in Section 1.9 hereof
   or who is elected a Manager pursuant to the terms of this Agreement, and (ii) has not ceased to be a Manager
   pursuant to the terms of this Agreement


                  2.18 “Member” means any Person whose name is set forth on Exhibit “A” attached
   hereto or who has become a Member pursuant to the terms of this Agreement, and who has not ceased to
   be a Member pursuant to the terms of this Agreement.


                   2.19 “Net Cash From Operations” means Gross Receipts, less (i) the distributions made
   pursuant to Section 5.1 hereof, and (ii) the portion of Gross Receipts used to pay or establish reserves for
   all Company expenses, debt payments, capital improvements, replacements, future acquisitions and
   purchases, reinvestments and contingencies, all as determined by the Managers to be in furtherance of the
   business purpose of the Company. “Net Cash from Operations” shall not be reduced by depreciation,
   amortization, cost recovery deductions or similar allowances.


                    2.20 “Net Cash from Sales or Refinancing” means the net cash proceeds from all sales
   and other dispositions (other than in the ordinary course of business) and all refinancing of Company
   Property, less any portion thereof used to establish reserves, all as determined by the Managers to be in
   furtherance of the business purpose of the Company. “Net Cash from Sales or Refinancing” shall include
   all principal and interest payments with respect to any note or other obligation received by the Company in
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 83 of 146



   connection with sales and other dispositions (other than in the ordinary course of business) of Company
   Property.


                      2.21   “Nonrecourse Deductions” has the meaning set forth in Section 1.704-2(b)(1) of
   the Regulations.


                      2.22   “Nonrecourse Liability” has the meaning set forth in Section 1.704-2(b)(3) of the
   Regulations.


                      2.23   “Partner Nonrecourse Debt” has the meaning set forth in Section 1.704-2(b)(4) of
   the Regulations.


                    2.24 “Partner Nonrecourse Debt Minimum Gain” means an amount with respect to each
   Partner Nonrecourse Debt equal to the Partnership Minimum Gain that would result if such Partner
   Nonrecourse Debt were treated as a Nonrecourse Liability, determined in accordance with Section 1.704-
   2(i)(3) of the Regulations.


                   2.25      “Partner Nonrecourse Deductions” has the meaning set forth in Section 1.704-2(i)
   of the Regulations.


                      2.26   “Partnership Minimum Gain” has the meaning set forth in Section 1.704-2 of the
   Regulations.


                   2.27      “Permitted Transfer” and “Permitted Transferee” have the meanings set forth in
   Section 11.2 hereof.


                    2.28 “Person” means any individual, partnership, limited liability company,
   corporation, estate, trust or other entity.


                    2.29 “Profits” and “Losses” means, for each fiscal year or other period, an amount equal
   to the Company’s taxable income or loss for such year or period, determined in accordance with Code
   Section 703(a) (for this purpose, all items of income, gain, loss or deduction required to be stated separately
   pursuant to Code Section 703(a)(1) shall be included in taxable income or loss), with the following
   adjustments:
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 84 of 146



                            (a)     Any income of the Company that is exempt from federal income tax and
   not otherwise taken into account in computing Profits or Losses pursuant to this Section 2.29 shall be added
   to such taxable income or subtracted from such taxable loss;


                            (b)     Any expenditures of the Company described in Code Section 705(a)(2)(B)
   or treated as Code Section 705(a)(2)(B) expenditures pursuant to Section 1.704-1(b)(2)(iv)(i) of the
   Regulations, and not otherwise taken into account in computing Profits or Losses pursuant to this Section
   2.29 shall be subtracted from such taxable income or added to such taxable loss;


                            (c)     If the Gross Asset Value of any Company asset is adjusted pursuant to
   Section 2.15(b) or 2.15(c) hereof, the amount of such adjustment shall be taken into account as gain or loss
   from the disposition of such asset for purposes of computing Profits or Losses;


                             (d)     Gain or loss resulting from any disposition of Company Property with
   respect to which gain or loss is recognized for federal income tax purposes shall be computed by reference
   to the Gross Asset Value of the property disposed of, notwithstanding that the adjusted tax basis of such
   property differs from its Gross Asset Value;


                             (e)      In lieu of the depreciation, amortization and other cost recovery deductions
   taken into account in computing such taxable income or loss, there shall be taken into account Depreciation
   for such fiscal year or other period, computed in accordance with Section 2.11 hereof;


                              (f)      To the extent an adjustment to the adjusted tax basis of any Company asset
   pursuant to Code Section 734(b) or Code Section 743(b) is required pursuant to Section 1.704-1(b)(2)
   (iv)(m)(4) of the Regulations to be taken into account in determining Capital Accounts as a result of a
   distribution other than in complete liquidation of a Transferable Interest, the amount of such adjustment
   shall be treated as an item of gain (if the adjustment increases the basis of the asset) or loss (if the adjustment
   decreases the basis of the asset) from the disposition of the asset and shall be taken into account for purposes
   of computing Profits and Losses; and


                            (g)    Notwithstanding any other provision of this Section 2.29, any items which
   are specially allocated pursuant to Section 4.3 or Section 4.4 hereof shall not be taken into account in
   computing Profits or Losses.


                   2.30 “Regulations” means the Income Tax Regulations, including Temporary
   Regulations, promulgated under the Code, as such regulations may be amended from time to time (including
   corresponding provisions of succeeding regulations).
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 85 of 146



                   2.31A “Preferred Series A Contribution,” “Preferred Series A-IRO Contribution,”
   “Preferred Series B Contribution,” “Preferred Series C Contribution,” and “Preferred Series D
   Contribution” have the meaning set forth in Section 2.7 hereof.


                   2.31B “Preferred Series A Return,” “Preferred Series A-IRO Return,” “Preferred Series
   B Return,” “Preferred Series C Return,” and “Preferred Series D Return” have the meaning set forth in
   Section 3.2 hereof.


                   2.31C “Preferred Series A Units,” “Preferred Series A-IRO Units,” “Preferred Series B
   Units,” “Preferred Series C Units,” and “Preferred Series D Units” have the meaning set forth in Section
   2.34 hereof.


                   2.31     “Substituted Member” means any Person admitted to the Company as a Member
   pursuant to Section 11.6 hereof.


                   2.32     “Tax Matters Partner” has the meaning set forth in Section 6.17(m) hereof.


                   2.33 “Transfer” means, as a noun, any voluntary or involuntary transfer, sale,
   assignment, devise, gift, pledge, encumbrance, hypothecation, or other disposition and, as a verb,
   voluntarily or involuntarily to transfer, sell, assign, devise, gift, pledge, encumber, hypothecate, or
   otherwise dispose of.


                   2.34 “Transferable Interest” means the right to receive distributions from the Company.
   Transferable Interests shall include common interests in the Company, which shall be referred to as
   “Common Units,” as well as preferred interests, which shall be referred to as “Preferred Series A Units,”
   “Preferred Series A-IRO Units,” “Preferred Series B Units,” “Preferred Series C Units,” and “Preferred
   Series D Units.” No Transferable Interests shall be issued to any person who has not been admitted as a
   Member. However, Transferable Interests may be transferred as set forth herein. Members shall have
   voting rights only with respect to their Common Units. Except as specifically set forth herein, Members
   shall not have voting rights with respect to any preferred interests-i.e. Preferred Series A Units, Preferred
   Series A-IRO Units, Preferred Series B Units, Preferred Series C Units or Preferred Series D Units.


                    2.35 “Transferee” means any Person, other than a Member, owning any Transferable
   Interest. A Transferee shall have only the entitlement of a transferee as described in Section 605.0502 of
   the Florida Statutes or a successor statute thereto. A Transferee shall be entitled to receive distributions
   and allocations with respect to such Transferable Interest as set forth in this Agreement but shall have no
   right to require any information or account of the Company, inspect the Company books or vote in any
   matter requiring a vote of the Members.
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 86 of 146



                      2.36 “Trust Beneficiary” means, with respect to any trust, each Person who is currently
   entitled to, or at the discretion of any Person may receive, a distribution from the principal or income of the
   trust (including any permissible appointee under a currently exercisable power of appointment).


                      2.37    “Units” have the meaning set forth in Section 2.34 hereof.




                             SECTION 3. MEMBERS; CAPITAL CONTRIBUTIONS


                      3.1     Members.


                              (a)     The names and addresses of the Members are set forth on Exhibit “A”
   attached hereto.


                           (b)      The Company shall initially issue to the Members set forth on Exhibit “A”
   attached hereto the number of Common Units, Preferred Series A Units, Preferred Series A-IRO Units,
   Preferred Series B Units, Preferred Series C Units or Preferred Series D Units set forth next to their names
   thereon.


                      3.2     Capital Contributions.


                             (a)     The Members agree to transfer to the Company upon the request of the
   Managers as their initial Capital Contribution, the amount of cash set forth opposite their names on Exhibit
   “A” attached hereto. Each Member who will be issued Common Units shall receive one Common Unit for
   each dollar contributed. Each Member who will be issued Preferred Series A Units, Preferred Series A-
   IRO Units, Preferred Series B Units, Preferred Series C Units and/or Preferred Series D Units shall receive
   ten (10) Preferred Units of the given Series for ten thousand U.S. dollars (US$10,000), each of which shall
   be redeemed for twenty thousand U.S. dollars (US$20,000) per the redemption and other applicable terms
   as set forth in Section 5 below.


                   3.3      Amendments for Changes to Members and Interests. The Managers shall amend
   Exhibit “A” attached hereto from time to time to reflect the admission or dissociation of Members, the
   Transfer of Transferable Interests, and the shifting of relative Transferable Interests pursuant to the
   provisions of this Agreement; provided, however, if the Company issues certificates representing
   Transferable Interests in the Company, the Managers shall maintain a register or other means of reflecting
   the admission, dissociation and Transfers of Transferable Interests.
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 87 of 146



                    3.4     Miscellaneous.


                             (a)     Notwithstanding anything to the contrary in this Section 3, no Member
   shall be personally liable for the debts, liabilities, contracts or other obligations of the Company. Except
   as set forth in Section 3.2 hereof, no Member shall be required to make any further Capital Contributions
   to the Company after such Member’s Initial Contribution. The Managers shall have no personal liability
   for the repayment of any Capital Contributions, Returns or Coupons to any Member.


                            (b)      Except as otherwise provided in this Agreement, no Member shall be
   entitled to the withdrawal or return of its Capital Contributions. Under circumstances requiring a return of
   any Capital Contributions, no Member shall have the right to receive property other than cash except as
   may be specifically provided herein.


                         (c)     No Member shall receive any interest, salary or draw with respect to such
   Member’s Capital Contributions or such Member’s Capital Account.


                             (d)      Any Manager, Member or Affiliate of a Manager or Member may, with
   the consent of the Managers, lend or advance money to the Company. If any such Person makes any loan
   or loans to the Company or advance money on its behalf, the amount of any such loan or advance shall not
   be treated as a contribution to the capital of the Company but shall be a debt due from the Company. The
   amount of any such loan or advance by a lending Manager, Member or Affiliate of a Manager or Member
   shall be repayable out of the Company’s cash and shall bear interest at a rate not in excess of the lesser of
   (i) the prime rate established, from time to time, by any major bank selected by the Managers for loans to
   such major bank’s most credit worthy commercial borrowers, plus two percent (2%) per annum, or (ii) the
   maximum rate permitted by law. None of the Managers, Members or their Affiliates shall be obligated to
   make any loan or advance to the Company.


                                         SECTION 4. ALLOCATIONS


                    4.1      Profits. After giving effect to the special allocations set forth in Sections 4.3 and
   4.4 hereof, Profits for any fiscal year shall be allocated among the Members and Transferees as follows:


                           (a)     First, to the Members and Transferees receiving special allocations of
   Losses pursuant to Section 4.2(b) hereof, in proportion to such special allocations, and not to exceed the
   aggregate Losses allocated pursuant to Section 4.2(b) hereof.


                            (b)      Second, to the Members and Transferees in proportion to their Common
   Units.
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 88 of 146



                    4.2     Losses.


                            (a)      After giving effect to the special allocations set forth in Sections 4.3 and
   4.4 hereof, Losses for any fiscal year shall be allocated among the Members and Transferees in proportion
   to their Common Units.


                             (b)     Losses allocated pursuant to Section 4.2(a) hereof shall not exceed the
   maximum amount of Losses that can be so allocated without causing any Person to have an Adjusted Capital
   Account Deficit at the end of any fiscal year. If some but not all of the Members or Transferees would have
   Adjusted Capital Account Deficits as a consequence of an allocation of Losses, the limitation set forth in
   this Section 4.2(b) shall be applied on a Person by Person basis so as to allocate the maximum permissible
   Losses to each Person under Section 1.704-1(b)(2)(ii)(d) of the Regulations. All Losses in excess of the
   limitations set forth in this Section 4.2(b) shall be allocated among the Members and Transferees in
   accordance with Section 4.2(a) hereof.


                    4.3     Special Allocations.


                             (a)      Notwithstanding any other provision of this Section 4 and except as
   provided in Section 1.704-2(f) of the Regulations, if there is a net decrease in Partnership Minimum Gain
   during any fiscal year, the Members and Transferees shall be specially allocated items of Company income
   and gain for such year (and, if necessary, subsequent years) in an amount equal to the portion of such
   Members’ and Transferees’ shares of the net decrease in the Partnership Minimum Gain for the year, as
   determined in accordance with Section 1.704-2(g)(2) of the Regulations, that is allocable to the disposition
   of Company Property subject to one or more Nonrecourse Liabilities of the Company. This Section is
   intended to comply with the minimum gain chargeback requirement of such Section of the Regulations and
   shall be interpreted consistently therewith.


                            (b)     Notwithstanding any other provision of this Section 4 and except as
   otherwise provided in Section 1.704-2(i)(4) of the Regulations and Section 4.3(a) hereof, if there is a net
   decrease in Partner Nonrecourse Debt Minimum Gain during any fiscal year, each Member or Transferee
   who has a share of the Partner Nonrecourse Debt Minimum Gain attributable to such Partner Nonrecourse
   Debt, determined in accordance with Section 1.704-2(i)(3) of the Regulations, shall be specially allocated
   items of Company income and gain for such year (and, if necessary, subsequent years) in an amount equal
   to the portion of such Member’s or Transferee’s share of the net decrease in Partner Nonrecourse Debt
   Minimum Gain subject to the limitations provided for in Section 1.704-2(i)(4) of the Regulations. This
   Section is intended to comply with the minimum gain chargeback requirement in Section 1.704-2(i)(4) of
   the Regulations and shall be interpreted consistently therewith.


                             (c)     If any Member or Transferee unexpectedly receives any adjustments,
   allocations or distributions described in Section 1.704-1(b)(2)(ii)(d)(4), (d)(5) or (d)(6) of the Regulations,
   items of Company income and gain shall be specially allocated to each such Member or Transferee in an
   amount and manner sufficient to eliminate, to the extent required by the Regulations, the Adjusted Capital
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 89 of 146



   Account Deficit of such Member or Transferee as quickly as possible, and provided that an allocation
   pursuant to this Section shall be made only if and to the extent that such Member or Transferee would have
   an Adjusted Capital Account Deficit after all allocations provided for in this Section had been tentatively
   made as if this Section were not in this Agreement.


                             (d)     If any Member or Transferee has an Adjusted Capital Account Deficit at
   the end of any fiscal year which is in excess of the sum of (i) the amount such Member or Transferee is
   obligated to restore pursuant to this Agreement, and (ii) the amount such Member or Transferee is deemed
   to be obligated to restore pursuant to Section 1.704-2 of the Regulations, each such Member or Transferee
   shall be specially allocated items of Company income and gain in the amount of such excess as quickly as
   possible, provided that an allocation pursuant to this Section 4.3(d) shall be made only if and to the extent
   that such Member or Transferee would have an Adjusted Capital Account Deficit in excess of such sum
   after all other allocations provided for in this Section had been made as if Section 4.3(c) hereof and this
   Section 4.3(d) were not in this Agreement.


                             (e)     To the extent an adjustment to the adjusted tax basis of any Company asset
   pursuant to Code Section 734(b) or 743(b) is required, pursuant to Section 1.704-1(b)(2)(iv)(m) of the
   regulations, to be taken into account in determining Capital Accounts, the amount of such adjustment to the
   Capital Accounts shall be treated as an item of gain (if the adjustment increases the basis of the asset) or
   loss (if the adjustment decreases such basis), and such gain or loss shall be specially allocated to the
   Members and Transferees in a manner consistent with the manner in which their Capital Accounts are
   required to be adjusted pursuant to Section 1.704-1(b)(2)(iv)(m) of the Regulations.


                             (f)      In order to identify the Members and Transferees who are to be allocated
   the Company’s Nonrecourse Deductions, the Company’s Nonrecourse Deductions shall be separately
   allocated to and among the Members and Transferees in proportion to their respective Transferable Interests
   (whether or not the Company has net losses for the fiscal year). Notwithstanding the foregoing provisions,
   the separate allocation of Nonrecourse Deductions to the Members and Transferees shall be limited to an
   amount equal to the sum of: (i) the amount of Losses to which such Members and Transferees would be
   entitled under Section 4.2 hereof if the separate allocations under this Section had not been made, and (ii)
   the amount of distributions of Net Cash from Operations, Net Cash from Sales or Refinancing, or
   distributions in liquidation of the Company made to such Members and Transferees during the fiscal year.
   Likewise, allocations of Profits set forth in Section 4.1 hereof shall be modified, where appropriate.


                             (g)     Any Partner Nonrecourse Deductions for any fiscal year or other period
   shall be specially allocated to the Member or Transferee who bears the economic risk of loss with respect
   to the Partner Nonrecourse Debt to which such Partner Nonrecourse Deductions are attributable in
   accordance with Section 1.704-2(i)(1) of the Regulations.


                   4.4     Curative Allocations. The allocations set forth in Sections 4.2(b) and 4.3(a)
   through (g) hereof (the “Regulatory Allocations”), are intended to comply with certain requirements of
   Sections 1.704-1(b) and 1.704-2 of the Regulations. The Regulatory Allocations may not be consistent
   with the manner in which the Members and Transferees intend to divide Company distributions.
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 90 of 146



   Accordingly, the Managers are hereby authorized to divide other allocations of Profits, Losses, and other
   items among the Members and Transferees so as to prevent the Regulatory Allocations from distorting the
   manner in which Company distributions will be divided among the Members and Transferees. In general,
   the Members anticipate that this will be accomplished by specially allocating other Profits, Losses, and
   items of income, gain, loss, and deduction among the Members and Transferees so that the net amount of
   the Regulatory Allocations and such special allocations to each such Member or Transferee is zero. The
   Managers shall have discretion to accomplish this result in any reasonable manner. Notwithstanding the
   foregoing, Regulatory Allocations relating to Nonrecourse Debt shall not be taken into account except to
   the extent that there has been a reduction in Partnership Minimum Gain or a reduction in Partner
   Nonrecourse Minimum Gain attributable to Partner Nonrecourse Debt.


                   4.5     Other Allocations Rules.


                            (a)      For purposes of determining the Profits, Losses or any other items
   allocable to any period, Profits, Losses and any such other items shall be determined on a daily, monthly,
   or other basis, as determined by the Managers using any permissible method under Code Section 706 and
   the Regulations thereunder.


                           (b)     Except as otherwise provided in this Agreement, all items of Company
   income, gain, loss, deduction and any other allocations not otherwise provided for shall be divided among
   the Members and Transferees in the same proportions as they share Profits or Losses, as the case may be,
   for the fiscal year.


                           (c)    The Members are aware of the income tax consequences of the allocations
   made by this Section 4 and hereby agree to be bound by the provisions of this Section 4 in reporting their
   shares of Company Profits and Losses for income tax purposes.


                   4.6     Tax Allocations.


                             (a)     In accordance with Code Section 704(c) and the Regulations thereunder,
   income, gain, loss and deductions with respect to any property contributed to the capital of the Company
   shall, solely for tax purposes, be allocated among the Members and Transferees so as to take account of
   any variation between the adjusted basis of such property to the Company for federal income tax purposes
   and its initial Gross Asset Value (computed in accordance with Section 2.15(a) hereof), in such manner as
   the Managers determine.


                            (b)     If the Gross Asset Value of any Company asset is adjusted pursuant to
   Section 2.15(b) hereof, subsequent allocations of income, gain, loss and deduction with respect to such
   asset shall take account of any variation between the adjusted basis of such asset for federal income tax
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 91 of 146



   purposes and its Gross Asset Value in the same manner as under Code Section 704(c) and the Regulations
   thereunder.


                             (c)      Any elections or other decisions relating to such allocations shall be made
   by the Managers in any manner that reasonably reflects the purpose and intention of this Agreement.
   Allocations pursuant to this Section 4.6 are solely for purposes of federal, state and local taxes and shall
   not affect, or in any way be taken into account in computing, any Member’s or Transferee’s Capital Account
   or share of Profits, Losses, other items or distributions pursuant to any provision of this Agreement.


                           (d)     The Preferred Series A Return, Preferred Series B Return, Preferred Series
   C Return, and Preferred Series D Return, shall each be reported as a guaranteed payment under Code
   Section 707(c), such that they shall be deductible to the Company and includible in the income of the
   recipient.




                                        SECTION 5. DISTRIBUTIONS


                   5.1      Gross Receipts from Operations. The Managers shall distribute the portion of
   Gross Receipts set forth below, except to the extent prohibited under the Act. Gross Receipts from
   Operations shall be distributed in the following order of priority:


           The first distribution priority shall be payments of Preferred Series A Coupon, Preferred Series A-
   IRO Coupon, Preferred Series B Coupon, Preferred Series C Coupon and Preferred Series D Coupon, if
   any, on a pari passu basis when due and payable as described below.


           The second distribution priority shall be payments of Preferred Series A Return, Preferred Series
   A-IRO Return, Preferred Series B Return, Preferred Series C Return and Preferred Series D Return, if any,
   on a pari passu basis when due and payable as described below.


           The third distribution priority shall be payments of the Preferred Series A Contribution, Preferred
   Series A-IRO Contribution, Preferred Series B Contribution, Preferred Series C Contribution and Preferred
   Series D Contribution, if any, on a pari passu basis when due and payable as described below.


                           (a)    Preferred Series A Return. A one-time annual distribution to the holders
   of Preferred Series A Units. Such distributions shall be made no later than the twentieth (20 th) day of the
   month following the one year anniversary of each Member’s purchase of Preferred Series A Units and/or
   Preferred Series A-IRO Units. Payments pursuant to this Section 5.1(a) shall be applied in proportion to
   their respective accrued and unpaid Series A Return or Series A-IRO Return of one hundred percent
   (100%)(“Preferred Series A and A-IRO Return”).
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 92 of 146




                            (b)      Preferred Series A Contribution. A one-time annual distribution to the
   holders of Preferred Series A Units equal to the amount each Member contributed to purchase its Preferred
   Series A Units, if any. Such distributions shall be made no later than the twentieth (20 th) day of the month
   following the one year anniversary of each Member’s purchase of Preferred Series A Units. Payments
   pursuant to this Section 5.1(b) shall be applied in proportion to their respective unreturned Preferred Series
   A Contributions, until the unreturned Preferred Series A Contributions are reduced to zero.


                             (c)     Preferred Series B Return. Commencing six months from the
   Company’s acceptance of each Member’s subscriptions for Preferred Series B Units, a semi-annual payment
   to the holders of Preferred Series B Units in an amount equal to nine percent (9%) coupon of the Members’
   Preferred Series B Contribution (“Preferred Series B Coupon”). Such distributions shall be made no later
   than the twentieth (20 th) day of the month following each six month anniversary date of each Member’s
   Preferred Series B Contribution. Payments pursuant to this Section 5.1(c) shall be applied in proportion to
   their respective accrued and unpaid Preferred Series B Return of one hundred percent (100%)(“Preferred
   Series B Return”).


                             (d)     Preferred Series B Contribution. A one-time distribution to the holders
   of Preferred Series B Units equal to the amount each Member contributed to purchase its Preferred Series
   B Units, if any. Such distributions shall be made no later than the twentieth (20 th) day of the month following
   the second year anniversary of each Members’ purchase of Preferred Series B Units. Payments pursuant
   to this Section 5.1(d) shall be applied in proportion to their respective unreturned Preferred Series B
   Contributions, until the unreturned Preferred Series B Contributions are reduced to zero.


                             (e)     Preferred Series C Return. Commencing six months from the
   Company’s acceptance of a Members’ subscriptions for Preferred Series C Units, a quarterly payment to
   the holders of Preferred Series C Units in an amount equal to six percent (6%) of the Members’ Preferred C
   Contribution (“Preferred Series C Coupon”). The initial distribution shall be equal to two quarterly
   payments. Such distributions shall be made no later than the twentieth (20 th) day of the month following
   the initial six month anniversary and then each three month anniversary date thereafter from each Member’s
   Preferred Series C Contribution. Payments pursuant to this Section 5.1(e) shall be applied in proportion to
   their respective accrued and unpaid Preferred Series C Return of one hundred percent (100%)(“Preferred
   Series C Return”).


                             (f)      Preferred Series C Contribution. A one-time distribution to the holders
   of Preferred Series C Units equal to the amount each Member contributed to purchase its Preferred Series C
   Units, if any. Such distributions shall be made no later than the twentieth (20 th) day of the monthly following
   the third year anniversary from each Member’s purchase of Preferred Series C Units. Payments pursuant
   to this Section 5.1(f) shall be applied in proportion to their respective unreturned Preferred Series C
   Contributions, until the unreturned Preferred Series C Contributions is reduced to zero.
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 93 of 146



                  5.2     Net Cash from Operations. Net Cash from Operations shall be distributed, at such
   times as the Managers may determine, in the following order of priority:


                          (a)      First, consistent with the provisions of Section 5.1 hereof, until the
   unreturned Series A Contributions, unreturned Series A-IRO Contributions, unreturned Series B
   Contributions, unreturned Series C Contributions and unreturned Series D Contributions, if any, are
   redeemed each calendar year as required.


                           (b)     Second, to the holders of Common Units, in proportion to their respective
   Common Units.


                    5.3      Net Cash from Sales or Refinancing. Net Cash from Sales or Refinancing shall
   be distributed, at such times as the Managers may determine, in the following order of priority:


                          (a)      First, consistent with the provisions of Section 5.1 hereof, until the
   unreturned Series A Contributions, Series A-IRO Contributions, unreturned Series B Contributions,
   unreturned Series C Contributions and unreturned Series D Contributions are reduced to zero.


                           (b)     Second, to the holders of Common Units, in proportion to their respective
   Common Units.


                     5.4     Amounts Withheld. All amounts withheld pursuant to the Code or any provision
   of any state or local tax law with respect to any payment or distribution to the Company or the Members
   and Transferees shall be treated as amounts distributed to the Members and Transferees pursuant to this
   Section 5 for all purposes under this Agreement. The Managers may allocate any such amounts among the
   Members and Transferees in any manner that is in accordance with applicable law.




                                         SECTION 6. MANAGERS


                   6.1      Function. All Company powers shall be exercised by or under the authority of,
   and the business affairs of the Company shall be managed under the direction of, the Managers.


                    6.2      Qualification. Managers need not be residents of the State of Florida or Members
   of the Company. No person shall serve as Manager until such person has signed a Joinder to this Agreement
   in the form set forth in Exhibit “C” attached hereto;
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 94 of 146



                    6.3    Compensation to Managers.           Each Manager shall receive such annual
   compensation as determined from time to time by a Majority in Interest of the Members. Initially, each
   Manager shall receive an annual base compensation of thirty thousand U.S. dollars (US$30,000) plus ten
   percent (10%) of the Company’s annual earnings which shall be accrued and only paid by the Company
   after payment has been made as required in a given calendar year for all Coupons, Returns and Contributions
   for each of the Preferred Series A, Preferred Series A-IRO, Preferred Series B, Preferred Series C and
   Preferred Series D (See Section 5 above).


                     6.4    Payment of Expenses. The Company shall pay its expenses either directly or by
   way of reimbursements. If Company expenses are not billed directly to or paid by the Company, the
   Company shall reimburse the Managers or their Affiliates that paid for such expenses on the Company’s
   behalf, including, but not limited to: (i) organization expenses, including legal and accounting fees; (ii) the
   actual cost to the Managers of goods, services and materials used for or by the Company; and (iii) all other
   direct expenses actually incurred by the Managers or their Affiliates for or on behalf of the Company.


                     6.5     Duties of Managers. A Manager shall perform the Manager’s duties, including
   duties as a member of any committee of Managers upon which the Manager may serve, in good faith, in a
   manner the Manager reasonably believes to be in the best interests of the Company, and with such care as
   an ordinarily prudent person in a like position would use under similar circumstances. The Manager shall
   be entitled to rely on information, opinions, reports or statements, including financial statements and other
   financial data, in each case prepared or presented by:


                           (a)      one or more officers or employees of the Company whom the Manager
   reasonably believes to be reliable and competent in the matters presented,


                           (b)      counsel, public accountants, or other persons as to matters the Manager
   reasonably believes to be within such person’s professional or expert competence, or


                          (c)    a committee of Managers upon which the Manager does not serve, duly
   designated in accordance with Section 6.13 hereof, as to matters within its designated authority, which
   committee the Manager reasonably believes to merit confidence.


                  A Manager shall not be considered to be acting in good faith if the Manager has knowledge
   concerning the matter in question that would cause such reliance described above to be unwarranted.


                     A person who performs the Manager’s duties in compliance with this Section 6.5 shall have
   no liability by reason of being or having been a Manager of the Company.
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 95 of 146



                    6.6      Presumption of Assent. A Manager of the Company who is present at a meeting
   of the Managers at which action on any Company matter is taken shall be presumed to have assented to the
   action taken unless the Manager votes against such action or abstains from voting in respect thereto because
   of an asserted conflict of interest.


                    6.7     Number of Managers. The Company shall have one or more Managers, the exact
   number to be determined by the Members. The number of Managers may be increased or decreased from
   time to time upon the affirmative vote of Members holding more than seventy-five percent (75%) of the
   Transferable Interests then held by Members permitted to vote, but no decrease shall have the effect of
   shortening the term of any incumbent Manager. In the absence of action establishing or changing the
   number of Managers, the number of Managers shall be the number constituting the initial Managers pursuant
   to Section 1.9 hereof.


                     6.8    Election and Term. At the first meeting of Members and at each meeting held
   thereafter for such purpose, a Majority in Interest of the Members permitted to vote shall elect the Managers.
   Each Manager (including the person named in Section 1.9 hereof) shall hold office until a successor has
   been duly elected and qualified or until the Manager’s earlier resignation, removal from office, or death.


                    6.9     Vacancies. Any vacancy occurring in the Managers, including any vacancy created
   by reason of an increase in the number of Managers, may be filled by the affirmative vote of a majority of
   the remaining Managers though less than a quorum of the Managers. A Manager elected to fill a vacancy
   shall hold office only until the next election of Managers by the Members.


                  6.10 Removal of Managers. At a meeting of Members called expressly for that purpose,
   any Manager or every Manager may be removed, with or without cause, by a vote of a Majority in Interest
   of the Members permitted to vote.


                   6.11 Quorum and Voting. A majority of the number of Managers fixed pursuant to this
   Agreement shall constitute a quorum for the transaction of business. The act of a majority of the Managers
   present at a meeting at which a quorum is present shall be the act of the Managers.


                   6.12 Conflicts of Interest. No contract or other transaction between the Company and
   one or more of its Managers or any other corporation, firm, association, or entity in which one or more of
   the Managers are directors, managers, or officers or are financially interested, shall be either void or voidable
   because of such relationship or interest, or because such interested Managers are present at the meeting of
   the Managers or a committee thereof which authorizes, approves, or ratifies such transaction, or because
   such interested Managers’ votes are counted for such purpose, if:
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 96 of 146



                           (a)     The fact of such relationship or interest is disclosed or known to the
   Managers or committee which authorizes, approves, or ratifies the transaction by a vote or consent sufficient
   for the purpose without counting the votes or consents of such interested Managers; or


                           (b)     The fact of such relationship or interest is disclosed or known to the
   Members entitled to vote and they authorize, approve, or ratify such transaction by vote or written consent;
   or


                          (c)      The transaction is fair and reasonable as to the Company at the time it is
   authorized by the Managers, a committee, or the Members.


                  Common or interested Managers may be counted in determining the committee thereof
   which authorizes, approves, or ratifies such contract or transaction.


                    6.13 Executive and Other Committees. The Managers, by resolution adopted by a
   Majority of the number of Managers fixed pursuant to this Agreement, may designate from among the
   Managers an executive committee and one or more other committees each of which, to the extent provided
   in such resolution shall have and may exercise all the authority of the Managers, except that no committee
   shall have the authority to:


                         (a)         approve or recommend to Members actions or proposals required by law
   to be approved by Members,


                             (b)     designate candidates for the office of Managers, for purposes of proxy
   solicitation or otherwise,


                              (c)    fill vacancies for the office of Managers or any committee thereof, or


                              (d)    amend this Agreement.


                 The Managers, by resolution adopted in accordance with this section, may designate one or
   more Managers as alternate members of any such committee, who may act in the place and stead of any
   absent member or members at any meeting of such committee.


                       6.14   Place of Meetings. Meetings by the Managers may be held within or without the
   State of Florida.
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 97 of 146




                   6.15     Time, Notice, and Call of Meetings.


                          (a)       Written notice of the time and place of meetings of the Managers shall be
   given to each Manager at least three days before the meeting.


                            (b)      Notice of the meeting of the Managers need not be given to any Manager
   who signs a waiver of notice either before or after the meeting. Attendance of a Manager at a meeting shall
   constitute a waiver of notice of such meeting and waiver of any and all obligations to the place of the
   meeting, the time of the meeting, or the manner in which it has been called or convened, except when a
   Manager states at the beginning of the meeting any objection to the transaction of business because the
   meeting is not lawfully called or convened.


                          (c)      Neither the business to be transacted at, nor the purpose of, any meeting of
   the Managers need be specified in the notice of such meeting.


                           (d)     A majority of the Managers present, whether or not a quorum exists, may
   adjourn any meeting of the Managers to another time and place. Notice of any such adjourned meeting shall
   be given to the Managers who were not present at the time of the adjournment and, unless the time and place
   of the adjourned meeting are announced at the time of the adjournment, to the other Managers.


                            (e)    Meetings of the Managers may be called by the President of the Company
   (if any), or by any two Managers.


                            (f)    The Managers may participate in a meeting of the Managers by means of
   a conference telephone or similar communications equipment by means of which all persons participating
   in the meeting can hear each other at the same time. Participation by such means shall constitute presence
   in person at the meeting.


                    6.16 Action Without a Meeting. Any action required to be taken at a meeting of the
   Managers, or any action which may be taken at a meeting of the Managers or a committee thereof, may be
   taken without a meeting if a consent in writing, setting forth the action so to be taken, signed by all of the
   Managers, or all the members of the committee, as the case may be, is filed in the minutes of the proceedings
   of the Managers or of the committees. Such consent shall have the same effect as a unanimous vote.


                    6.17 Authority of the Managers. Except to the extent otherwise provided herein, the
   Managers shall have the sole and exclusive right to manage the business of the Company and shall have all
   of the rights and powers which may be possessed by managers under the Act including, without limitation,
   the right and power to:
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 98 of 146




                          (a)     acquire by purchase, lease or otherwise any real or personal property which
   may be necessary, convenient or incidental to the accomplishment of the purposes of the Company;


                            (b)      Transfer Company Property;


                           (c)     operate, maintain, finance, improve, construct, own, grant options with
   respect to, Transfer, mortgage and lease any real estate or any personal property necessary, convenient or
   incidental to the accomplishment of the purposes of the Company;


                          (d)    execute any and all instruments, contracts, documents, certifications, and
   instruments necessary or convenient in connection with the management, maintenance and operation of
   Company Property;


                            (e)    borrow money and issue evidence of indebtedness necessary, convenient
   or incidental to the accomplishment of the purposes of the Company, and secure the same by mortgage,
   pledge or other lien on any Company Property, as are necessary to consummate the purchase or refinancing
   of any Company Property;


                           (f)    retain any security or other property originally contributed to the Company
   and to exchange such security or other property for other securities or property, and to retain such items
   received in exchange thereof;


                            (g)      execute, in furtherance of any or all of the purposes of the Company, any
   deed, lease, mortgage, deed of trust, mortgage note, promissory note, bill of sale, contract or other instrument
   purporting to convey or encumber any or all of the Company Property;


                              (h)   prepay in whole or in part, refinance, recast, increase, modify or extend any
   liabilities affecting the Company Property and in connection therewith execute any extensions or renewals
   of encumbrances on any or all of the Company Property;


                             (i)      care for and distribute funds to the Members by way of cash, income, return
   of capital or otherwise, all in accordance with the provisions of this Agreement, and perform all matters in
   furtherance of the objectives of the Company pursuant to this Agreement;


                             (j)      contract on behalf of the Company for the employment and services of
   employees and/or independent contractors and delegate to such Persons the duty to manage or supervise any
   of the assets or operations of the Company;
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 99 of 146




                            (k)      engage in any kind of activity and perform and carry out contracts of any
   kind (including contracts of insurance covering risks to Company Property and Manager liability) necessary
   or incidental to, or in connection with, the accomplishment of the purposes of the Company, as may be
   lawfully carried on or performed by a limited liability company under the laws of each state in which the
   Company is then formed or qualified;


                          (l)      invest and reinvest in such securities and properties, real or personal, as
   may be determined to be in the best interests of the Company, including stocks, derivatives, common trust
   funds (including common trust funds maintained by a corporate trustee), secured or unsecured obligations,
   mutual funds, leases, undivided interests, bank accounts, money market funds, and stock brokerage
   accounts;


                            (m)       make any and all elections for federal, state and local tax purposes
   including, without limitation, any election, if permitted by applicable law: (i) to adjust the basis of Company
   Property pursuant to Code Sections 754, 734(b) and 743(b), or comparable provisions of state or local law,
   in connection with transfers of Transferable Interests and Company distributions; (ii) to extend the statute
   of limitations for assessment of tax deficiencies against Members with respect to adjustments to the
   Company’s federal, state or local tax returns; (iii) to elect to have Subchapter C of Chapter 63 of the Code
   apply pursuant to Code Section 6231(a)(1)(B)(ii); (iv) to enter into a settlement agreement pursuant to Code
   Section 6224(b)(c); and (v) to represent the Company and the Members before taxing authorities or courts
   of competent jurisdiction in tax matters affecting the Company and the Members in their capacity as
   Members; and to execute any agreements or other documents relating to or affecting such tax matters,
   including agreements or other documents that bind the Members with respect to such tax matters or
   otherwise affect the rights of the Company and the Members. The Managers shall appoint a Member to act
   as the “Tax Matters Partner” under the Code and in any similar capacity under state or local law. The Tax
   Matters Partner shall be required to obtain the consent of a Majority in Interest of the Members before
   entering into a settlement agreement, litigation or extension of the statute of limitations, with respect to any
   tax matter. The initial Tax Matters Partner shall be David E. Hammer.                                .


                     6.18 Right to Rely on Managers. Any Person dealing with the Company may rely upon
   a certificate signed by any Manager as to:


                            (a)      the identity of any Manager or Member;


                           (b)     the existence or nonexistence of any fact or facts which constitute a
   condition precedent to acts by a Manager or which are in any other manner germane to the affairs of the
   Company;


                        (c)          the Persons who are authorized to execute and deliver any instrument or
   document of the Company; or
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 100 of 146




                          (d)     any act or failure to act by the Company or any other matter whatsoever
    involving the Company or any Member.


                   6.19 Actions Requiring Consent of Majority in Interest of Members. Without the
    consent of a Majority in Interest of the Members, the Managers shall not have the authority to:


                            (a)      sell substantially all of the Company Property;


                            (b)      terminate the business of the Company;


                            (c)      change or reorganize the Company into any other legal form; or


                            (d)      admit additional Members, except as provided in this Agreement.


                    6.20 Actions Requiring Unanimous Consent of Members. Without the unanimous
    consent of the Members, the Managers shall not have the authority to:


                            (a)      do any act in contravention of this Agreement;


                          (b)      do any act which would make it impossible to carry on the ordinary
    business of the Company, except as otherwise provided in this Agreement;


                           (c)     possess Company Property, or assign rights in specific Company Property,
    for other than a Company purpose; or


                            (d)      knowingly perform any act that would subject any Member to liability as
    a manager in any jurisdiction.
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 101 of 146



                     6.21    Obligations of Managers.


                              (a)     The Managers shall take all actions which may be necessary or appropriate
    (i) for the continuation of the Company’s valid existence as a limited liability company under the laws of
    the State of Florida (and of each other jurisdiction in which such existence is necessary to protect the limited
    liability of the Members or to enable the Company to conduct the business in which it is engaged) and (ii)
    for the acquisition, development, maintenance, preservation and operation of Company Property in
    accordance with the provisions of this Agreement and applicable laws and regulations.


                           (b)     The Managers shall have the fiduciary duty for the safekeeping and use of
    all Company Property, whether or not in the immediate possession or control of the Managers, and shall not
    employ or permit another to employ Company Property in any manner except for the exclusive benefit of
    the Company.


                            (c)     The Managers shall devote to the Company such time as may be necessary
    for the proper performance of all duties hereunder, but the Managers shall not be required to devote full
    time to the performance of such duties.


                            (d)     The Managers shall take all actions which may be necessary or appropriate
    to prevent the Company from being treated as a publicly traded partnership within the meaning of Code
    Section 7704, except as otherwise prohibited pursuant to this Agreement.


                     6.22    Liability and Indemnification of Managers.


                              (a)      The Managers and their Affiliates shall have no liability to the Company
    or any Member for any loss suffered by the Company which arises out of any action or inaction of the
    Managers or their Affiliates that the Managers or their Affiliates, in good faith, determined that such course
    of conduct was in the best interest of the Company and such course of conduct did not constitute grossly
    negligent or reckless conduct, willful or intentional misconduct, or a knowing violation of the law. The
    Company shall indemnify the Members, Managers and their Affiliates against all losses, judgments,
    liabilities and expenses, including legal expenses and other costs as a result of any legal action, including
    the costs of appeal, and amounts paid in settlement of any claims sustained by them in connection with the
    Company, to the fullest extent permitted under the Act. Notwithstanding the foregoing, nothing contained
    herein shall release or relieve the Managers or their Affiliates from their fiduciary duty to the Company and
    the Members pursuant to the Act and other applicable laws.


                             (b)     The Company shall advance reasonable expenses, including attorneys fees
    and costs, incurred by a Person in connection with a claim or demand against the Person by reason of the
    Person’s former or present capacity as a Member, Manager or Affiliate of a Manager, if the Person promises
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 102 of 146



    to repay the Company in the event that the Person ultimately is determined not to be entitled to be
    indemnified under Section 6.22(a) hereof.


                             (c)     The Company shall indemnify, save harmless and pay all expenses, costs
    or liabilities of any Manager who for the benefit of the Company makes any deposit, acquires any option or
    makes any other similar payment or assumes any obligation in connection with any property proposed to be
    acquired by the Company and who suffers any financial loss as the result of such action.


                               (d)     The Company may purchase and maintain insurance on behalf of any
    Person against liability asserted against the Person by reason of the Person’s former or present capacity as
    a Member, Manager or Affiliate of a Manager, even if the Act would not permit the limitation or elimination
    of the Person’s liability to the Company for the conduct giving rise to the liability, and even if the Act would
    not permit indemnification for the conduct giving rise to the liability.




                     6.23 Agreement with Third Parties and with Affiliates of the Managers. The Managers
    may utilize the services of Affiliates to perform services for the Company, including, but not limited to, the
    following services: development, construction, leasing, management, insurance, financing, record keeping,
    data processing and other administrative activities. The validity of any transaction, agreement or payment
    involving the Company or any Affiliate of any Manager otherwise permitted by the terms of this Agreement,
    shall not be affected by reason of the relationship between the Manager and such Affiliate.




                                             SECTION 7. OFFICERS


                    7.1      Officers. The Company shall have such officers as shall be elected from time to
    time by the Managers, each of whom shall serve until a successor is duly elected and qualifies. Such officers
    may include, but are not limited to, a President, Secretary, Treasurer, one or more Vice Presidents, assistant
    officers and agents as may be deemed necessary and elected or appointed by the Managers from time to
    time. Any two or more offices may be held by the same person. The failure to elect a President, Secretary,
    Treasurer or other officer shall not affect the existence of the Company.




                     7.2     Duties. The officers of the Company shall have the following duties:


                            (a)     The President shall be the chief executive officer of the Company, shall
    have general and active management of the business and affairs of the Company subject to the directions of
    the Managers, and shall preside at all meetings of the Members and Managers.
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 103 of 146




                             (b)    Each Vice President shall possess, and may exercise, such power and
    authority, and shall perform such duties, as may from time to time be assigned to such Vice President by
    the Managers.


                             (c)      The Secretary shall have custody of, and maintain, all of the Company
    records except the financial records, shall record the minutes of all meetings of the Members and Managers,
    send all notice of meetings out, and perform such other duties as may be prescribed by the Managers or the
    President.


                             (d)     The Treasurer shall have custody of all Company funds and financial
    records, shall keep full and accurate accounts of receipts and disbursements and render accounts thereof
    whenever required by the Managers or the President, and shall perform such other duties as may be
    prescribed by the Managers or the President.


                            (e)       Each other officer, assistant officer and agent of the Company shall
    possess, and may exercise, such power and authority, and shall perform such duties, as may from time to
    time be assigned to such officer, assistant officer or agent by the Managers.


                      7.3     Removal of Officers. Any officer or agent elected or appointed by the Managers
    may be removed by the Managers at any time when in its judgment the best interests of the Company will
    be served thereby. Any officer or agent elected by the Members may be removed only by vote of the
    Members, unless the Members shall have authorized the Managers to remove such officer or agent. Any
    vacancy, however occurring, in any office may be filled by the Managers. Removal of any officer shall be
    without prejudice to the contract rights, if any, of the person so removed; however, election or appointment
    of an officer or agent shall not in itself create contract rights.




                                            SECTION 8. MEMBERS


                      8.1      Rights or Powers. Except as otherwise set forth in Section 8.2 hereof, the Members
    shall have no rights or powers to take part in the management and control of the Company and its business
    and affairs, or to act for or bind the Company in any way.


                     8.2      Voting Rights. The Members who own Common Units shall have the right to vote
    on the matters explicitly set forth in this Agreement. Members who own only Preferred Series A Units,
    Preferred A-IRO Units, Preferred Series B Units, Preferred Series C Units and/or Preferred Series D Units
    shall have no right to vote. The Members with voting rights may elect by a unanimous vote of the Members
    to have the affairs of the Company be managed by the Members.
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 104 of 146




                    8.3      Time of Meetings. Meetings of the Members shall be held at the following times:


                           (a)       When designated by the President or the Managers as required for the
    operation of the Company.


                            (b)      When requested in writing by a Majority in Interest of the Members;
    provided that if more than thirteen (13) months have passed since the last preceding meeting of Members,
    then a special meeting of the Members shall be held when requested in writing by any Manager or by
    Members holding more than twenty-five percent (25%) of the Transferable Interests then held by Members.


                     8.4     Place of Meeting. Meetings of Members may be held within or without the State
    of Florida, at the place designated by the President or Managers or, in the event of disagreement or if no
    designation is made, at the principal place of business of the Company.


                     8.5     Notice of Meetings. Written notice stating the place, day, and hour of the meeting
    shall be delivered not less than ten (10) nor more than sixty (60) days before the meeting, by or at the
    direction of the President or Secretary (if any), or the persons calling the meeting, to each Member entitled
    to vote at such meeting.


                      8.6     Waiver of Notice. When any notice is required to be given to any Member, a waiver
    thereof in writing signed by the Member entitled to such notice, whether before, at or after the time stated
    therein, shall be equivalent to the giving of such notice.


                      8.7     Quorum and Voting. A Majority in Interest of the Members with voting rights
    shall constitute a quorum at a meeting of Members. If a quorum is present, the affirmative vote of Members
    holding a majority of the Transferable Interests represented by Members at the meeting and entitled to vote
    on the subject matter shall be the act of the Members, except as provided in this Agreement or the Act to
    the contrary. After a quorum has been established, the subsequent withdrawal of Members, so as to reduce
    the number of Members entitled to vote at the meeting below the number required for a quorum, shall not
    affect the validity of any action taken at the meeting or any adjournment thereof.


                      8.8     Action by Members Without a Meeting. Any action required by the Act or this
    Agreement to be taken at any meeting of Members, or any action which may be taken at any meeting of
    such Members, may be taken without a meeting, without prior notice and without a vote, if a consent in
    writing, setting forth the action so taken, is signed by the Members entitled to vote having not less than the
    minimum Transferable Interests that would be necessary to authorize or take such action at a meeting at
    which all Members entitled to vote thereon were present and voted. Within ten (10) days after obtaining
    such authorization by written consent, notice shall be given to those Members entitled to vote who have not
    consented in writing.
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 105 of 146




                                     SECTION 9. BOOKS AND RECORDS


                      9.1     Books and Records. The Company shall keep adequate books and records at its
    place of business, setting forth a true and accurate account of all business transactions arising out of and in
    connection with the conduct of the Company. The Member or the Member’s designated representative shall
    have the right, at any reasonable time, to have access to and inspect and copy, at the Member’s expense, the
    contents of such books or records.


                    9.2    Annual Reports. Within a reasonable period after the end of each Company fiscal
    year, each Member shall be furnished with pertinent information regarding the Company and its activities
    during such period.


                     9.3     Tax Information. Necessary tax information shall be delivered to each Member
    after the end of each fiscal year of the Company. Every effort shall be made to furnish such information
    within seventy-five (75) days after the end of each fiscal year of the Company.




                                         SECTION 10. AMENDMENTS


                   10.1 Amendment by Members. This Agreement shall not be amended unless in writing
    and approved by all of the Members.


                     10.2 Amendment by Managers. Notwithstanding Section 10.1 hereof this Agreement
    may be amended by the Managers, without the consent of any of the Members to cure any ambiguity, to
    correct or supplement any provision hereof which may be inconsistent with any other provisions hereof, or
    to make any other provision with respect to matters or questions arising under this Agreement not
    inconsistent with the intent of this Agreement; provided that no amendment shall be adopted pursuant to
    this Section 10.2 unless the adoption thereof is for the benefit of or not adverse to the interests of the
    Members.
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 106 of 146



                       SECTION 11. TRANSFER OF TRANSFERABLE INTERESTS


                     11.1 In General. Except as otherwise set forth in this Agreement, no Person may
    Transfer all or any portion of such Person’s Direct or Indirect Interest. Any Transfer by any Person which
    is not a Permitted Transfer shall be void and shall not cause or constitute a dissolution of the Company. In
    addition, no Member may voluntarily or involuntarily dissociate as a Member from the Company before the
    Company dissolves and liquidates. Any Person who has dissociated as a Member in violation of this
    Agreement shall be liable to the Company and the remaining Members for any damages incurred in
    connection therewith. The dissociation of a Member shall have the effect set forth in Section 605.0603 of
    the Florida Statutes.


                    11.2 Permitted Transfers. Subject to the conditions and restrictions set forth in Section
    11.3 hereof, any Person may Transfer any part or all of such Person’s Direct or Indirect Interest to the
    following Persons (any such Transfer referred to herein as a “Permitted Transfer” and any such Person to
    whom a Permitted Transfer is made referred to herein as a “Permitted Transferee”):


                             (a)     the Company;


                             (b)     any other Member;


                             (c)     a Family Member of such Person;


                             (d)     a trust of which such Person is treated as the owner pursuant to Code
    Sections 671 through 677; provided, however, that the subsequent failure of such Person to be treated as the
    owner of such trust pursuant to such Code Sections shall be deemed a Transfer by such Person to such trust;


                            (e)      a trust, each Trust Beneficiary of which is the spouse or a Family Member
    of such Person; provided, however, that the subsequent failure of any Trust Beneficiary to be a Family
    Member of such Person shall be deemed a Transfer by such Person to such trust; and provided, further, that
    the subsequent Transfer by the trust to the spouse of such Person shall be deemed a Transfer by such Person
    to such spouse;


                          (f)     any entity in which all of the ownership interests are owned by such Person
    or by Family Members of such Person;


                              (g)     with respect to a Transfer by a trust, the Trust Beneficiaries in accordance
    with the terms of the trust instrument, provided that such Transfer is not also deemed a Transfer pursuant to
    Section 11.2(e) hereof; or with respect to a Transfer by any other entity, the equity owners thereof;
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 107 of 146




                              (h)     with respect to a Transfer by an incompetent individual, the guardian or
    legal representative of said incompetent individual; and with respect to a Transfer by such guardian or legal
    representative, any Person who would otherwise have been a Permitted Transferee of said incompetent
    individual; or


                             (i)     any Person to whom such interest is Transferred pursuant to the provisions
    of Section 12 hereof.


                   11.3 Conditions to Permitted Transfers. A Transfer shall not be treated as a Permitted
    Transfer under Section 11.2 hereof unless and until the following terms and conditions are satisfied or
    waived by the Managers:


                              (a)      Except in the case of a Transfer at death or involuntarily by operation of
    law, the transferor and transferee shall execute and deliver to the Managers such documents and instruments
    of conveyance as may be necessary or appropriate in the opinion of counsel to the Company to effect such
    Transfer and to confirm the agreement of the transferee to be bound by the provisions of this Agreement.
    In the case of a Transfer at death or involuntarily by operation of law, the Transfer shall be confirmed by
    presentation to the Managers of legal evidence of such Transfer, in form and substance satisfactory to
    counsel to the Company. In all cases, the Company shall be reimbursed by the transferor and/or transferee
    for all costs and expenses that it reasonably incurs in connection with such Transfer.


                              (b)      Except in the case of a Transfer at death or involuntarily by operation of
    law, the transferor shall furnish to the Company an opinion of counsel, which counsel and opinion shall be
    satisfactory to the Company, that the Transfer will not result in the termination of the Company pursuant to
    Code Section 708 or the classification of the Company as a corporation for federal income tax purposes and
    that such Transfer will not cause the rules of Code Sections 168(g)(1)(B) and 168(h) (generally referred to
    as the “tax exempt entity leasing rules”) or similar rules to be applicable to the Company, Company
    Property, or the Members.


                              (c)      The transferor and transferee shall furnish the Company with the
    transferee’s taxpayer identification number and sufficient information to determine the transferee’s initial
    tax basis in the Transferable Interests Transferred, and any other information reasonably necessary to permit
    the Company to file all required federal and state tax returns and other legally required information
    statements or returns. Without limiting the generality of the foregoing, the Company shall not be required
    to make any distribution otherwise provided for in this Agreement with respect to any Transferred
    Transferable Interests until it has received such information.


                             (d)      Except in the case of a Transfer at death or involuntarily by operation of
    law, either (i) such Transferable Interests shall be registered under the Securities Act of 1933, as amended,
    and any applicable state securities laws, or (ii) the transferor shall provide an opinion of counsel, which
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 108 of 146



    opinion and counsel shall be satisfactory to the Company, to the effect that such Transfer is exempt from all
    applicable registration requirements and that such Transfer will not violate any applicable laws regulating
    the Transfer of securities.


                             (e)     Except in the case of a Transfer at death or involuntarily by operation of
    law, the transferor shall provide an opinion of counsel, which opinion and counsel shall be reasonably
    satisfactory to the Company, to the effect that such Transfer will not cause the Company to be deemed to
    be an “investment company” under the Investment Company Act of 1940, or a “publicly traded partnership”
    within the meaning of Code Section 7704.


                     11.4     Prohibited Transfers.


                              (a)      Any purported Transfer of a Direct or Indirect Interest that is not a
    Permitted Transfer shall be null and void and of no force or effect whatever; provided that, if the Company
    is required to recognize a Transfer that is not a Permitted Transfer (or if the Company, in its sole discretion,
    elects to recognize a Transfer that is not a Permitted Transfer), the transferee shall have only the rights and
    privileges of a Transferee and the rights of the Transferee to allocations and distributions may be applied
    (without limiting any other legal or equitable rights of the Company) to satisfy the debts, obligations, or
    liabilities for damages that the transferor or transferee of such Direct or Indirect Interests may have to the
    Company.


                             (b)       In the case of a Transfer of Direct or Indirect Interests that is not a Permitted
    Transfer, the parties engaging or attempting to engage in such Transfer shall be liable to indemnify and hold
    harmless the Company and the Members from all cost, liability, and damage that any of such indemnified
    Persons may incur (including, without limitation, incremental tax liability and lawyers’ fees and expenses)
    as a result of such Transfer or attempted Transfer and efforts to enforce the indemnity granted hereby.


                      11.5 Rights of Unadmitted Transferees. If any person acquires any Transferable
    Interests, but is not admitted as a Substituted Member pursuant to Section 11.6 hereof, such Person shall
    have only the rights and privileges of a Transferee.


                    11.6 Substituted Member. No Person taking or acquiring, by whatever means,
    including, but not limited to the foregoing provisions of this Section 11 and the provisions of Section 12
    hereof, the Transferable Interest of any Member in the Company shall be admitted as a Substituted Member
    without the consent of a Majority in Interest of the Members and unless such Person:


                          (a)      Is given the right to so elect by the assignor Member, and elects to become
    a Substituted Member by delivering notice of such election to the Company;
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 109 of 146



                           (b)       Executes, acknowledges, and delivers to the Company a Joinder to this
    Agreement in the form set forth in Exhibit “B” attached hereto;


                           (c)     Pays a transfer fee to the Company in an amount sufficient to cover all
    reasonable expenses connected with the admission of such Person as a Substituted Member; and
                              (d)    If not an individual of legal majority, provides the Company with evidence
    satisfactory to counsel to the Company of the authority of such Person to become a Member and to accept,
    adopt, and agree to be bound by the terms and conditions of this Agreement.


                     Upon the completion of any Transfer of a Member’s Transferable Interest permitted
    pursuant to this Section 11 or Section 12 hereof, such Member (the “Transferring Member”) shall cease
    being a Member under and a party to this Agreement and shall not be included in the definition of a
    “Member” whenever such term may appear herein; provided, however, that any such Transferring Member
    shall continue to be entitled to all of the benefits and rights and shall be responsible for all of the duties and
    obligations of a Member hereunder, determined as of the date of such disposition.


                      11.7 Distributions and Allocations in Respect to Transferred Transferable Interests.
    If any Transferable Interest is Transferred during any fiscal year of the Company in compliance with the
    provisions of this Section 11 or Section 12 hereof, Profits, Losses, each item thereof and all other items
    allocable to such Transferable Interest for such fiscal year shall be divided and allocated between the
    transferor and the transferee by taking into account their varying interests during such fiscal year in
    accordance with Code Section 706(d), using any conventions permitted by law and selected by the
    Managers. All distributions on or before the date of such Transfer shall be made to the transferor, and all
    distributions thereafter shall be made to the transferee. Solely for purposes of making such allocations and
    distributions, the Company shall recognize such Transfer not later than the end of the calendar month during
    which it is given notice of such Transfer, provided that if the Company does not receive a notice stating the
    date such Transferable Interest was transferred and such other information as the Managers may reasonably
    require within thirty (30) days after the end of the fiscal year of the Company during which the Transfer
    occurs, then all of such items shall be allocated, and all distributions shall be made, to the Person who,
    according to the books and records of the Company, was the owner of the Transferable Interest on the last
    day of the fiscal year during which the Transfer occurs. Neither the Company nor the Managers shall incur
    any liability for making allocations and distributions in accordance with the provisions of this Section 11.7,
    whether or not the Managers or the Company have knowledge of any Transfer of ownership of any
    Transferable Interest.
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 110 of 146



                          SECTION 12. DISTRESSED AND DECEASED MEMBER


                     12.1 Option to Purchase Transferable Interest of a Distressed Member. If any Person
    owning a Direct or Indirect Interest: (i) files a voluntary petition under any bankruptcy or insolvency law
    or a petition for the appointment of a receiver or makes an assignment for the benefit of creditors, (ii) is
    subjected involuntarily to such a petition or assignment or to an attachment or other legal or equitable
    interest with respect to such Direct or Indirect Interest and such involuntary petition, assignment or
    attachment is not discharged within ninety (90) days after its effective date, or (iii) is subjected to any other
    possible involuntary Transfer of such Direct or Indirect Interest by legal process, including, without
    limitation, a Transfer pursuant to a divorce decree (any such affected Person referred to herein as a
    “Distressed Person,” any Member in which the Distressed Person owns a Direct or Indirect Interest referred
    to herein as a “Distressed Member,” and any such event referred to herein as a “Triggering Event”), the
    remaining Members, and if the remaining Members fail to act, the Company, shall have the right and option,
    which shall be non-assignable, to purchase or to redeem, respectively, all of the Distressed Member’s
    Transferable Interest (the “Distressed Interest”) for the Purchase Price determined pursuant to Section 12.3
    hereof and upon the terms and conditions provided therein.


                             (a)      Upon the occurrence of a Triggering Event, each of the Members
    (excluding the Distressed Member) shall have the option, exercisable by written notice to the Distressed
    Member and to the Company within sixty (60) days after the Triggering Event (the “Initial Option Period”),
    to purchase the Distressed Interest in proportion to their respective Transferable Interests (or if any Member
    does not elect to purchase such Member’s proportionate share of the Distressed Interest, each Member shall
    be entitled to purchase that portion of the balance of the Distressed Interest not purchased in proportion to
    the Transferable Interests of the Members that elect to purchase all or a portion of the Distressed Interest or
    in any other proportions that the Members agree to); provided, however, if the Members elect to purchase
    only a portion of the Distressed Interest, such election to purchase by the Members shall be effective and
    binding upon the Distressed Member only if the Company elects to purchase the remaining portion of the
    Distressed Interest pursuant to Section 12.1(b) hereof.


                              (b)     To the extent that the Members have not exercised their option to purchase
    all of the Distressed Interest, upon the expiration of the Initial Option Period the Company shall have the
    option, exercisable by written notice to the Distressed Member within thirty (30) days after the Initial Option
    Period expires, to redeem all (but not less than all) of the Distressed Interest that is not being purchased by
    the Members pursuant to Section 12.1(a) hereof.


                    If the Members and/or the Company do not purchase all of the Distressed Interest pursuant
    to Sections 12.1(a) and/or 12.1(b) hereof, then the Distressed Person’s Direct or Indirect Interest may be
    transferred by operation of law, subject to the provisions and restrictions of this Agreement; provided,
    however, that no Transferee shall become a Substituted Member except in accordance with the provisions
    of this Agreement.


                    12.2 Transfer of Transferable Interest of a Deceased Member. Upon the death of any
    Person (referred to herein as the “Deceased Person,” and any Member in which the Deceased Person owned
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 111 of 146



    a Direct or Indirect Interest referred to herein as a “Deceased Member”), the Deceased Person may Transfer
    the Direct or Indirect Interest owned by the Deceased Person to a Permitted Transferee, provided that such
    Transfer complies with all terms of this Agreement. If such Transfer is not to a Permitted Transferee, such
    event shall be a “Triggering Event” and the surviving Members, and if the surviving Members fail to act,
    the Company shall have the option, which shall not be assignable, to purchase or redeem, respectively, that
    portion of the Deceased Member’s Transferable Interest not transferred to a Permitted Transferee (if the
    Transfer is that of a Transferable Interest or any interest therein) or all of the Deceased Member’s
    Transferable Interest (if the Transfer is that of any other Direct or Indirect Interest), pursuant to the terms
    and conditions provided in Sections 12.1(a) and 12.1(b) hereof (substituting “Deceased Member” for
    “Distressed Member” therein), for the Purchase Price determined pursuant to Section 12.3 hereof and upon
    the terms and conditions provided therein.


                    12.3     Purchase Price and Terms.


                               (a)     The Purchase Price for the Transferable Interest of a Distressed Member or
    Deceased Member (the “Selling Member”) to be purchased pursuant to this Section 12 shall be an amount
    equal to the fair market value of such Transferable Interest, taking into account all appropriate valuation
    discounts and premiums (“Fair Market Value”). The Selling Member and the Acquiring Purchasers will
    each have the opportunity to appoint a Qualified Appraiser, as hereinafter defined, within thirty (30) days
    of the exercise of the Acquiring Purchasers’ option to purchase the Selling Member’s Transferable Interest.
    If either party fails to appoint a Qualified Appraiser within this thirty (30) day period, the other Qualified
    Appraiser shall unilaterally establish the Fair Market Value of the Selling Member’s Transferable Interest
    by a written opinion within forty-five (45) days of appointment. If both parties appoint Qualified Appraisers
    within the thirty (30) day period described above, these two (2) Qualified Appraisers shall establish the Fair
    Market Value of the Selling Member’s Transferable Interest in a single written opinion agreed to by both of
    them. If such two (2) Qualified Appraisers cannot agree on the Fair Market Value of the Selling Member’s
    Transferable Interest within forty-five (45) days of the appointment of the latter of them, these two (2)
    Qualified Appraisers shall together appoint a third Qualified Appraiser whose sole written opinion shall
    establish the Fair Market Value of the Selling Member’s Transferable Interest within forty-five (45) days of
    appointment. The Selling Member and the Acquiring Purchasers shall each bear the expense of its own
    Qualified Appraiser and shall equally share the costs of the third Qualified Appraiser, if any. A “Qualified
    Appraiser” is a professional appraiser who is a member of the American Society of Appraisers and
    designated Accredited Senior Appraiser (ASA), a member of the American Institute of Certified Public
    Accountants and designated Accredited in Business Valuation (ABV), a member of the National
    Association of Certified Valuation Analysts and designated Certified Valuation Analyst (CVA), or a
    member of the Institute of Business Appraisers and designated Certified Business Appraiser (CBA), or
    successor certification bodies, and who is qualified by experience and ability to appraise interests in limited
    liability companies.


                              (b)     The Purchase Price for any such sale of the Selling Member’s Transferable
    Interest shall be paid pro rata by each Acquiring Purchaser in proportion to the share of the Transferable
    Interest being purchased by each Acquiring Purchaser and shall be evidenced by a promissory note executed
    and delivered by such Acquiring Purchaser to the Selling Member at the closing of the sale of the
    Transferable Interest and shall bear interest accrued on the unpaid balance thereof from date of closing at
    an annual rate equal to the minimum rate required to be stated in order to avoid the imputation of interest or
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 112 of 146



    the creation of foregone interest, pursuant to the appropriate provisions of the Code, and shall be payable in
    thirty-six (36) equal monthly installments so that the unpaid balance of the Purchase Price shall be fully
    amortized over such thirty-six (36) month period (the “Promissory Note”). The payment of the first monthly
    installment shall be made on the first day of the calendar month immediately following the calendar month
    in which closing of the sale of the Transferable Interest occurs, and each subsequent installment shall be
    made on the first day of each succeeding calendar month until the unpaid balance of the Promissory Note
    and all accrued interest thereon has been paid in full. Upon default in the payment of any installment of
    principal or interest due under the Promissory Note, the unpaid balance of the Promissory Note and all
    interest accrued thereon shall become due and payable immediately. Each Acquiring Purchaser shall have
    the option of prepayment, in whole or in part, at any time, without penalty.


                             (c)      The closing of the purchase of the Transferable Interest of the Selling
    Member shall take place at the principal place of business of the Company within thirty (30) days after the
    later to occur of: (i) the determination of the Purchase Price pursuant to this Section 12.3; or (ii) if
    applicable, the appointment of the personal representative of the Deceased Member’s estate, or if no
    personal representative is required to be appointed, sixty (60) days after the Deceased Member’s death. At
    the time of closing, the Selling Member or the Selling Member’s legal representative, if applicable, shall
    execute and deliver to the Acquiring Purchasers such assignments, certificates of authority, tax releases,
    consents to transfer, instruments and evidences of title as may be reasonably required by the Acquiring
    Purchasers.


                    12.4     Right of First Refusal.


                              (a)      If any Member (the “Selling Party”) receives a “Bona Fide Offer”, as
    defined below, to purchase all or any portion of the Selling Party’s Transferable Interest (the “Subject
    Transferable Interest”) and the Selling Party wishes to accept such Bona Fide Offer, the Selling Party shall
    give written notice (the “Seller’s Notice”) to the Company and all Members other than the Selling Party (the
    “Remaining Members”), which notice shall contain the terms of the Bona Fide Offer, including the name(s)
    of the Person(s) who propose(s) to purchase the Subject Transferable Interest (the “Proposed Purchaser”),
    and shall also include a copy of the terms of such Bona Fide Offer. For purposes of this Agreement, the
    term “Bona Fide Offer” means an offer in writing from an independent unaffiliated party (who must be
    financially capable of carrying out the terms of the Bona Fide Offer), in a form legally enforceable against
    the Proposed Purchaser and irrevocable for a period of at least ninety (90) days from the date of the Seller’s
    Notice, providing for a fixed purchase price (the “Offer Price”) denominated and payable in United States
    dollars at closing or according to fixed terms, with or without interest.


                              (b)     The Company shall have the irrevocable first right to purchase all or any
    portion of the Subject Transferable Interest for the Offer Price and on the same terms and conditions as those
    set forth in the Bona Fide Offer (the “Company’s Right of First Refusal”); provided, however, if the
    Company purchases only a portion of the Subject Transferable Interest, such election shall be binding upon
    the Selling Party only if the Remaining Members elect to purchase the remaining portion of the Subject
    Transferable Interest pursuant to Section 12.4(c) below. The Company’s Right of First Refusal shall extend
    for a period of sixty (60) days from the date that the Seller’s Notice is received (the “Exercise Period”). If
    the Company elects to purchase any of the Subject Transferable Interest, it shall send written notice of such
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 113 of 146



    intention, setting forth the quantity of the Subject Transferable Interest to be purchased, to the Selling Party
    and the Remaining Members before the Exercise Period expires.


                               (c)     To the extent that the Company elects not to exercise the Company’s Right
    of First Refusal with respect to all or any portion of the Subject Transferable Interest, the Remaining
    Members shall have the irrevocable right to purchase all (but not less than all) of the Subject Transferable
    Interest that is not being purchased by the Company pursuant to Section 12.4(b) above, in proportion to their
    respective Transferable Interests (or if any Remaining Member does not elect to purchase his proportionate
    share of the Subject Transferable Interest, in proportion to the Transferable Interests of the Remaining
    Members that elect to purchase all or a portion of the Subject Transferable Interest) for the Offer Price and
    on the same terms and conditions as those set forth in the Bona Fide Offer (the “Members’ Right of First
    Refusal”), which shall extend for a period of thirty (30) days after the expiration of the Exercise Period (the
    “Extended Period”). The Members’ Right of First Refusal shall extend for a period of thirty (30) days after
    the expiration of the Exercise Period (the “Extended Period”). If any Remaining Member elects to purchase
    any of the Subject Transferable Interest, it shall send written notice of such intention, setting forth the
    quantity of the Subject Transferable Interest to be purchased, to the Selling Party and the Company before
    the Extended Period expires.


                              (d)    If the Company and/or one or more of the Remaining Members elect to
    purchase the Subject Transferable Interest, a closing shall be held before the latest to occur of: (i) the
    expiration of the forty-five (45) day period following the receipt by the Selling Party of notice that the
    Company has elected to exercise the Company’s Right of First Refusal, (ii) the expiration of the forty-five
    (45) day period following the receipt by the Selling Party of notice that one or more Remaining Members
    has elected to exercise the Members’ Right of First Refusal, or (iii) the date of closing specified in the Bona
    Fide Offer. Such closing shall be pursuant to the terms and other provisions of the Bona Fide Offer
    (provided that the purchaser may substitute cash equal to the fair market value of any non-cash consideration
    provided for in the Bona Fide Offer).


                              (e)      If the Company and/or the Remaining Members do not purchase all of the
    Subject Transferable Interest pursuant to Sections 12.4(b) and/or 12.4(c) above, then the Selling Party may
    sell to the Proposed Purchaser, for the Offer Price and on the same terms and conditions specified in the
    Bona Fide Offer, all (but not less than all) of the Subject Transferable Interest; provided, however, that the
    Proposed Purchaser shall take and hold all rights and interest in such Subject Transferable Interest subject
    to the provisions of this Agreement and the Proposed Purchaser shall not become a Substituted Member
    except in accordance with the provisions of this Agreement. If, however, such sale is not consummated
    within the lesser of (i) one hundred eighty (180) days after the date that the Seller’s Notice is received or
    (ii) the period of time specified in the Bona Fide Offer, then the Company’s Right of First Refusal and the
    Members’ Right of First Refusal as set forth this Section 12.4 shall again be effective.


                           (f)     The Selling Party shall, upon written request by the Company, vote or
    cause a vote to be made (as a Member of the Company) in favor of the exercise by the Company of the
    Company’s Right of First Refusal.
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 114 of 146




                              SECTION 13. DISSOLUTION AND WINDING UP


                    13.1     Dissolution. The Company shall dissolve upon the first to occur of any of the
    following events:


                             (a)     The election of all the Members to dissolve the Company;


                             (b)     Upon the occurrence of any event of dissolution under the Act.


                    13.2     Deadlock Sale Provision. In the event of a deadlock sale provision, the
    Manager(s) shall rely upon Florida Statute 605.0702.


                     13.3 Winding Up. Upon a dissolution of the Company, the Managers, or court-
    appointed trustee if there be no Manager, shall take full account of the Company’s liabilities and Company
    Property and the Company Property shall be liquidated as promptly as is consistent with obtaining the fair
    value thereof, and the proceeds therefrom, to the extent sufficient therefor, shall be applied and distributed
    in the following order:


                             (a)    To the payment and discharge of all of the Company’s debts and liabilities
    to creditors, including Members who are creditors; including the establishment of any necessary reserves;


                             (b)     To the Members and Transferees in accordance with Section 5.3 hereof.


                    13.4     Filing of Articles of Dissolution and Statement of Termination.


                             (a)     If the Members elect to dissolve the Company, Articles of Dissolution shall
    be promptly filed with the Florida Department of State.


                            (b)      Upon completion of the winding up of the Company, the Managers or
    court-appointed trustee may file a Statement of Termination with the Florida Department of State.


                    13.5 Compliance with Timing Requirements of Regulations. If the Company is
    “liquidated” within the meaning of Section 1.704-1(b)(2)(ii)(g) of the Regulations, distributions shall be
    made pursuant to this Section 13 (if such liquidation constitutes a dissolution of the Company) or Section
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 115 of 146



    5.2 hereof (if it does not) to the Members who have positive Capital Accounts in compliance with Section
    1.704-1(b)(2) of the Regulations. Distributions pursuant to the preceding sentence may be distributed to a
    trust established for the benefit of the Members for the purposes of liquidating Company Property, collecting
    amounts owed to the Company, and paying any contingent or unforeseen liabilities or obligations of the
    Company or of the Managers arising out of or in connection with the Company. The assets of any such trust
    shall be distributed to the Members from time to time, in the reasonable discretion of the Manager, in the
    same proportions as the amount distributed to such trust by the Company would otherwise have been
    distributed to the Members pursuant to this Agreement.


                     13.6 Rights of Members. Except as otherwise provided in this Agreement, each
    Member shall look solely to the Company Property for the return of such Member’s Capital Contribution
    and shall have no right or power to demand or receive property other than cash from the Company. No
    Member shall have priority over any other Member as to the return of such Member’s Capital Contributions,
    distributions or allocations.


                                    SECTION 14. POWER OF ATTORNEY


                   14.1 Managers as Agents. Each Member hereby makes, constitutes and appoints the
    Managers as true and lawful agents for such Member and in such Member’s name, place and stead and for
    such Member’s use and benefit, to sign, execute, certify, acknowledge, swear to, file and record:


                            (a)    this Agreement and all agreements, certificates, instruments and other
    documents amending or changing this Agreement as now or hereafter amended which the Managers may
    deem necessary, desirable or appropriate including, without limitation, amendments or changes to reflect:
    (i) the exercise by the Managers of any power granted to the Managers under this Agreement; (ii) any
    amendments adopted by the Members in accordance with the terms of this Agreement; (iii) the admission
    of any substituted Member; and (iv) the disposition by any Member of the Transferable Interest of such
    Member; and


                              (b)     any certificates, instruments and documents as may be required by, or may
    be appropriate under, the laws of the State of Florida or any other state or jurisdiction in which the Company
    is doing or intends to do business. Each Member authorizes each such agent to take any further action which
    such agent shall consider necessary or advisable in connection with any of the foregoing, hereby giving such
    agent full power and authority to do and perform each and every act or thing whatsoever requisite or
    advisable to be done in connection with the foregoing as fully as such Member might or could do personally,
    and hereby ratifying and confirming all that any such agent shall lawfully do or cause to be done by virtue
    thereof or hereof.


                    14.2     Nature as Special Power. The power of attorney granted pursuant to this Section
    14:
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 116 of 146



                             (a)      is a special power of attorney coupled with an interest and is irrevocable;


                              (b)    may be exercised by any such agent by listing the Members executing any
    agreement, certificate, instrument or other document with the single signature of any such agent acting as
    agent for such Members; and


                             (c)      shall survive the death, disability, legal incapacity, bankruptcy, insolvency,
    dissolution, or cessation of existence of a Member and shall survive the delivery of an assignment by a
    Member of the whole or a portion of such Person’s interest in the Company, except that where the
    assignment is of such Member’s entire interest in the Company and the Transferee, with the consent of the
    Managers, is admitted as a Substituted Member, the power of attorney shall survive any such agent to effect
    such substitution.




                                       SECTION 15. MISCELLANEOUS


                      15.1 Notices. Any notice, payment, demand, or communication required or permitted
    to be given by any provision of this Agreement shall be in writing and shall be delivered personally to the
    Person or to an officer of the Person to whom the same is directed, or sent by regular, or certified mail,
    addressed as follows: (i) if to the Company, to the Company at the address set forth in Section 1.5 hereof,
    or to such other address as the Company may from time to time specify by notice to the Members; (ii) if to
    a Manager, to such Manager at the Company’s address; or (iii) if to a Member, to such Member at the
    address set forth on Exhibit “A” attached hereto, or to such other address as such Member may from time
    to time specify by notice to the Company. Any such notice shall be deemed to be delivered, given and
    received for all purposes as of the date so delivered, if delivered personally or if sent by regular mail, or as
    of the date on which the same was deposited in a regularly maintained receptacle for the deposit of United
    States mail, if sent by certified mail, postage and charges prepaid.


                     15.2 Binding Effect. Except as otherwise provided in this Agreement, every covenant,
    term and provision of this Agreement shall be binding upon and inure to the benefit of the Members and
    their respective heirs, legatees, legal representatives, successors, transferees and assigns.
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 117 of 146



                     15.3    Remedies.


                              (a)    Any claim or controversy arising out of or relating to this Agreement or a
    breach hereof shall, upon the request of any party involved, be submitted to and settled by arbitration
    pursuant to Chapter 682 of the Florida Statutes and in accordance with the rules then obtaining in the State
    of Florida of the American Arbitration Association (or any other form of arbitration mutually acceptable to
    the parties so involved). The decision made pursuant to such arbitration shall be binding and conclusive on
    all parties involved; and a judgment upon such decision may be entered in the highest court of any state or
    federal forum, having jurisdiction.


                             (b)      Each Member acknowledges and agrees that the remedy at law for the
    breach of any of the terms of this Agreement would be inadequate, and agrees and consents that temporary
    and permanent injunctive and other equitable relief including specific performance, may be granted in any
    proceeding which may be brought to enforce any provision hereof, without the necessity of proof of actual
    damage or inadequacy of legal remedy.


                           (c)     In addition to specific performance, any Member shall be entitled to any
    other remedy allowable under the laws of the State of Florida.


                             (d)      In the event of any litigation between the parties, the prevailing party shall
    be entitled to the payment of reasonable attorney’s fees, including appellate attorney fees, and all court costs
    relating hereto.


                    15.4 Construction. The Members acknowledge and agree that each Member has
    reviewed this Agreement and that every covenant, term and provision of this Agreement shall be construed
    simply according to its fair meaning and not strictly for or against any Member and that any rule of
    construction resolving ambiguities against the drafting Member shall not be employed in the interpretation
    of this Agreement or any amendment thereto.


                     15.5    Time. Time is of the essence with respect to this Agreement.


                    15.6 Headings. Section and other headings contained in this Agreement are for
    reference purposes only and are not intended to describe, interpret, define or limit the scope, extent or intent
    of this Agreement or any provision hereof.


                      15.7 Severability. Every provision of this Agreement is intended to be severable. If any
    term or provision hereof is illegal or invalid for any reason whatsoever, such illegality or invalidity shall not
    affect the validity or legality of the remainder of this Agreement.
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 118 of 146



                   15.8 Incorporation by Reference. Every exhibit, schedule and other appendix attached
    to this Agreement and referred to herein is hereby incorporated in this Agreement by reference.


                     15.9 Additional Documents. Each Member agrees, upon the request of the Managers,
    to perform all further acts and execute, acknowledge and deliver any documents which may be reasonably
    necessary, appropriate or desirable to carry out the provisions of this Agreement.


                    15.10 Variation of Pronouns. All pronouns and any variations thereof shall be deemed
    to refer to masculine, feminine or neuter, singular or plural, as the identity of the Person or Persons may
    require.


                      15.11 Choice of Law. The validity, interpretation and enforcement of this Agreement
    and all other instruments and documents executed in connection with this transaction, and the interpretation
    of the rights and duties of the Members, shall be governed by the laws of the State of Florida, excluding
    those laws relating to the resolution of conflicts between laws of different jurisdictions. The parties agree
    that the proper venue for any action brought hereunder shall be in Palm Beach County, Florida.


                 15.12 Waiver of Action for Partition. Each Member irrevocably waives any right that
    the Member may have to maintain any action for partition with respect to any of the Company Property.


                     15.13 Counterpart Execution. This Agreement may be executed in any number of
    counterparts with the same effect as if all of the signatories had signed the same document. All counterparts
    shall be construed together and shall constitute one agreement.


                    15.14 Entire Agreement.           This Agreement expresses the entire and exclusive
    understanding of the parties hereto with respect to the matters covered hereby and incorporates any and all
    prior agreements, understandings, negotiations and discussions relating hereto, whether written or oral, all
    of which are hereby terminated and canceled.


                     15.15 Waiver. No waiver of any breach or condition of this Agreement shall be deemed
    to a waiver of any other subsequent breach or condition, whether of like or different nature. No course of
    dealing shall be effective to change, modify or discharge any provision of this Agreement or to constitute a
    waiver of any default.
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 119 of 146



           IN WITNESS WHEREOF, the Company and the Members have entered into this Operating
    Agreement effective as of the Filing Date. Execution of this Operating Agreement by a Manager constitutes
    such Manager’s joinder hereto.




                                                            COMPANY:
                                                            TRC FUNDING GROUP NO. 1 LLC




                                                            By: ____________________________________
                                                                   Ghen Sugimoto, Manager


                                                            By:____________________________________
                                                                   David E. Hammer, Manager
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 120 of 146



    WITNESSES:                              MEMBERS: COMMON UNITS
                                            Smart Legal Solutions LLC


    Print Name:                             ______________________________________
                                            By:
                                            Its: Manager


    Print Name:                             ______________________________________
                                            By:
                                            Its: Manager




                                            MEMBERS: PREFERRED UNITS
                                         (includes Series A, A-IRO, B, and C)


    Print Name:                          _____________________________________




    Print Name:                          _____________________________________




    Print Name:                          _____________________________________




    Print Name:                          _____________________________________
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 121 of 146




    Print Name:                          _____________________________________




    Print Name:                          _____________________________________




    Print Name:                          _____________________________________




    Print Name:                          _____________________________________




    Print Name:                          _____________________________________




    Print Name:                          _____________________________________




    Print Name:                          _____________________________________




    Print Name:                          _____________________________________




    Print Name:                          _____________________________________
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 122 of 146




    Print Name:                          _____________________________________




    Print Name:                          _____________________________________




    Print Name:                          _____________________________________




    Print Name:                          _____________________________________




    Print Name:                          _____________________________________
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 123 of 146




                                    ACKNOWLEDGMENTS



    STATE OF FLORIDA
    COUNTY OF


              The foregoing instrument was acknowledged before me this ______ day of ______________,
    _____, by                                      , as a Member of THE COMPANY, a Florida limited
    liability company.                                 is personally known to me or has produced
    as identification.




                                                         NOTARY PUBLIC
                                                         Print Name:
                                                         State of Florida, at Large
    My Commission Expires:
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 124 of 146



    STATE OF FLORIDA
    COUNTY OF


             The foregoing instrument was acknowledged before me this ______ day of ______________,
    _____, by                                      , as a Member of THE COMPANY, a Florida limited
    liability company.                                       is personally known to me or has produced
    as identification.




                                                         NOTARY PUBLIC
                                                         Print Name:
                                                         State of Florida, at Large
    My Commission Expires:




    STATE OF FLORIDA
    COUNTY OF


              The foregoing instrument was acknowledged before me this ______ day of ______________,
    _____, by                                      , as a Member of THE COMPANY, a Florida limited
    liability company.                                 is personally known to me or has produced
    as identification.




                                                         NOTARY PUBLIC
                                                         Print Name:
                                                         State of Florida, at Large
    My Commission Expires:
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 125 of 146




    STATE OF FLORIDA
    COUNTY OF


              The foregoing instrument was acknowledged before me this ______ day of ______________,
    _____, by                                      , as a Member of THE COMPANY, a Florida limited
    liability company.                                 is personally known to me or has produced
    as identification.




                                                         NOTARY PUBLIC
                                                         Print Name:
                                                         State of Florida, at Large
    My Commission Expires:
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 126 of 146



    STATE OF FLORIDA
    COUNTY OF


              The foregoing instrument was acknowledged before me this ______ day of ______________,
    _____, by                                      , as a Member of THE COMPANY, a Florida limited
    liability company.                                 is personally known to me or has produced
    as identification.




                                                         NOTARY PUBLIC
                                                         Print Name:
                                                         State of Florida, at Large
    My Commission Expires:
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 127 of 146



    STATE OF FLORIDA
    COUNTY OF


              The foregoing instrument was acknowledged before me this ______ day of ______________,
    _____, by                                      , as a Member of THE COMPANY, a Florida limited
    liability company.                                 is personally known to me or has produced
    as identification.




                                                         NOTARY PUBLIC
                                                         Print Name:
                                                         State of Florida, at Large
    My Commission Expires:
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 128 of 146




                                        EXHIBIT “A”
                                                  TO
                               OPERATING AGREEMENT
                                                  OF
                                      THE COMPANY
                   A FLORIDA LIMITED LIABILITY COMPANY



           Member                       Initial
    Names and Addresses           Capital Contribution   Transferable Interest


    Hammer Capital Group LLC                  $625       625 Common Units


    Taisho Investments, LLC                   $375       375 Common Units




                          TOTAL               $1000      1000 Common Units
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 129 of 146
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 130 of 146




                                               EXHIBIT “B”
                                                        TO
                                    OPERATING AGREEMENT
                                                        OF
                                             THE COMPANY
                     A FLORIDA LIMITED LIABILITY COMPANY


                                 JOINDER OF MEMBER


            Pursuant to the requirements of the operating agreement (the “Operating Agreement”) of THE

    COMPANY (the “Company”) dated as of _________________, I hereby acknowledge the assignment of a

    Transferable Interest in the Company, and agree to become admitted as a “Member” as such term is used in

    the Operating Agreement, to be bound by and subject to all of the terms, provisions, restrictions and

    obligations contained in the Operating Agreement as if I were an original party thereto, and that my interest

    in the Company is, and continues to be, subject to the Operating Agreement and particularly the restrictions

    on transfers contained therein. I hereby acknowledge that I have received and read a copy of the Operating

    Agreement.


            IN WITNESS WHEREOF, I have executed this Joinder on the ____ day of ____________, 20___.
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 131 of 146




                                                  EXHIBIT “C”
                                                          TO
                                           OPERATING AGREEMENT
                                                          OF
                                                THE COMPANY
                                   A FLORIDA LIMITED LIABILITY COMPANY


                                          JOINDER OF MANAGER


                   Pursuant to the requirements of the operating agreement (the “Operating Agreement”) of THE

    COMPANY (the “Company”) dated as of _________________, I hereby acknowledge that I have been

    elected manager of the Company, and agree to serve as manager, to be bound by and subject to all of the

    terms, provisions, restrictions and obligations contained in the Operating Agreement as if I were an original

    party thereto. I hereby acknowledge that I have received and read a copy of the Operating Agreement.


                   IN WITNESS WHEREOF, I have executed this Joinder on the ____ day of ____________, 20___.




    W:\Wdocs\Clients\610\4\00031265.WPD
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 132 of 146




                     EXHIBIT 2
e 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 133 of
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 134 of 146
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 135 of 146




                     EXHIBIT 3
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 136 of 146
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 137 of 146




                     EXHIBIT 4
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 138 of 146
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 139 of 146
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 140 of 146
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 141 of 146
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 142 of 146




                     EXHIBIT 5
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 143 of 146




                                               GUARANTY

           This Personal Guaranty ("Guaranty") is made this 24th day of August 2017, by the
    undersigned in order to induce George Skaff (hereinafter "Investor") to enter into that certain
    Private Placement Memorandum (“PPM”), dated January 31, 2017 with TRC Funding Group
    No. 1 LLC, a Florida limited liability company (hereinafter referred to as the “Company”)
    located at 1000 Corporate Drive, Suite 610, Fort Lauderdale, Florida 33334.

           The undersigned guarantors (hereinafter collectively referred to as “Guarantor”) jointly
    and severally, absolutely and unconditionally guarantee to Investor and assume full
    responsibility for financial performance by the Company under the PPM and Investor’s
    Subscription Agreement to redeem the Preferred Units, purchased by Investor for one hundred
    thousand dollars ($100,000.00) on the date above (“Purchase”).

            This Guaranty is of a continuing nature and may not be canceled by the undersigned for
    so long as the Investor’s Preferred Units purchased on this date have not been fully redeemed
    pursuant to the terms of the Subscription Agreement, as accepted by the Company. This
    Guaranty shall be construed and interpreted in accordance with the laws of the State of Florida.
    Investor shall not be obligated or required to exhaust its remedies against the Company as a
    condition precedent to its enforcement of or collection under this Guaranty. This instrument of
    Guaranty shall be construed as a guaranty of payment and performance rather than as a guaranty
    of collection.

            The undersigned, as Guarantor, waives all common law and statutory defenses, if any,
    and all notices of default, demand, extension, renewal, acquiescence or waivers on the part of the
    Company and no act or manner of conduct of the Landlord shall act, be construed or operate to
    release the obligations of the undersigned as Guarantor. Guarantor hereby consents, without
    notice to Guarantor and without affecting their liability to the Investor, and apply any sums in
    whatever manner paid or realized to pay liabilities of the Company to the Investor regardless of
    what liabilities of the Company remain unpaid or unperformed.

            The undersigned acknowledges, as principal of the Company, that Investor’s purchase of
    Preferred Units is of substantial and material benefit to the Guarantor; that but for Guarantor’s
    agreement to guaranty the Company’s obligations and duties set forth above, Investor would not
    have purchased the referenced Preferred Units on this date; that they have received valuable
    consideration for the execution and delivery of this Guaranty to Investor, and that this Guaranty
    shall inure to the benefit of Investor, its successors and assigns. As further inducement to
    Investor to purchase the Preferred Units and in consideration hereof, the undersigned Guarantor
    agrees that in any action or proceeding brought on, under or by virtue of this Guaranty, the
    undersigned shall and does hereby knowingly, voluntarily, and intentionally waive trial by jury
    in respect to any litigation based hereon or arising out, under or in connection with this Guaranty,
    and the undersigned agrees that the applicable courts of Florida will have jurisdiction over the
    undersigned and that venue for any such litigation or proceeding shall lie in Broward County,
    Florida. If any action, litigation or proceeding are instituted by Investor to enforce the terms of
    this Guaranty or its rights hereunder against Guarantor, then Guarantor agrees to pay Investor all
    expenses incurred by Investor relative or arising out of such action, litigation or proceeding,
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 144 of 146



    including, but not limited to, court costs and all attorneys’ fees incurred by Investor through all
    trial and appellate levels.

           Guarantor has read, understand, and agree to the provisions contained in this Guaranty,
    have had an opportunity to have this Guaranty reviewed by their independent counsel, and
    hereby voluntarily execute this Guaranty with the intent to be legally bound by its terms,
    conditions, and obligations set forth herein.

           Notwithstanding anything to the contrary contained herein, this Guaranty shall be limited
    to any violation of the covenants set forth below, which has not been cured within thirty (30)
    business days from the date of a violation, and shall be deemed a Recourse Event (as defined
    below). In the event of a Recourse Event, there shall be no limitation on this Guaranty.

           A “Recourse Event” shall mean:


           a) With the exception of additional purchases of Preferred Units, from the date hereof,
              (i) by Investor of Preferred Units for $500,000, (ii) by Kevin Friedman for $25,000
              no later than August 21, 2017, (iii) Vijay Patel for $500,000 no later than October 31,
              2017, and (iv) an additional amount that would bring the total capital raised under the
              PPM to five million dollars ($5,000,000.00), providing that the additional amount
              would be redeemable after Investor’s Purchase is redeemed, the Company shall be
              required to notify Investor within thirty (30) business days to advise that the
              Company and/or its affiliates raised additional capital, only if the repayment of the
              subsequently raised capital would have a payment preference or priority of any kind
              whether, structured as a redeemable preferred, debt instrument or any other form. In
              the event that Company is required to provide Investor with the aforementioned
              notice, the Company shall offer the Investor one of the three following options, the
              selection of which supersedes and replaces the terms set forth in the PPM:

                   (i)    Investor gives its prior written approval waiving this Recourse Event and
                          advising the Company and its affiliates that the Investor has no objection
                          to the Company and/or its affiliates proceeding with the capital raise and
                          that Investor wishes to continue with its Purchase of Preferred Units
                          consistent with the Subscription Agreement that Investor provided and the
                          Company accepted;
                          or
                   (ii)   Investor advises the Company to fully redeem Investor’s ten (10)
                          Preferred Units, which were purchased on August 24, 2017 for one
                          hundred thousand U.S. dollars (US$100,000) (“Purchase Price”), no later
                          than thirty (30) days from the date of Investor’s written notice
                          (“Accelerated Redemption Date”), by paying Investor the sum of:
                          a. Purchase Price in the Purchase; plus
                          b. An amount equal to 8.33% per month multiplied by the Purchase Price
                             times the number of months calculated from the date of the Investor’s
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 145 of 146



                            Subscription Agreement through the Accelerated Redemption Date;

                            or


                 (iii)   Investor advises the Company to fully redeem Investor’s ten (10)
                         Preferred Units, which were purchased on August 24, 2017 for one
                         hundred thousand U.S. dollars (US$100,000) (“Purchase Price”), no later
                         than thirty (30) days from the date of Investor’s written notice
                         (“Accelerated Redemption Date”), by paying Investor the sum of:
                         a. Either:
                                  i. 8.33% per month multiplied by the Purchase Price for each
                                     month from the date of the Subscription through the
                                     Accelerated Redemption Date commencing from the date of
                                     the purchase through the date of redemption if the Accelerated
                                     Redemption Date is less than one hundred eighty (180) days; or
                                 ii.    8.33% multiplied by twelve (12) if the Accelerated
                                       Redemption Date is one hundred eighty (180) days or more
                                       from the date of the original purchase of the Preferred Units;
                                       plus,

                         b. Rolling over the Partial Redemption Amount (as that term is defined in
                            the PPM), which is Ten thousand U.S. dollars (US$10,000) per
                            Preferred Unit acquired by the Investor in the Purchase, into either
                            Preferred Series B Units or Preferred Series C Units as provided in the
                            PPM.
          b) Any increase in the amount of compensation in excess of two hundred fifty thousand
             dollars ($250,000) plus (i) a five percent (5%) cost of living increase every 12 months
             and (ii) a performance bonus of up to fifty percent (50%), for any twelve month
             period commencing from the date hereof, to each of Ghen Sugimoto, Diane
             Sugimoto, David Hammer or Mitchell Hammer.
Case 0:19-cv-62481-PCH Document 55 Entered on FLSD Docket 03/10/2020 Page 146 of 146



    GUARANTOR: GHEN SUGIMOTO

    By: __________________________________

              100 Jefferson Ave., #10017
    Address: ______________________________

       Miami Beach, FL 33139
    _____________________________________

                              XXX-XX-XXXX
    Social Security Number: _________________

                 24th day of August __, 2017.
    Dated this _______


    GUARANTOR: DAVID HAMMER

    By: __________________________________

              382 NE 191st St. #44113
    Address: ______________________________

     Miami, FL 33179
    _____________________________________

                             XXX-XX-XXXX
    Social Security Number: _________________

                24th
    Dated this _______ day of August __, 2017.

    GUARANTOR: MITCHELL HAMMER

    By: __________________________________

               333 Las Olas Way, #1909
    Address: ______________________________

      Fort Lauderdale, FL 33301
    _____________________________________

                              XXX-XX-XXXX
    Social Security Number: _________________

                24th day of August __, 2017.
    Dated this _______
